 



EXHIBIT 10.32
PLANET TECHNOLOGIES, INC.
SERIES B PREFERRED
STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     1.   Purchase and Sale of Series B
Preferred Stock     1  
 
  1.1.   Sale and Issuance of Series B Preferred Stock     1  
 
  1.2.   Closing; Delivery     1  
 
  1.3.   Use of Proceeds     2  
 
  1.4.   Defined Terms Used in this Agreement     2   2.   Representations and
Warranties of the Company     5  
 
  2.1.   Organization, Good Standing, Corporate Power and Qualification     5  
 
  2.2.   Capitalization     5  
 
  2.3.   Subsidiaries     7  
 
  2.4.   Authorization     7  
 
  2.5.   Valid Issuance of Shares     8  
 
  2.6.   Governmental Consents and Filings     8  
 
  2.7.   Litigation; Product Liability     8  
 
  2.8.   Intellectual Property     9  
 
  2.9.   Compliance with Laws; Other Instruments     10  
 
  2.10.   Agreements; Actions     10  
 
  2.11.   Certain Transactions     11  
 
  2.12.   Rights of Registration and Voting Rights     12  
 
  2.13.   Assets; Absence of Liens     12  
 
  2.14.   Financial Statements     12  
 
  2.15.   Changes     13  
 
  2.16.   Employee Matters     14  
 
  2.17.   Tax Returns and Payments     16  
 
  2.18.   Insurance     17  
 
  2.19.   Confidential Information and Invention Assignment Agreements     17  
 
  2.20.   Permits     17  
 
  2.21.   Corporate Documents     17  
 
  2.22.   Environmental and Safety Laws     17  
 
  2.23.   Commission Reports; Financial Statements     18  
 
  2.24.   Customers and Suppliers     18  
 
  2.25.   Antigen SPA; Antigen Financial Statements     18  
 
  2.26.   Disclosure     19  
 
  2.27.   Reincorporation/Merger     19  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     3.   Representations and Warranties of
the Purchasers     19  
 
  3.1.   Authorization     19  
 
  3.2.   Purchase Entirely for Own Account     20  
 
  3.3.   Disclosure of Information     20  
 
  3.4.   Restricted Securities     20  
 
  3.5.   No Public Market     20  
 
  3.6.   Legends     21  
 
  3.7.   Accredited Investor     21  
 
  3.8.   No General Solicitation     21  
 
  3.9.   Exculpation Among Purchasers     21   4.   Conditions to the
Purchasers’ Obligations at Closing     21  
 
  4.1.   Representations and Warranties     21  
 
  4.2.   Performance     21  
 
  4.3.   Compliance Certificate     22  
 
  4.4.   Qualifications     22  
 
  4.5.   Opinion of Company Counsel     22  
 
  4.6.   Board of Directors     22  
 
  4.7.   Indemnification Agreement     22  
 
  4.8.   Investors’ Rights Agreement     22  
 
  4.9.   Right of First Refusal and Co-Sale Agreement     22  
 
  4.10.   Voting Agreement     22  
 
  4.11.   Certificate of Determination     22  
 
  4.12.   Secretary’s Certificate     22  
 
  4.13.   Consulting Agreement     23  
 
  4.14.   Employment Agreement     23  
 
  4.15.   Proceedings and Documents     23  
 
  4.16.   De-Registration     23  
 
  4.17.   Operating Budget     23  
 
  4.18.   Review of Antigen Financial Statements        
 
  4.19.   Acquisition of Antigen     23  
 
  4.20.   FDA Matters     23  
 
  4.21.   Consents     23  
 
  4.22.   Material Adverse Change     23  
 
  4.23.   Management Rights     23  
 
  4.24.   Willoughby Subscription        

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page    
 
  4.25.   Employment Agreement Amendments     23   5.   Conditions of the
Company’s Obligations at Closing     24  
 
  5.1.   Delivery of the Purchase Price     24  
 
  5.2.   Representations and Warranties     24  
 
  5.3.   Performance     24  
 
  5.4.   Qualifications     24  
 
  5.5.   Investors’ Rights Agreement     24  
 
  5.6.   Right of First Refusal and Co-Sale Agreement     24  
 
  5.7.   Voting Agreement     24   6.   Miscellaneous     24  
 
  6.1.   Reincorporation     24  
 
  6.2.   Survival of Warranties     24  
 
  6.3.   Successors and Assigns     25  
 
  6.4.   Governing Law     25  
 
  6.5.   Counterparts; Facsimile     25  
 
  6.6.   Titles and Subtitles     25  
 
  6.7.   Notices     25  
 
  6.8.   No Finder’s Fees     25  
 
  6.9.   Fees and Expenses     26  
 
  6.10.   Attorneys’ Fees     26  
 
  6.11.   Amendments and Waivers     26  
 
  6.12.   Severability     26  
 
  6.14.   Delays or Omissions     26  
 
  6.14.   Entire Agreement     26  
 
  6.15.   Dispute Resolution     27  
 
  6.16.   No Commitment for Additional Financing     27  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
EXHIBITS

     
Exhibit A -
  SCHEDULE OF PURCHASERS
 
   
Exhibit B -
  CERTIFICATE OF DETERMINATION FOR SERIES B PREFERRED STOCK
 
   
Exhibit C -
  AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
 
   
Exhibit D -
  FORM OF INDEMNIFICATION AGREEMENT
 
   
Exhibit E -
  FORM OF INVESTORS’ RIGHTS AGREEMENT
 
   
Exhibit F -
  FORM OF MANAGEMENT RIGHTS LETTER
 
   
Exhibit G -
  FORM OF RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT
 
   
Exhibit H -
  FORM OF VOTING AGREEMENT
 
   
Exhibit I -
  DISCLOSURE SCHEDULES
 
   
Exhibit J -
  FORM OF LEGAL OPINION OF BLANCHARD, KRASNER & FRENCH

i



--------------------------------------------------------------------------------



 



SERIES B PREFERRED STOCK PURCHASE AGREEMENT
     This SERIES B PREFERRED STOCK PURCHASE AGREEMENT is made as of the
[     ]th day of November, 2007 by and among Planet Technologies, Inc., a
California corporation (including its predecessors, successors and assigns, the
“Company”), and the investors listed on Exhibit A attached to this Agreement
(each a “Purchaser” and together the “Purchasers”).
     The parties hereby agree as follows:
     1. Purchase and Sale of Series B Preferred Stock.
          1.1. Sale and Issuance of Series B Preferred Stock.
               (a) The Company shall adopt and file with the Secretary of State
of the State of California on or before the Closing (as defined below) the
Certificate of Determination for Series B Preferred Stock in the form of
Exhibit B attached to this Agreement (the “Certificate of Determination”).
               (b) Subject to the terms and conditions of this Agreement, the
Purchasers agree, severally and not jointly, to purchase at the Closing and the
Company agrees to sell and issue to the Purchasers at the Closing that number of
shares of Series B Preferred Stock, no par value per share (the “Series B
Preferred Stock”), set forth opposite the Purchasers’ name on Exhibit A, at a
purchase price of $6.00 per share. The shares of Series B Preferred Stock issued
to the Purchasers pursuant to this Agreement (including any shares issued at the
Closing) shall be referred to in this Agreement as the “Shares.”
          1.2. Closing; Delivery.
               (a) The purchase and sale of the Shares shall take place remotely
via the exchange of documents and signatures, on the date first written above,
or at such other time and place as the Company and the Purchasers mutually agree
upon in writing (which time and place are designated as the “Closing”).
               (b) At the Closing, the Company shall deliver to each Purchaser a
certificate representing the Shares being purchased by such Purchaser at such
Closing against payment of the purchase price therefor, by wire transfer to a
bank account designated by the Company, and solely with respect to Windamere
III, LLC, a Delaware limited liability company (“Windamere”), by cancellation or
conversion of indebtedness of the Company to Windamere of (i) that certain
Unsecured Promissory Note, dated June 1, 2006, in a principal amount of $250,000
and (ii) that certain Unsecured Promissory Note, dated August 7, 2006, in a
principal amount of $250,000.
               (c) At the Closing, up to $50,000 (in the aggregate) of accrued
and unpaid interest owed by the Company to Windamere pursuant to the notes
referred to in Section 1.2(b) from the date of issuance through the Closing
shall be paid in cash at Closing (and any and all interest amounts in excess of
$50,000 shall be forgiven by Windamere, as evidenced by Windamere’s execution of
this Agreement).

 



--------------------------------------------------------------------------------



 



          1.3. Use of Proceeds. In accordance with the directions of the Board
of Directors of the Company (the “Board of Directors”), the Company will use the
proceeds from the sale of the Shares for the acquisition of Antigen and the real
property used by Antigen and adjacent to its premises, the clinical development
of immunotherapy in the United States, in connection with the de-registration of
the Company’s securities from the OTC Bulletin Board, and for general working
capital purposes.
          1.4 Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
          “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, without limitation, any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.
          “Amended and Restated Certificate of Incorporation” means that certain
Amended and Restated Certificate of Incorporation of the Delaware successor to
the Company attached hereto as Exhibit C.
          “Antigen” means Antigen Laboratories, Inc., a Missouri corporation.
          “Antigen SPA” means, that certain Stock Purchase Agreement, dated
September 3, 2007, by and among the Company, Antigen and the other parties named
therein, as amended November ___, 2007, including each of the documents
delivered thereunder or otherwise contemplated thereby, or each of the documents
delivered at the closing of the transactions contemplated thereby by any of the
parties thereto (or any of their Affiliates) to any other party thereto (or any
of their Affiliates).
          “Articles” means, the Articles of Incorporation of the Company as in
effect on the date hereof, and as amended from time to time.
          “Business Benefit Plan” means any “employee benefit plan” (within the
meaning of Section 3(3) of ERISA including, without limitation, multiemployer
plans within the meaning of Section 3(37)) and any stock purchase, stock option,
severance, employment, change-in-control, fringe benefit, collective bargaining,
bonus, incentive, deferred compensation, employee loan and all other agreements,
plans, programs, policies providing compensation to, or for the benefit of, the
Business Employees, whether or not subject to ERISA, under which any Business
Employee has any present or future right to benefits and which are contributed
to, sponsored by or maintained by a member of the Company or any Subsidiary.
          “Business Employee” means any current or former employee, director or
consultant of the Company or any Subsidiary.

2



--------------------------------------------------------------------------------



 



          “Charter” means the Articles, including the Certificate of
Determination, and By-Laws of the Company, in each case as in effect on the date
hereof and as amended from time to time, and from and after the reincorporation
of the Company in Delaware and adoption of that certain Amended and Restated
Certificate of Incorporation, in accordance with this Agreement, the Amended and
Restated Certificate of Incorporation and By-Laws of the Company (as
reincorporated in Delaware).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Company Intellectual Property” means all patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
copyrights, trade secrets, licenses, domain names, mask works, information and
proprietary rights and processes as are necessary to the conduct of the business
of the Company and each of its Subsidiaries as now conducted and as presently
proposed to be conducted.
          “Commission” means the Securities and Exchange Commission.
          “Environmental Laws” means any law, regulation, or other applicable
requirement relating to (a) releases or threatened release of Hazardous
Substance; (b) pollution or protection of employee health or safety, public
health or the environment; or (c) the manufacture, handling, transport, use,
treatment, storage, or disposal of Hazardous Substances.
          “EPA” means the United States Environmental Protection Agency, or any
successor Governmental Authority in the United States.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “FDA” means the United States Food and Drug Administration, or any
successor Governmental Authority in the United States.
          “Governmental Authority” means any federal, state or local, or
foreign, government, court, tribunal, regulatory or administrative agency or
commission or other governmental authority, agency or instrumentality.
          “Indemnification Agreement” means the agreement between the Company
and each director designated by a Purchaser, dated as of the date of the
Closing, in the form of Exhibit D attached to this Agreement.
          “Investors’ Rights Agreement” means the agreement among the Company
and the Purchasers and certain other stockholders of the Company dated as of the
date of the Closing, in the form of Exhibit E attached to this Agreement.

3



--------------------------------------------------------------------------------



 



          “Key Employee” means any executive-level employee (including division
director and vice president-level positions) of the Company or any Subsidiary,
as well as any employee or consultant of the Company or any Subsidiary who
either alone or in concert with others develops, invents, programs or designs
any Company Intellectual Property.
          “Knowledge,” including the phrase “to the Company’s knowledge,” shall
mean the actual knowledge of any executive officer of the Company and/or any
Subsidiary after reasonable investigation.
          “Management Rights Letter” means the agreement between the Company and
Purchaser, dated as of the date of the Closing, in the form of Exhibit F
attached to this Agreement.
          “Material Adverse Effect” means a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property, prospects or results of operations of the Company and its
Subsidiaries.
          “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          “Products” means any and all products and services manufactured, sold,
marketed, distributed or otherwise put in commerce by (or on behalf of) the
Company or any of its Subsidiaries.
          “Product Warranties” means any written Product warranties, guarantees
and/or promises given by the Company or any of its Subsidiaries that are
currently in effect with respect to their Products.
          “Right of First Refusal and Co-Sale Agreement” means the agreement
among the Company, the Purchasers, and certain other stockholders of the
Company, dated as of the date of the Closing, in the form of Exhibit G attached
to this Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Stock Option Plans” means the Company’s 2000 Stock Incentive Plan and
the Company’s 1995 Stock Option Plan.
          “Subsidiaries” means any and all corporations, partnerships, limited
liability companies, joint ventures, associations and other entities controlled
by the Company directly or indirectly through one or more intermediaries.
          “Transaction Agreements” means this Agreement, the Investors’ Rights
Agreement, the Management Rights Letter, Indemnification Agreement, the Right of
First Refusal and Co-Sale Agreement and the Voting Agreement.

4



--------------------------------------------------------------------------------



 



          “Voting Agreement” means the agreement among the Company, the
Purchasers and certain other stockholders of the Company, dated as of the date
of the Closing, in the form of Exhibit H attached to this Agreement.
          “$” means the United States dollar.
     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that, except as set forth on the
Disclosure Schedule attached as Exhibit I to this Agreement, which exceptions
shall be deemed to be part of the representations and warranties made hereunder,
the following representations are true and complete as of the date of the
Closing, except as otherwise indicated. The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Section 2, and the disclosures in any section or
subsection of the Disclosure Schedule shall qualify other sections and
subsections in this Section 2 only to the extent it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections (provided that in no event shall a list of agreements
or contracts be deemed to modify any other section or subsection of the
Disclosure Schedule absent a specific cross reference).
          For purposes of these representations and warranties (other than those
in Sections 2.2, 2.3, 2.4, 2.5, 2.6 and 2.26), the term “the Company” shall
include any Subsidiaries of the Company, unless otherwise noted herein.
          2.1. Organization, Good Standing, Corporate Power and Qualification.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of California and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction where the character of its
business makes such qualification and good standing necessary.
          2.2. Capitalization. The authorized capital of the Company consists,
immediately prior to the Closing of:
               (a) 20,000,000 shares of common stock, no par value per share
(the “Common Stock”), 3,968,368 shares of which are issued and outstanding
immediately prior to the Closing. All of the outstanding shares of Common Stock
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable foreign, federal and state securities laws. The
Company holds no treasury stock and no shares of Series B Preferred Stock in its
treasury.
               (b) 5,000,000 shares of preferred stock, no par value per share,
none of which are issued and outstanding immediately prior to the Closing. The
rights, privileges and preferences of the Preferred Stock are as stated in the
Certificate of Determination and as provided by the general corporation law of
the jurisdiction of the Company’s incorporation.

5



--------------------------------------------------------------------------------



 



               (c) At the Closing, there will be reserved and available for
issuance up to 693,613 shares of Common Stock available to be issued upon the
exercise of Options outstanding as of the date hereof, and up to 1,000,000
shares of Common Stock available to be issued upon exercise of options
subsequently issued to employees or directors of, consultants and advisors to,
the Corporation or any of its subsidiaries pursuant to a plan, agreement or
arrangement approved by the Board of Directors of the Corporation, including at
least one of Andrew Schiff or Brett Zbar, or their successors approved or
elected by a majority of the holders of the Series B Preferred Stock. As of the
Closing, no shares have been issued pursuant to restricted stock purchase
agreements and options to purchase 693,613 shares have been granted and are
currently outstanding. The Company has furnished to the Purchasers complete and
accurate copies of the Stock Option Plans and forms of agreements used
thereunder.
               (d) Section 2.2(d) of the Disclosure Schedule sets forth the
capitalization of the Company immediately following the Closing including the
number of shares of the following: (i) issued and outstanding Common Stock,
including, with respect to restricted Common Stock, vesting schedule and
repurchase price; (ii) issued stock options, including vesting schedule and
exercise price; (iii) stock options not yet issued but reserved for issuance;
(iv) each series of Preferred Stock; and (v) warrants or stock purchase rights,
if any. Except for (A) the conversion privileges of the Shares to be issued
under this Agreement, (B) the rights provided in the Investors’ Rights Agreement
and the Right of First Refusal and Co-Sale Agreement, and (C) the securities and
rights described in Section 2.2(c) of this Agreement and Section 2.2(d) of the
Disclosure Schedule, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, to purchase or acquire from
the Company any shares of Common Stock or Series B Preferred Stock, or any
securities convertible into or exchangeable for shares of Common Stock or
Series B Preferred Stock. Except as provided in Section 2.2(d) of the Disclosure
Schedule, all outstanding shares of the Company’s Common Stock and all shares of
the Company’s Common Stock underlying outstanding options are subject to (i) a
right of first refusal in favor of the Company upon any proposed transfer (other
than transfers for estate planning purposes); and (ii) a lock-up or market
standoff agreement of not less than 180 days following the Company’s initial
public offering pursuant to a registration statement filed with the Commission
under the Securities Act.
               (e) None of the Company’s stock purchase agreements or stock
option documents contains a provision for acceleration of vesting (or lapse of a
repurchase right) or other changes in the vesting provisions or other terms of
such agreement or understanding upon the occurrence of any event or combination
of events. The Company has never adjusted or amended the exercise price of any
stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means. Except as set forth in the
Certificate of Determination, the Company has no obligation (contingent or
otherwise) to purchase or redeem any of its capital stock.
          2.3. Subsidiaries. Section 2.3 of the Disclosure Schedule sets forth a
true and complete list of all Subsidiaries, listing for each Subsidiary its
name, type of entity, the jurisdiction and date of its incorporation or
organization, its authorized capital stock, partnership

6



--------------------------------------------------------------------------------



 



capital or equivalent, the number and type of its issued and outstanding shares
of capital stock, partnership interests or similar ownership interests and the
current ownership of such shares, partnership interests or similar ownership
interests. No Subsidiary has any preferred securities outstanding or any stock
options outstanding (or any obligation to issue any preferred securities or
options). Other than the Subsidiaries set forth on Section 2.3 of the Disclosure
Schedule, (i) there are no other corporations, partnerships, joint ventures,
associations or other entities in which the Company or any Subsidiary (in whole
or in part) owns, of record or beneficially, any direct or indirect equity or
other interest or any right (contingent or otherwise) to acquire the same, and
(ii) neither the Company nor any of its Subsidiaries is a member of (nor is any
part of the business of any such Person conducted through) any partnership nor
is any Company or any Subsidiary a participant in any joint venture or similar
arrangement. Each Subsidiary of the Company is a corporation duly formed,
validly existing and in good standing (or similar standing) under the laws of
its jurisdiction of formation and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. Each Subsidiary is duly qualified to transact business and is in good
standing (or similar standing) in each jurisdiction where the character of its
business makes such qualification and good standing (or similar standing)
necessary. All corporate action taken by each Subsidiary of the Company have
been duly authorized and no Subsidiary has taken any action that in any respect
conflicts with, constitutes a default under or results in a violation of any
provision of its articles of incorporation or by-laws (or similar organizational
documents), each as amended. True and complete copies of the articles of
incorporation and by-laws (or similar organizational documents), in each case as
in effect on the date hereof, of each Subsidiary have been delivered by the
Company to the Purchasers.
          2.4. Authorization. All corporate action required to be taken by the
Board of Directors and stockholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Shares at the Closing and the
Common Stock issuable upon conversion of the Shares, has been taken or will be
taken prior to the Closing. All action on the part of the officers of the
Company necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the Company under the Transaction
Agreements to be performed as of the Closing, and the issuance and delivery of
the Shares has been taken or will be taken prior to the Closing. The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Investors’ Rights Agreement and the Indemnification Agreement may be limited by
applicable federal or state securities laws.
          2.5. Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable federal and state securities laws and liens

7



--------------------------------------------------------------------------------



 



or encumbrances created by or imposed by a Purchaser. Assuming the accuracy of
the representations of the Purchasers in Section 3 of this Agreement and subject
to the filings described in Section 2.6(ii) below, the Shares will be issued in
compliance with all applicable federal and state securities laws. The Common
Stock issuable upon conversion of the Shares has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Charter, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable federal and state securities laws and liens or encumbrances created
by or imposed by a Purchaser. Based in part upon the representations of the
Purchasers in Section 3 of this Agreement, and subject to Section 2.6 below, the
Common Stock issuable upon conversion of the Shares will be issued in compliance
with all applicable federal and state securities laws.
          2.6. Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except for (i) the filing of the
Certificate of Determination, which will have been filed as of the Closing, and
(ii) filings pursuant to Regulation D of the Securities Act, and applicable
state securities laws, which have been made or will be made in a timely manner.
          2.7. Litigation; Product Liability.
               (a) There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company’s knowledge,
currently threatened in writing (i) against the Company or any officer, director
or Key Employee of the Company; (ii) that questions the validity of the
Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements; or
(iii) that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors or Key Employees is a party or is
named as subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality (in the case of
officers, directors or Key Employees, such as would affect the Company). There
is no action, suit, proceeding or investigation by the Company pending or which
the Company intends to initiate. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company’s employees, their services provided in connection with the
Company’s business, or any information or techniques allegedly proprietary to
any of their former employers, or their obligations under any agreements with
prior employers.
               (b) Since January 1, 2003, no Product Warranty or similar claims
have been made against the Company or affecting any of the Company’s Assets or
operations except routine claims as to which, in the aggregate, losses and
expenses in respect of service costs and repair or replacement of merchandise
were not material to the Company. The Company has not received notice or
information as to any claim or allegation of personal injury, death, or property
or economic damages, any claim for punitive or exemplary damages, any claim for
contribution

8



--------------------------------------------------------------------------------



 



or indemnification, or any claim for injunctive relief in connection with any
Products. Since January 1, 2003, the Company has not been required to file any
notification or other report with, or provide information to, any Governmental
Authority or product safety standards group concerning actual or potential
defects or hazards with respect to any Products. All Products that are required
to meet the requirements to be registered by the EPA, the FDA, or other
Governmental Authority, have been so registered.
          2.8. Intellectual Property.
               (a) The Company owns or possesses or can acquire on commercially
reasonable terms sufficient legal rights to all Company Intellectual Property
without any known conflict with, or infringement of, the rights of others. To
the Company’s knowledge, no product or service marketed or sold (or proposed to
be marketed or sold) by the Company violates or will violate any license or
infringes or will infringe any intellectual property rights of any other party.
Other than with respect to commercially available software products under
standard end-user object code license agreements, there are no outstanding
options, licenses, agreements, claims, encumbrances or shared ownership
interests of any kind relating to the Company Intellectual Property, nor is the
Company bound by or a party to any options, licenses or agreements of any kind
with respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other Person. The Company has not received any communications alleging that the
Company has violated or, by conducting its business, would violate any of the
patents, trademarks, service marks, tradenames, copyrights, trade secrets, mask
works or other proprietary rights or processes of any other Person. The Company
has obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business. To the Company’s knowledge, it will
not be necessary to use any inventions of any of its employees or consultants
(or Persons it currently intends to hire) made prior to their employment by the
Company. Except as set forth on Section 2.8 of the Disclosure Schedule, each
employee and consultant has assigned to the Company all intellectual property
rights he or she owns that are related to the Company’s business as now
conducted and as presently proposed to be conducted. Section 2.8 of the
Disclosure Schedule also lists all Company Intellectual Property. The Company
has not embedded any open source, copyleft or community source code in any of
its products generally available or in development, including but not limited to
any libraries or code licensed under any General Public License, Lesser General
Public License or similar license arrangement. For purposes of this Section 2.8,
the Company shall be deemed to have knowledge of a patent right if the Company
has actual knowledge of the patent right or would be found to be on notice of
such patent right as determined by reference to U.S. patent laws.
               (b) From and after the Closing, the names “Planet Technologies”
and “Planet Biopharmaceuticals” and all similar or related names, marks and
logos or any other names, marks and logos used in connection with the business
of the Company (all such names, marks and logos being the “Company Marks”) shall
be owned by the Company, that no other Person shall have any rights in the
Company Mark.

9



--------------------------------------------------------------------------------



 



          2.9. Compliance with Laws; Other Instruments. The Company has
conducted and continue to conduct its business in material compliance with all
foreign, federal, national, supranational, state, provincial, local or similar
statutes, laws, ordinances, regulations, rules, codes, orders, requirements or
rules of law (including common law) (collectively, “laws”), and governmental
orders, applicable to the Company or its assets or business, including, but not
limited to The Telephone Consumer Protection Act, and The Federal Telemarketing
Consumer Fraud and Abuse Act of 1994, and the Company is not in violation of any
such law or governmental order. The Company has not received any communication
from any Governmental Authority that alleges that the Company is in violation in
any material respect of any such law or governmental order. The Company is not
in violation or default (i) of any provisions of its Charter, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, or (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound that is required to be listed on the
Disclosure Schedule. The execution, delivery and performance of the Transaction
Agreements and the consummation of the transactions contemplated by the
Transaction Agreements will not result in any such violation or be in conflict
with or constitute, with or without the passage of time and giving of notice,
either (i) a default under any such provision, instrument, judgment, order,
writ, decree, contract or agreement or (ii) an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.
          2.10. Agreements; Actions.
               (a) Except for the Transaction Agreements, except as disclosed on
Section 2.10(a) of the Disclosure Schedule, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that (i) involve obligations
(contingent or otherwise) of, or payments to, the Company in excess of $50,000,
(ii) involve the license of any patent, copyright, trademark, trade secret or
other proprietary right to or from the Company, (iii) involve the grant of
rights to manufacture, produce, assemble, license, market, or sell its products
to any other Person that limit the Company’s exclusive right to develop,
manufacture, assemble, distribute, market or sell its products, (iv) involve
indemnification by the Company with respect to infringements of proprietary
rights, (v) involve the Company and any entity in which any officer, director,
shareholder or employee of the Company has any interest, (vi) require the
Company to make any payment upon consummation of the transactions contemplated
hereby, or upon any subsequent sale of the Company or all or substantially all
of its assets or (vii) restrict the ability of the Company to compete in any
jurisdiction. Section 2.10(a) of the Disclosure Schedule also set forth each
other agreement, understanding, instruments or contract which is material to the
business of the Company.
               (b) Except as disclosed on Section 2.10(b) of the Disclosure
Schedule, the Company has not (i) declared or paid any dividends, or authorized
or made any distribution upon or with respect to any class or series of its
capital stock, (ii) incurred any indebtedness for money borrowed or incurred any
other liabilities individually in excess of $20,000 or in excess of $100,000 in
the aggregate, (iii) made any loans or advances to any Person, other than
ordinary

10



--------------------------------------------------------------------------------



 



advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of subsections (b) and (c) of this
Section 2.10, all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons the Company has reason to believe are affiliated with each
other) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such subsection.
               (c) The Company is not a guarantor or indemnitor of any
indebtedness of any other Person.
               (d) The Company has not engaged in the past three (3) months in
any discussion with any representative of any Person regarding (i) a sale or
exclusive license of all or substantially all of the Company’s assets, or
(ii) any merger, consolidation or other business combination transaction of the
Company with or into another Person (except as provided for in Section 2.24).
          2.11. Certain Transactions.
               (a) Except as disclosed on Section 2.11 lf the Disclosure
Schedule, and other than (i) standard employee benefits generally made available
to all employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each instance, approved in the written minutes of the
Board of Directors (previously provided to the Purchasers or their counsel),
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.
               (b) The Company is not indebted, directly or indirectly, to any
of its directors, officers or employees or to their respective spouses or
children or to any Affiliate of any of the foregoing, other than in connection
with expenses or advances of expenses incurred in the ordinary course of
business or employee relocation expenses and for other customary employee
benefits made generally available to all employees. None of the Company’s
directors, officers or employees, or any members of their immediate families, or
any Affiliate of the foregoing are, directly or indirectly, indebted to the
Company or have any (i) material commercial, industrial, banking, consulting,
legal, accounting, charitable or familial relationship with any of the Company’s
customers, suppliers, service providers, joint venture partners, licensees and
competitors, (ii) direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation which competes with the
Company except that directors, officers or employees or stockholders of the
Company may own stock in (but not exceeding two percent (2%) of the outstanding
capital stock of) publicly traded companies that may compete with the Company or
(iii) financial interest in any contract with the Company.
          2.12. Rights of Registration and Voting Rights. Except as provided in
the Investors’ Rights Agreement, and except for registration rights that have
either been cancelled

11



--------------------------------------------------------------------------------



 



prior to the date hereof or irrevocably waived for the period of time in which a
holder of Series B Preferred Stock (whether with respect to their Series B
Preferred Stock or the underlying Common Stock) has registration rights in
respect thereof, the Company is not under any obligation to register under the
Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding securities. To
the Company’s knowledge, except as contemplated in the Voting Agreement, no
stockholder of the Company has entered into any agreements with respect to the
voting of capital shares of the Company.
          2.13. Assets; Absence of Liens. The Company owns, leases or has the
legal right to use all of the assets used or intended to be used in the conduct
of its business or otherwise owned, leased or used by the Company, and, with
respect to contract rights, is a party to and enjoys the right to the benefits
of all contracts, agreements and other arrangements used or intended to be used
by the Company or in or relating to the conduct of its business (collectively,
the “Assets”). The Assets constitute all of the properties, assets and rights
forming a part of, used, held or intended to be used in, and all such
properties, assets and rights as are necessary in the conduct of, the business
of the Company. At all times since the December 31, 2006, the Company has caused
the Assets to be maintained in accordance with good business practice, and all
of the Assets are in good operating condition and repair and are suitable for
the purposes for which they are used and intended to be used. The Assets that
the Company owns are free and clear of all mortgages, deeds of trust, liens,
loans and encumbrances, except for statutory liens for the payment of current
taxes that are not yet delinquent and encumbrances and liens that arise in the
ordinary course of business and do not materially impair the Company’s ownership
or use of such property or assets. With respect to the Assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances other than those of
the lessors of such property or assets.
          2.14. Financial Statements. The Company has delivered to each
Purchaser audited financial statements for the Company the fiscal years ended
December 31, 2005 and December 31, 2006 and unaudited financial statements for
the six-month period ended June 30, 2007 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
U.S. generally accepted accounting principles applied on a consistent basis
throughout the periods indicated. The Financial Statements fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein, subject to normal
year-end adjustments. Except as set forth in Section 2.14 of the Disclosure
Schedule, the Company has no material liabilities or obligations, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to June 30, 2007 and (ii) obligations under contracts and
commitments incurred in the ordinary course of business. The Company maintains a
standard system of accounting established and administered in accordance with
U.S. generally accepted accounting principles, and will, after the Closing,
maintain a standard system of accounting established and administered in
accordance with U.S. generally accepted accounting principles.
          2.15. Changes. Except as set forth on Section 2.15 of the Disclosure
Schedule, since December 31, 2006 there has not been:

12



--------------------------------------------------------------------------------



 



               (a) any change in the business operations, assets, liabilities,
condition (financial or otherwise), prospects or operating results of the
Company from that reflected in the Financial Statements, except changes in the
ordinary course of business that have not caused, in the aggregate, a Material
Adverse Effect;
               (b) any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect;
               (c) any waiver or compromise by the Company of a valuable right
or of a material debt owed to it;
               (d) any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Company, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Material Adverse Effect;
               (e) any material change to a material contract or agreement by
which the Company or any of its assets is bound or subject;
               (f) any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder;
               (g) any resignation or termination of employment of any officer
or Key Employee of the Company;
               (h) any mortgage, pledge, transfer of a security interest in, or
lien, created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;
               (i) any loans or guarantees made by the Company to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;
               (j) any declaration, setting aside or payment or other
distribution in respect of any of the Company’s capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any of such stock by the
Company;
               (k) any sale, assignment or transfer of any Company Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect;
               (l) receipt of notice that there has been a loss of, or material
order cancellation by, any major customer of the Company;
               (m) to the Company’s knowledge, any other event or condition of
any character, other than events affecting the economy or the Company’s industry
generally, that could reasonably be expected to result in a Material Adverse
Effect; or

13



--------------------------------------------------------------------------------



 



               (n) any arrangement or commitment by the Company to do any of the
things described in this Section 2.15.
          2.16. Employee Matters.
               (a) As of the date hereof, the Company employs twenty-three
(23) full-time employees and three (3) part-time employees and engages five
(5) consultants or independent contractors. Section 2.16 of the Disclosure
Schedule sets forth a detailed description of all compensation, including
salary, bonus, severance obligations and deferred compensation paid or payable
for each officer, employee, consultant and independent contractor of the Company
who received compensation in excess of $50,000 for the fiscal year ended
December 31, 2006 or is anticipated to receive compensation in excess of $50,000
for the fiscal year ending December 31, 2007.
               (b) To the Company’s knowledge, none of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would materially interfere with such
employee’s ability to promote the interest of the Company or that would conflict
with the Company’s business. Neither the execution or delivery of the
Transaction Agreements, nor the carrying on of the Company’s business by the
employees of the Company, nor the conduct of the Company’s business as now
conducted and as presently proposed to be conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions, or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.
               (c) The Company is not delinquent in payments to any of its
employees, consultants, or independent contractors for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed for
it to the date hereof or amounts required to be reimbursed to such employees,
consultants, or independent contractors. The Company has complied in all
material respects with all applicable foreign, federal and state equal
employment opportunity laws and with other laws related to employment, including
those related to wages, hours, worker classification, and collective bargaining.
The Company has withheld and paid to the appropriate Governmental Authority or
is holding for payment not yet due to such Governmental Authority all amounts
required to be withheld from employees of the Company and is not liable for any
arrears of wages, taxes, penalties, or other sums for failure to comply with any
of the foregoing.
               (d) To the Company’s knowledge, no Key Employee intends to
terminate employment with the Company or is otherwise likely to become
unavailable to continue as a Key Employee, nor does the Company have a present
intention to terminate the employment of any of the foregoing. The employment of
each employee of the Company is terminable at the will of the Company. Except as
set forth in Section 2.16 of the Disclosure Schedule or as required by law, upon
termination of the employment of any such employees, no severance or other
payments will become due. Except as set forth in Section 2.16 of the Disclosure
Schedule, the Company has no policy, practice, plan, or program of paying
severance

14



--------------------------------------------------------------------------------



 



pay or any form of severance compensation in connection with the termination of
employment services.
               (e) The Company has not made any representations regarding equity
incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Company’s board of directors.
               (f) Section 2.16 of the Disclosure Schedule contains a true and
complete list of each Business Benefit Plan that as of the date of this
Agreement is sponsored, maintained, or contributed to by the Company for the
benefit of Business Employees. Except as set forth on Section 2.16 of the
Disclosure Schedule, the Company has made all required contributions and has no
liability to any Business Benefit Plan, and has complied in all material
respects with all applicable laws for any Business Benefit Plan. With respect to
each Business Benefit Plan, the Company has made available to the Purchasers a
true, complete and correct copy of each (or in the case of any unwritten
Business Benefit Plan, a written description thereof) and, to the extent
applicable, (i) the most recent summary plan description (or similar document)
for each Business Benefit Plan for which such a summary plan description is
required by applicable law or was otherwise provided to plan participants or
beneficiaries, (ii) any related trust agreements or funding instruments or
agreements (whether now in effect or required in the future as a result of the
transaction contemplated by this Agreement), (iii) a summary of any amendments
or changes that the board of directors of the Company has approved or that have
been communicated to employees as likely to be implemented within the twelve
months immediately following the date hereof, and (iv) the most recent
(A) Form 5500 and attached schedules, (B) financial statements and (C) actuarial
valuation reports. Each Business Benefit Plan has been established and
administered in accordance with its terms, and in compliance with the applicable
provisions of ERISA, the Code, and all other applicable law; (ii) no “prohibited
transaction” (as defined in Section 3975 of the Code or Section 306 of ERISA)
has occurred that would reasonably be expected to subject the Company to the tax
or sanctions on prohibited transactions imposed by Section 3975 of the Code or
Title I of ERISA, and (iii) no “reportable event” (as defined in Section 30143
of ERISA) has occurred that would reasonably be expected to result in liability
on the part of the Company or any Subsidiary and (iv) each U.S. Business Benefit
Plan that is intended to qualify under Section 301(a) of the Code has received
an IRS favorable determination letter. Neither the Company nor any member of its
“Controlled Group” (defined as any organization that is a member of a controlled
group of organizations within the meaning of Sections 414(b), (c), (m) or (o) of
the Code), contributes to, sponsors, maintains or has any liability or
obligation with respect to (i) a pension plan (within the meaning of
Section 3(2) of ERISA) subject to Section 312 of the Code or Title IV of ERISA;
(ii) a multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of
ERISA); or (iii) a multiple employer plan for which, in the case of each of
clauses (i), (ii) or (iii), the Company or any member of its Controlled Group
would reasonably be expected to incur liability under Title IV of ERISA. With
respect to any Business Benefit Plan: (i) no actions, suits or claims (other
than routine claims for benefits) are pending or, to the Company’s knowledge,
threatened, (ii) to the knowledge of the Company, no facts or circumstances
exist that could give rise to any such actions, suits or claims (other than
routine claims for benefits), and (iii) no investigation, audit or other
administrative proceeding by the U.S. Department of Labor, the U.S. Internal
Revenue

15



--------------------------------------------------------------------------------



 



Service, or the U.S. Pension Benefit Guaranty Corporation are pending. Except as
set forth in Section 2.16 of the Disclosure Schedule, no Business Benefit Plan
exists that, as a result of the execution of this Agreement or the transactions
contemplated hereby would: (i) trigger the payment of severance pay or increase
the severance pay upon any termination of employment after the date of this
Agreement, (ii) accelerate the time of payment or vesting or result in any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, increase the amount payable or result in any other material
obligation pursuant to, any Business Benefit Plan, (iii) cause the Company to
record additional compensation expense on its income statement with respect to
any outstanding stock option or other equity-based award, or (iv) result in
payments that would not be deductible by reason of the application of
Section 280G of the Code.
               (g) The Company is not bound by or subject to (and none of its
assets or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the knowledge of the Company, has sought to represent
any of the employees, representatives or agents of the Company. There is no
strike or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.
               (h) To the Company’s knowledge, none of the Key Employees or
directors of the Company has been (a) subject to voluntary or involuntary
petition under the federal bankruptcy laws or any state insolvency law or the
appointment of a receiver, fiscal agent or similar officer by a court for his
business or property; (b) convicted in a criminal proceeding or named as a
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (d) found by a court of competent jurisdiction
in a civil action or by the Commission or the Commodity Futures Trading
Commission to have violated any foreign, federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated.
          2.17. Tax Returns and Payments. There are no foreign, federal, state,
county, local or foreign taxes dues and payable by the Company which have not
been timely paid. There are no accrued and unpaid foreign, federal, state,
country, local or foreign taxes of the Company which are due, whether or not
assessed or disputed. There have been no examinations or audits of any tax
returns or reports by any applicable Governmental Authority. The Company has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.
          2.18. Insurance. The Company has in full force and effect fire and
casualty insurance policies with extended coverage, sufficient in amount
(subject to reasonable deductions) to allow it to replace any of its properties
that might be damaged or destroyed. In

16



--------------------------------------------------------------------------------



 



addition, the Company has in full force and effect product liability insurance,
employee practices insurance and directors and officers insurance policies which
are reasonable in scope and amount in light of the risks attendant to the
businesses in which the Company is or has been engaged.
               2.19. Confidential Information and Invention Assignment
Agreements. Each current and former employee, consultant and officer of the
Company has executed an agreement with the Company regarding confidentiality,
proprietary information, inventions, non-competition (with 24-month post
termination tail), non-solicitation (with 24-month post termination tail) and
non-disparagement substantially in the form or forms delivered to the counsel
for the Purchasers (the “Confidential Information Agreements”). No current or
former Key Employee has excluded works or inventions from his or her assignment
of inventions pursuant to such Key Employee’s Confidential Information
Agreement. The Company is not aware that any of its Key Employees is in
violation thereof.
               2.20. Permits. The Company has all franchises, permits, licenses
and any similar authority necessary for the conduct of its business, the lack of
which could reasonably be expected to have a Material Adverse Effect. The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.
               2.21. Corporate Documents. The Charter is in the form provided to
the Purchasers. The copy of the minute books of the Company provided to the
Purchasers contains minutes of all meetings of directors and stockholders and
all actions by written consent without a meeting by the directors and
stockholders for the past three (3) years and accurately reflects in all
material respects all actions by the directors (and any committee of directors)
and stockholders with respect to all transactions referred to in such minutes.
               2.22. Environmental and Safety Laws. Except as could not
reasonably be expected to have a Material Adverse Effect (a) the Company is and
has been in compliance with all Environmental Laws; (b) the Company has not
received any notice of any action under or relating to any Environmental Law,
and to the Company’s knowledge, no such action is threatened; (c) there has been
no release or threatened release of any pollutant, contaminant or toxic or
hazardous material, substance or waste, or petroleum or any fraction thereof,
(each a “Hazardous Substance”) on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Company; and (d) the Company
has not contractually assumed any liability of any other Person under or
relating to any Environmental Laws. The Company has made available to the
Purchasers true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments.
               2.23. Commission Reports; Financial Statements. Except as set
forth on Section 2.23 of the Disclosure Schedule, since January 1, 2005, the
Company has filed all reports required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
(or such shorter period as the Company was required by law to file such
material) (the foregoing materials are collectively referred to herein as the
“Commission Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of

17



--------------------------------------------------------------------------------



 



filing and has filed any such Commission Reports prior to the expiration of any
such extension. The Company has delivered to the Purchasers a copy of all
Commission Reports filed within the 10 days preceding the date hereof. As of
their respective dates, the Commission Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the
Commission Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. All material agreements to which the
Company is a party or to which the property or assets of the Company is subject
are included as part of or specifically identified in the Commission Reports.
The Company has less than 300 stockholders, and has less than $25,000,000 in
assets. Customers and Suppliers.
                    (a) Listed in Section 2.24(a) of the Disclosure Schedule are
the names and addresses of each of the twenty most significant customers (by
revenue) of the Company for the twelve-month period ended June 30, 2007 and the
amount for which each such customer was invoiced during such period. The Company
has not received any notice or has any reason to believe that any significant
customer has ceased, or will cease, to use the products, equipment, goods or
services of the Company, or has substantially reduced, or will substantially
reduce, the use of such products, equipment, goods or services at any time.
                    (b) Listed in Section 2.24(b) of the Disclosure Schedule are
the names and addresses of each of the twenty most significant suppliers (by
cost) of raw materials, supplies, merchandise and other goods for the Company
for the twelve-month period ended June 30, 2007 and the amount for which each
such supplier invoiced the Company during such period. The Company has not
received any notice or has any reason to believe that any such supplier will not
sell raw materials, supplies, merchandise and other goods to the Company at any
time after the Closing on terms and conditions substantially similar to those
used in its current sales to the Company, subject only to general and customary
price increases. None of the raw materials, supplies, merchandise and other
goods supplied to the Company are such that they are not generally available in
the market from more than one source.
               2.24. Antigen SPA; Antigen Financial Statements. To the Company’s
knowledge, each of the representations and warranties set forth in Sections 6
and 7 of the Antigen SPA are true and correct in all respects as of the Closing
(other than any such representations and warranties that, by their terms, refer
to a specific date other than the Closing, in which case such representations
and warranties shall be true and correct in all respects as of such specific
date). Each of the representations and warranties set forth in Section 8 of the
Antigen SPA are true and correct in all respects as of the Closing (other than
any such representations and warranties that, by their terms, refer to a
specific date other than the Closing, in which case such representations and
warranties shall be true and correct in all respects as of such specific date).
All such representations and warranties are hereby incorporated herein as if set
forth herein in their entirety, as delivered by the Company to the Purchasers
(but with respect to the representations and warranties set forth in Sections 6
and 7 of the Antigen SPA, qualified by the Company’s knowledge). Each of the
conditions to closing set forth in the Antigen SPA

18



--------------------------------------------------------------------------------



 



have been fully satisfied, and have not been waived. Each of the covenants set
forth in the Antigen SPA, with respect to any actions required to take place on
or prior to the closing contemplated under the Antigen SPA, have been performed
in all respects. To the Company’s knowledge, no breach has occurred under the
Antigen SPA, and there exists no basis, as of the date hereof, for any indemnity
claim thereunder. A true and complete copy of the Antigen SPA (as in effect on
the date hereof) has been provided to the Purchasers. The Company has delivered
to each Purchaser audited financial statements for Antigen for the year ended
December 31, 2007 (the “Antigen Financial Statements”). The Antigen Financial
Statements have been prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated. The Antigen Financial Statements fairly present in all material
respects the financial condition and operating results of Antigen as of the
dates, and for the periods, indicated therein, subject to normal year-end
adjustments. Except as set forth in Section 2.25 of the Disclosure Schedule, to
the Company’s knowledge, Antigen has no material liabilities or obligations,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to June 30, 2007 and (ii) obligations under
contracts and commitments incurred in the ordinary course of business.
               2.25. Disclosure. To the Company’s knowledge, no representation
or warranty of the Company contained in this Agreement, as qualified by the
Disclosure Schedule, and no certificate furnished or to be furnished to
Purchasers at the Closing contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.
               2.26. Reincorporation/Merger. The Company has provided to the
Purchasers true and correct copies of all documents respecting the Company’s
proposed reincorporation to Delaware, as contemplated by Section 6.1. Such
documents shall not be amended or otherwise modified absent the prior written
consent of the Purchasers.
     3. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:
               3.1. Authorization. The Purchaser has full power and authority to
enter into the Transaction Agreements. The Transaction Agreements to which the
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Investors’ Rights
Agreement may be limited by applicable federal or state securities laws.
               3.2. Purchase Entirely for Own Account. This Agreement is made
with the Purchaser in reliance upon the Purchasers’ representation to the
Company, which by the Purchasers’ execution of this Agreement, the Purchaser
hereby confirms, that the Shares to be acquired by the Purchaser will be
acquired for investment for the Purchasers’ own account, not

19



--------------------------------------------------------------------------------



 



as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Shares. The Purchaser has not been formed for
the specific purpose of acquiring the Shares.
               3.3. Disclosure of Information. The Purchaser has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Shares with the Company’s
management and has had an opportunity to review the Company’s facilities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of the Purchasers to
rely thereon.
               3.4. Restricted Securities. The Purchaser understands that the
Shares have not been, and will not be, registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Shares indefinitely unless
they are registered with the Commission and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Shares, or the Common Stock into which it may be converted, for
resale except as set forth in the Investors’ Rights Agreement. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.
               3.5. No Public Market. The Purchaser understands that no public
market now exists for the Shares, and that the Company has made no assurances
that a public market will ever exist for the Shares.
               3.6. Legends. The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:
                    (a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

20



--------------------------------------------------------------------------------



 



                    (b) Any legend set forth in, or required by, the other
Transaction Agreements.
                    (c) Any legend required by the securities laws of any state
to the extent such laws are applicable to the Shares represented by the
certificate so legended.
               3.7. Accredited Investor. The Purchaser is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
               3.8. No General Solicitation. Neither the Purchaser, nor any of
its officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.
               3.9. Exculpation Among Purchasers. The Purchaser acknowledges
that it is not relying upon any Person, other than the Company and its officers
and directors, in making its investment or decision to invest in the Company.
The Purchaser agrees that neither any Purchaser nor the respective controlling
Persons, officers, directors, partners, agents or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.
     4. Conditions to the Purchasers’ Obligations at Closing. The obligations of
each Purchaser to purchase Shares at the Closing are subject to the fulfillment,
on or before such Closing, of each of the following conditions, unless otherwise
waived:
               4.1. Representations and Warranties. The representations and
warranties of the Company contained in Section 2 shall be true and correct in
all respects as of such Closing, other than any such representations and
warranties that, by their terms, refer to a specific date other than Closing, in
which case such representations and warranties shall be true and correct in all
respects as of such specific date.
               4.2. Performance. The Company shall have performed and complied
with all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before such Closing.
               4.3. Compliance Certificate. The President of the Company shall
deliver to the Purchasers at such Closing a certificate certifying that the
conditions specified in this Section 4 have been fulfilled.
               4.4. Qualifications. All authorizations, approvals or permits, if
any, of any Governmental Authority or regulatory body that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall be obtained and effective as of such Closing.

21



--------------------------------------------------------------------------------



 



               4.5. Opinion of Company Counsel. The Purchasers shall have
received from Blanchard, Krasner & French, counsel for the Company, an opinion,
dated as of the Closing, in substantially the form of Exhibit J attached to this
Agreement.
               4.6. Board of Directors. As of the Closing, the size of the Board
of Directors shall be five, and the Board of Directors shall be comprised of
Scott Glenn (who will be the initial chairperson), Tom Willoughby (who will be
the initial vice-chairperson), Edward J. Steube, Andrew Schiff and Brett Zbar.
As of the Closing, Andrew Schiff and Brett Zbar shall be appointed to each
committee of the Board of Directors, and the board of directors of each
Subsidiary.
               4.7. Indemnification Agreement. The Company and all directors
shall have executed and delivered the Indemnification Agreement.
               4.8. Investors’ Rights Agreement. The Company and each Purchaser
(other than the Purchaser relying upon this condition to excuse such Purchaser’s
performance hereunder) and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Investors’ Rights
Agreement.
               4.9. Right of First Refusal and Co-Sale Agreement. The Company,
each Purchaser (other than the Purchaser relying upon this condition to excuse
such Purchaser’s performance hereunder), and the other stockholders of the
Company named as parties thereto shall have executed and delivered the Right of
First Refusal and Co-Sale Agreement.
               4.10. Voting Agreement. The Company, each Purchaser (other than
the Purchaser relying upon this condition to excuse such Purchaser’s performance
hereunder), and the other stockholders of the Company named as parties thereto
shall have executed and delivered the Voting Agreement.
               4.11. Certificate of Determination. The Company shall have filed
the Certificate of Determination with the Secretary of State of California on or
prior to the Closing, which shall continue to be in full force and effect as of
the Closing.
               4.12. Secretary’s Certificate. The Secretary of the Company shall
have delivered to the Purchasers at the Closing a certificate certifying (i) the
Articles, the Certificate of Determination and By-Laws of the Company, (ii) the
good standing (or similar standing) of the Company and each of its Subsidiaries,
and (iii) resolutions of the Board of Directors of the Company approving the
Transaction Agreements and the transactions contemplated under the Transaction
Agreements.
               4.13. Consulting Agreement. Scott Glenn shall have executed and
delivered a consulting agreement with the Company reasonably satisfactory to
each Purchaser.
               4.14. Employment Agreement. The Company shall have provided a
copy of Tom Willoughby’s employment contract to each Purchaser for its review.

22



--------------------------------------------------------------------------------



 



               4.15. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated at the Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to each Purchaser, and each Purchaser (or its counsel) shall have
received all such counterpart original and certified or other copies of such
documents as reasonably requested. Such documents may include good standing
certificates.
               4.16. De-Registration. Unless advised by the Commission, orally
or in writing, not to file a Form 15 prior to obtaining a response to its no
action request letter, the Company will file a Form 15 with the Commission prior
to or concurrently with Closing to terminate the registration of the shares of
Common Stock under Section 12(g) of the Exchange Act. If advised by the
Commission not to file a Form 15 prior to or concurrently with the Closing, the
Company shall file a Form 15 with the Commission at the earliest possible date
that will result in an effective filing of the Form 15 in the reasonable
judgment of counsel to the Company, but not later than January 2, 2008.
               4.17. Operating Budget. Each Purchaser shall have approved the
Company’s operating budget for 2008 through 2010.
               4.18. Acquisition of Antigen. The Company shall concurrently
consummate the acquisition of Antigen pursuant to the terms of the Antigen SPA.
               4.19. FDA Matters. The Company shall have successfully completed
a pre-IND meeting for sublingual immunotherapy between the FDA and Antigen;
provided that in the event that the pre-IND meeting has not occurred prior to
Closing, the Company shall have prepared a regulatory plan that is reasonably
acceptable to each Purchaser.
               4.20. Consents. The Company shall have received all approvals and
consents necessary to undertake the transactions contemplated by this Agreement.
               4.21. Material Adverse Change. No event has occurred that is
reasonably like to cause a Material Adverse Effect.
               4.22. Management Rights. A Management Rights Letter shall have
been executed by the Company and delivered to each Purchaser.
               4.23. Employment Agreement Amendments. At the Closing, the
Company will deliver to the Purchaser amendments to the employment agreements of
Ed Steube and Francesca DiNota, pursuant to which they each agree that during
their employment with the Company, and for a period of two years thereafter,
they shall not work or otherwise assist certain specified companies and any
other company licensed to sell allergen antigen extracts in the U.S.
     5. Conditions of the Company’s Obligations at Closing. The obligations of
the Company to sell Shares to the Purchasers at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

23



--------------------------------------------------------------------------------



 



               5.1. Delivery of the Purchase Price. Each Purchaser shall have
delivered to the Company the aggregate purchase price payable by such Purchaser
pursuant to Section 1.2(b).
               5.2. Representations and Warranties. The representations and
warranties of each Purchaser contained in Section 3 shall be true and correct in
all respects as of such Closing.
               5.3. Performance. The Purchasers shall have performed and
complied with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by them on or
before such Closing.
               5.4. Qualifications. All authorizations, approvals or permits, if
any, of any Governmental Authority or regulatory body that are required in
connection with the lawful issuance and sale of the Share pursuant to this
Agreement shall be obtained and effective as of the Closing.
               5.5. Investors’ Rights Agreement. Each Purchaser shall have
executed and delivered the Investors’ Rights Agreement.
               5.6. Right of First Refusal and Co-Sale Agreement. Each Purchaser
and the other stockholders of the Company named as parties thereto shall have
executed and delivered the Right of First Refusal and Co-Sale Agreement.
               5.7. Voting Agreement. Each Purchaser and the other stockholders
of the Company named as parties thereto shall have executed and delivered the
Voting Agreement.
     6. Miscellaneous.
               6.1. Reincorporation. The Company hereby covenants and agrees
that during the five business day period commencing on the effective date of the
deregistration of the Company under Section 12(g) of the Securities Exchange Act
of 1934 following the filing of Form 15 pursuant to Section 4.16 of this
Agreement, the Company shall (a) reincorporate as a Delaware corporation, and
(b) adopt, and file with the Delaware Secretary of State, the Amended and
Restated Certificate of Incorporation, unless the Board with vote of Andrew
Schiff and Brett Zbar (or their successors elected by the holders of the
Series B Preferred Stock) determines otherwise. The Company shall use its best
efforts in connection with the foregoing.
               6.2. Survival of Warranties. Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and each Purchaser
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation or knowledge of the subject matter thereof made by or on
behalf of the Purchaser or the Company.
               6.3. Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies,

24



--------------------------------------------------------------------------------



 



obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
               6.4. Governing Law. This Agreement and any controversy arising
out of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
               6.5. Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile or PDF signature and in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
               6.6. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
               6.7. Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section 6.7. If notice is given to the Company, a copy shall also be sent to
Robert W. Blanchard, Blanchard, Krasner & French, 800 Silverado Street, Second
Floor, La Jolla, CA 92037, as counsel to the Company, and if notice is given to
the Purchasers, a copy shall also be given to Todd A. Finger, McKee Nelson LLP,
One Battery Park Plaza, 34th Floor, New York, NY, 10004, as counsel to Aisling
Capital II, LP.
               6.8. No Finder’s Fees. Each party represents that it neither is
nor will be obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
such Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
               6.9. Fees and Expenses. At the Closing, the Company shall
reimburse Aisling Capital II, LP for its fees and expenses in respect of its
business, financial and legal, clinical and a patent and intellectual property
due diligence and review, the fees and expenses of its legal

25



--------------------------------------------------------------------------------



 



counsel(s), and such other out-of-pocket expenses related to the consummation of
the financing contemplated herein, in an amount not to exceed, in the aggregate,
$100,000.
               6.10. Attorneys’ Fees. If any action at law or in equity
(including arbitration) is necessary to enforce or interpret the terms of any of
the Transaction Agreements, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
               6.11. Amendments and Waivers. Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
each of the Purchasers. Any amendment or waiver effected in accordance with this
Section 6.11 shall be binding upon the Purchasers and each transferee of the
Shares (or the Common Stock issuable upon conversion thereof), each future
holder of all such securities, and the Company.
               6.12. Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
               6.13. Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
               6.14. Entire Agreement. This Agreement (including the Exhibits
hereto), the Certificate of Determination and the other Transaction Agreements
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
               6.15. Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of the U.S. District Court for the
State of Delaware, Wilmington County, for the purpose of any suit, action or
other proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the federal and state courts located within the geographic
boundaries of the U.S. District Court for the State of Delaware, Wilmington
County, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that

26



--------------------------------------------------------------------------------



 



the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court. Each of the
parties to this Agreement consents to personal jurisdiction for any equitable
action sought in the U.S. District Court for the State of Delaware or any court
of the State of Delaware, Wilmington County, having subject matter jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM.
               6.16. No Commitment for Additional Financing. The Company
acknowledges and agrees that no Purchaser has made any representation,
undertaking, commitment or agreement to provide or assist the Company in
obtaining any financing, investment or other assistance, other than the purchase
of the Shares as set forth herein and subject to the conditions set forth
herein. In addition, the Company acknowledges and agrees that (i) no statements,
whether written or oral, made by any Purchaser or its representatives on or
after the date of this Agreement shall create an obligation, commitment or
agreement to provide or assist the Company in obtaining any financing or
investment, (ii) the Company shall not rely on any such statement by any
Purchaser or its representatives and (iii) an obligation, commitment or
agreement to provide or assist the Company in obtaining any financing or
investment may only be created by a written agreement, signed by such Purchaser
and the Company, setting forth the terms and conditions of such financing or
investment and stating that the parties intend for such writing to be a binding
obligation or agreement. The Purchaser shall have the right, in it sole and
absolute discretion, to refuse or decline to participate in any other financing
of or investment in the Company, and shall have no obligation to assist or
cooperate with the Company in obtaining any financing, investment or other
assistance.
[Remainder of Page Intentionally Left Blank]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Series B Preferred Stock
Purchase Agreement as of the date first written above.

                  PLANET TECHNOLOGIES, INC.    
 
           
 
  By:        
 
  Name:  
 
Edward J. Steube    
 
  Title:   President and Chief Executive Officer    
 
                WINDAMERE III, LLC    
 
           
 
  By:        
 
           
 
  Name:   Scott Glenn    
 
  Title:   Managing Member    
 
                TOM WILLOUGHBY    
 
                     

28



--------------------------------------------------------------------------------



 



                  AISLING CAPITAL II, LP    
 
           
 
  By:        
 
  Name:  
 
    
 
  Title:        

29



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF PURCHASERS

                      Number of Shares to be     Purchaser   Purchased  
Consideration  
Aisling Capital II, L.P.
888 Seventh Avenue, 30th Floor
New York, NY 10106
Attn: Andrew Schiff
Tel.: (212) 651-6380

    3,000,000     $ 18,000,000.00  
 
               
Windamere III, LLC
c/o Windamere Venture Partners
6402 Cardeno Drive
La Jolla, Ca 92037
Attn: Scott L. Glenn
Tel.: (858) 456-2252
    83,333     $ 500,000.00  
 
               
Tom Willoughby
PO Box 123
30-34 South Main Street
Liberty, Missouri 64068
    233,333     $ 1,399,999.98  
 
               
Total
    3,316,667     $ 19,899,99.98  

30



--------------------------------------------------------------------------------



 



CERTIFICATE OF DETERMINATION OF PREFERENCES
OF THE SERIES B PREFERRED STOCK
PLANET TECHNOLOGIES, INC.
     We, the undersigned, being the Chief Executive Officer and the Chief
Financial Officer and Secretary, respectively, of Planet Technologies, Inc.
(“The Corporation” or “The Company”), a corporation organized and existing under
and by virtue of the provisions of the laws of the State of California, DO
HEREBY CERTIFY:
     FIRST: We are the duly elected and acting Chief Executive Officer and Chief
Financial Officer, respectively, of the Company;
     SECOND: The Articles of Incorporation of Planet Technologies, Inc., as
amended and restated, (the “Articles”) authorizes the issuance of 5,000,000
shares of Preferred Stock, no par value per share (“Preferred Stock”);
     THIRD: Pursuant to the Articles, the Board of the Directors of the
Corporation is authorized to determine or alter the rights, preferences,
privileges and restrictions granted to or imposed upon any wholly unissued
series of Preferred Stock and to fix the number of shares constituting and the
designation of said series;
     FOURTH: Acting pursuant to aforementioned authority, the Board of Directors
has adopted the following resolutions to determine and fix the rights,
preferences, privileges and restrictions relating to a series of Preferred
Stock, to be known as the Series B Preferred Stock, with 3,316,667 such shares
authorized, none of the shares of such series having been issued;
     NOW, THEREFORE, BE IT RESOLVED, that 3,316,667 shares of presently
authorized but unissued Preferred Stock, no par value per share, are hereby
determined to be and shall be a series of said Preferred Stock hereby designated
as the “Series B Preferred Stock”; and
     A. This series of preferred stock of this Corporation shall be designated
as the “Series B Preferred Stock.”
     B. The number of shares constituting the Series B Preferred Stock shall be
Three Million, Three Hundred and Sixteen Thousand, Six Hundred and Sixty Seven
(3,316,667) shares.
     C. The rights, preferences, privileges, restrictions and other matters
relating to the Series B Preferred Stock are as follows:
     1. Dividends.
     The holders of outstanding shares of Series B Preferred Stock shall be
entitled to receive dividends, when, as and if declared by the Board of
Directors, out of any assets at the time legally available therefore. The right
to receive dividends on such shares shall be cumulative, and shall accrue to
holders of Series B Preferred Stock from day to day whether or not declared

1



--------------------------------------------------------------------------------



 



or paid in any calendar year or other period. Such dividend shall accrue from
the date of issuance of any shares of Series B Preferred Stock at a rate per
annum of $0.48 per share of Series B Preferred Stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to Series B Preferred Stock) (the
“Series B Dividend Preference”). Except as contemplated by the following
sentence, the Series B Dividend Preference shall only be paid in the event of
(i) any voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or Deemed Liquidation (as defined in Subsection 2.3.1), (ii) upon
any redemption pursuant to Section 6, or (iii) the closing of the sale of shares
of Common Stock to the public (but not including a Qualified IPO (as defined in
Section 5.1) that occurs within eighteen months of the date hereof). Further,
the Corporation shall not declare, pay or set aside any dividends on shares of
any other class or series of capital stock of the Corporation (other than
dividends on shares of Common Stock payable solely in shares of Common Stock)
unless (i) the holders of the Series B Preferred Stock then outstanding shall
first receive the Series B Dividend Preference and (ii) after payment of the
Series B Dividend Preference the remainder of such dividends are declared or
paid pro rata among the holders of the Preferred Stock and Common Stock on a per
share basis (as if all shares of Preferred Stock had been converted into Common
Stock immediately prior to the payment of such dividends) (such amount payable
to the holders of the Series B Preferred, the “Series B Dividends”). Any
Series B Dividends that become payable hereunder shall be paid in cash. The
“Series B Original Issue Price” shall mean $6.00 per share, subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series B
Preferred Stock. Notwithstanding the foregoing, in the event that the
Corporation determines, subject to Section 3.3 and without limitation to
Section 2, including Section 2.3, to distribute the proceeds (cash or otherwise)
resulting from any sale or other transfer of its securities or sale, license
and/or other transfer of its assets (other than any sale, license or other
transfer of its assets effected in the ordinary course of business of the
Corporation for which the Corporation is not required to obtain any consent
pursuant to Section 3.3), the proceeds resulting therefrom (including in respect
of any ongoing payments, such as a royalty or milestone payment) shall be
distributed in accordance with Sections 2.1 and 2.2, and not this Section 1.
     2. Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations
and Asset Sales.
          2.1 Preferential Payments to Holders of Series B Preferred Stock.
Subject to the final sentence of this Subsection 2.1, in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or any Deemed Liquidation Event (as defined in Subsection 2.3.1),
the holders of shares of Series B Preferred Stock then outstanding shall be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders, pursuant to the laws of the State of
California, before any payment shall be made to the holders of any other shares
of capital stock of the Company by reason of their ownership thereof, a cash
amount per share equal to the Series B Original Issue Price, plus any Series B
Dividends accrued but unpaid thereon. If upon any such liquidation, dissolution
or winding up of the Corporation, the assets of the Corporation available for
distribution to its stockholders, pursuant to the laws of the State of
California, shall be insufficient to pay the holders of shares of Series B
Preferred Stock the full amount to which they shall be entitled under this
Subsection 2.1, the holders of shares of Series B Preferred Stock shall share
ratably in any distribution of the

2



--------------------------------------------------------------------------------



 



assets available for distribution in proportion to the respective amounts which
would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full. Notwithstanding the foregoing, any payment payable pursuant to this
Subsection 2.1 shall be pari passu with any payment payable to the holders of
Redemption Notes (as defined Subsection 6.1) pursuant to Subsection 6.1 upon any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or any Deemed Liquidation Event.
     2.2 Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment of all preferential amounts required to be paid to the holders of shares
of Series B Preferred Stock pursuant to Subsection 2.1, the remaining assets of
the Corporation available for distribution to its stockholders, pursuant to the
laws of the State of California, shall be distributed among the holders of the
shares of Series B Preferred Stock and Common Stock, pro rata based on the
number of shares held by each such holder, treating for this purpose all such
securities as if they had been converted to Common Stock pursuant to the terms
of the Certificate of Incorporation immediately prior to such dissolution,
liquidation or winding up of the Corporation. The aggregate amount which a
holder of a share of Series B Preferred Stock is entitled to receive under
Subsections 2.1 and 2.2 is hereinafter referred to as the “Series B Liquidation
Amount”; provided, however, if the Series B Liquidation Amount exceed the sum of
(x) $21.00 (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to the Series B Preferred Stock) per share of Series B Preferred Stock
plus (y) any Series B Dividends accrued but unpaid thereon (determined on a per
share basis) (the sum of (x) and (y), the “Liquidation Conversion Amount”), then
the holders of outstanding shares of Series B Preferred Stock shall instead
receive the amount such holder of Series B Preferred Stock would have received
if the shares of Series B Preferred Stock were converted to shares of Common
Stock prior to the Liquidation (but in no event less than the Liquidation
Conversion Amount).
     2.3 Deemed Liquidation Events.
               2.3.1 Definition. Each of the following events shall be
considered a “Deemed Liquidation Event” unless the holders of a majority of the
outstanding shares of Series B Preferred Stock elect otherwise by written notice
sent to the Corporation at least five (5) days prior to the effective date of
any such event:
                    (a) a merger or consolidation in which

  (i)   the Corporation is a constituent party or     (ii)   a subsidiary of the
Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation,

except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock

3



--------------------------------------------------------------------------------



 



that represent, immediately following such merger or consolidation, at least a
majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation; or
                    (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation or where the holders of the
capital stock immediately prior to such disposition (as such) hold immediately
following such disposition at least a majority of the voting power and economic
interest of the entity to whom the assets were transferred; or
                    (c) any other transaction or series of related transactions
in which at least 60% of the equity or voting power of the capital stock of the
Corporation is transferred.
               2.3.2 Effecting a Deemed Liquidation Event. The Corporation shall
not have the power to effect a Deemed Liquidation Event unless (i) the agreement
relating to such transaction provides that the consideration payable to the
stockholders of the Corporation shall be allocated among the holders of capital
stock of the Corporation in accordance with Subsections 2.1 and 2.2 or (ii) the
holders of both (A) at least a majority of the then outstanding shares of
Series B Preferred Stock and (B) the aggregate principal amount of any then
outstanding Redemption Notes, specifically approve (whether at a duly called
meeting of the Series B Preferred Stockholders or by a valid written consent in
lieu of a meeting) the allocation of such consideration in a manner different
from that provided in Subsections 2.1 and 2.2.
               2.3.3 Amount Deemed Paid or Distributed. The amount deemed paid
or distributed to the holders of capital stock of the Corporation upon any such
liquidation, dissolution or winding up of the Corporation, or Deemed Liquidation
Event, shall be the cash or the value of the property, rights or securities paid
or distributed to such holders by the Corporation or the acquiring person, firm
or other entity. The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation; provided,
however, that if the amount involved could reasonably be determined to exceed
$100,000 and the holders of a majority of the then outstanding shares of
Series B Preferred Stock, voting together as a single class, notify the Board of
Directors within fifteen (15) days after receiving from the Corporation written
notification of the determination of such fair market value that they disagree
with such determination, the Board of Directors, subject to the approval by an
affirmative vote of the holders of a majority of the then outstanding shares of
Series B Preferred Stock, given in writing or by vote at a meeting, consenting
or voting (as the case may be) separately as a class, shall agree upon a fair
market value of the relevant property. Any securities to be distributed to
stockholders shall be valued as follows:
          (i) Valuation of Securities Subject to Investment Letter. Securities

4



--------------------------------------------------------------------------------



 



not subject to investment letter or other similar restrictions on free
marketability:
          (a) if the securities are then traded on a national securities
exchange or the NASDAQ National Market (or similar national quotation system),
then the value of the securities shall be deemed to be the average of the
closing prices of the securities on such exchange or system for the ten
(10) consecutive trading days ending five (5) trading days prior to the
distribution; and
          (b) if the securities are actively traded over-the-counter, then the
value of the securities shall be deemed to be the average of the closing bid
prices of the securities for the ten (10) consecutive trading days ending five
(5) trading days prior to the distribution.
     (i) Valuation of Securities Not Subject to Investment Letter. The valuation
of securities subject to investment letter or other restrictions on free
marketability (other than restrictions arising solely by virtue of a
stockholder’s status as an affiliate or former affiliate) shall be reduced by an
appropriate discount from the market value determined as above in Subsection
2.3.3 to reflect the approximate fair market value thereof, as mutually
determined by the Board of Directors and the holders of at least a majority of
the voting power of all then outstanding shares of Series B Preferred Stock.
     For the purposes of this Subsection 2.3, “trading day” shall mean any day
which the exchange or system on which the securities to be distributed are
traded is open and “closing prices” or “closing bid prices” shall be deemed to
be: (i) for securities traded primarily on the New York Stock Exchange, the
American Stock Exchange or NASDAQ, the last reported trade price or sale price,
as the case may be, at 4:00 p.m., New York time, on that day; and (ii) for
securities listed or traded on other exchanges, markets and systems, the market
price as of the end of the regular hours trading period that is generally
accepted as such for such exchange, market or system. If, after the date hereof,
the benchmark times generally accepted in the securities industry for
determining the market price of a stock as of a given trading day shall change
from those set forth above, the fair market value shall be determined as of such
other generally accepted benchmark times.
     3. Voting.
          3.1 General. On any matter presented to the stockholders of the
Corporation for their action or consideration at any meeting of stockholders of
the Corporation (or by written consent of stockholders in lieu of meeting), each
holder of outstanding shares of Series B Preferred Stock shall be entitled to
cast the number of votes equal to the number of whole shares of Common Stock
into which the shares of Series B Preferred Stock held by such holder are
convertible as of the record date for determining stockholders entitled to vote
on such matter. Except as provided by law or by the other provisions of the
Certificate of Incorporation, holders of Series B Preferred Stock shall vote
together with the holders of Common Stock as a single class.
          3.2 Election of Directors. The Board of Directors shall be composed of
five

5



--------------------------------------------------------------------------------



 



members; provided that at the election of holders of a majority of the
outstanding Series B Preferred (the “Board Expansion Right”), the Board of
Directors shall be increased by two members (the “Additional Series B
Directors”), for a total of seven members. The holders of record of the shares
of Series B Preferred Stock, exclusively as a separate class, shall be entitled
to elect two directors of the Corporation (or four directors in the event that
they exercise their Board Expansion Right) (including any Additional Series B
Directors, the “Series B Directors”), and the holders of record of the shares of
Common Stock and Series B Preferred Stock, voting together, shall be entitled to
elect three directors of the Corporation. Except as otherwise required by law,
any director elected as provided in the preceding sentences may be removed
without cause by, and only by, the affirmative vote of the holders of the shares
of the class or series of capital stock entitled to elect such director or
directors, given either at a special meeting of such stockholders duly called
for that purpose or pursuant to a written consent of stockholders. If the
holders of shares of Series B Preferred Stock or Common Stock, as the case may
be, fail to elect a sufficient number of directors to fill all directorships for
which they are entitled to elect directors, voting exclusively and as a separate
class, pursuant to the first sentence of this Subsection 3.2, then any
directorship not so filled shall remain vacant until such time as the holders of
the Series B Preferred Stock or Common Stock, as the case may be, elect a person
to fill such directorship by vote or written consent in lieu of a meeting; and
no such directorship may be filled by stockholders of the Corporation other than
by the stockholders of the Corporation that are entitled to elect a person to
fill such directorship, voting exclusively and as a separate class. The holders
of record of the shares of Common Stock and of any other class or series of
voting stock (including the Series B Preferred Stock), exclusively and voting
together as a single class, shall be entitled to elect the balance of the total
number of directors of the Corporation. At any meeting held for the purpose of
electing a director, the presence in person or by proxy of the holders of a
majority of the outstanding shares of the class or series entitled to elect such
director shall constitute a quorum for the purpose of electing such director.
Except as otherwise provided in this Subsection 3.2, a vacancy in any
directorship filled by the holders of any class or series shall be filled only
by vote or written consent in lieu of a meeting of the holders of such class or
series or by all remaining Directors.
          3.3 Series B Preferred Stock Protective Provisions. In addition to any
other consent required by law, at any time when shares of Series B Preferred
Stock and/or Redemption Notes are outstanding, the Corporation shall not, either
directly or indirectly by amendment, merger, consolidation or otherwise, do any
of the following without the written consent or affirmative vote of the holders
of a majority of the then outstanding shares of Series B Preferred Stock
(including any Unredeemed Shares (as defined in Subsection 6.1) as if held
instead of Redemption Notes), given in writing or by vote at a meeting,
consenting or voting (as the case may be) separately as a class:
                    (a) amend, alter or repeal any provision of the Certificate
of Incorporation (including the Certificate of Designations) or Bylaws of the
Corporation;
                    (b) create, or authorize the creation of, or issue or
obligate itself to issue shares of, any additional class or series of capital
stock pari passu or senior to the Series B Preferred Stock or increase or
decrease the authorized number of shares of Series B Preferred Stock or Common
Stock;

6



--------------------------------------------------------------------------------



 



                    (c) enter into, or effect, a merger, consolidation, sale of
all or substantially all of the assets of the Corporation (including a Deemed
Liquidation) or otherwise liquidate, dissolve or wind-up the business and
affairs of the Corporation;
                    (d) declare or pay any dividend on the Common Stock or other
junior securities;
                    (e) alter or change the rights, preferences, privileges or
restrictions of the shares of the Series B Preferred Stock (whether by merger,
consolidation or otherwise);
                    (f) redeem, purchase or otherwise acquire (or permit any
subsidiary to purchase or redeem), any shares of capital stock of the
Corporation other than (i) the repurchase of shares of Common Stock pursuant to
a written benefit plan or employment or consulting agreement (approved by the
Board of Directors), (ii) the repurchase of any equity securities in connection
with the Corporation’s right of first offer pursuant to an agreement executed by
the Corporation or (iii) the cash payment for fractional shares upon the
conversion of the Series B Preferred Stock into shares of Common Stock;
                    (g) increase or decrease the authorized number of directors
constituting the Board of Directors;
                    (h) approve any sale, license or other transfer of any
intellectual property of the Corporation, other than licenses made in the
ordinary course of the Corporation’s business;
                    (i) approve material changes to the Corporation’s business
plan; or
                    (j) amend the Investor Rights Agreement, the Voting
Agreement or the Right of First Refusal and Co-Sale Agreement.
     The foregoing shall be without limitation to any approvals required under
law by the Board of Directors.
          3.4 The Corporation will not permit any of its direct or indirect
subsidiaries to take any of the actions specified in Section 3.3, other than
payment of dividends to the direct or indirect subsidiaries’ parent entity,
absent the written consent or affirmative vote of the holders of a majority of
the then outstanding shares of Series B Preferred Stock (including any
Unredeemed Shares as if held instead of Redemption Notes), given in writing or
by vote at a meeting, consenting or voting (as the case may be) separately as a
class.
     4. Optional Conversion.
     The holders of the Series B Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):
          4.1 Right to Convert. Each share of Series B Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, and without

7



--------------------------------------------------------------------------------



 



the payment of additional consideration by the holder thereof, into such number
of fully paid and nonassessable shares of Common Stock as is determined by
dividing the Series B Original Issue Price by the Series B Conversion Price (as
defined in the following sentence) in effect at the time of conversion. The
“Series B Conversion Price” shall initially be equal to $2.25, so initially each
share of Series B Preferred Stock (if convertible on the date hereof) would be
convertible into two and two-thirds shares of Common Stock. Such initial
Series B Conversion Price, and the rate at which shares of Series B Preferred
Stock may be converted into shares of Common Stock, shall be subject to
adjustment as provided below.
          4.2 Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Series B Preferred Stock. In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock as determined in good faith by the Board of
Directors of the Corporation. Whether or not fractional shares would be issuable
upon such conversion shall be determined on the basis of the total number of
shares of Series B Preferred Stock the holder is at the time converting into
Common Stock and the aggregate number of shares of Common Stock issuable upon
such conversion.
          4.3 No Conversion. For so long as the shares of Common Stock remain
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and for a period of 61 days thereafter, the number
of shares of Common Stock that may be acquired by any holder upon any conversion
of Series B Preferred Stock (or otherwise in respect of the Series B Preferred
Stock) shall be limited to the extent necessary to ensure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by all stockholders and their respective Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the stockholder’s for purposes of Section 13(d) of the Exchange Act
(including, without limitation, any other members of any “group” (within the
meaning of Rule 13d-5(b) promulgated under the Exchange Act), does not exceed
4.999% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion); provided, however, that this Section 4.3 shall terminate and be of
no further force and effect upon the first to occur of (i) June 1, 2008,
(ii) such earlier date as the Company shall have no class of securities
registered under Section 12(g) of the Exchange Act, and (iii) the consummation
of a Qualified IPO, or any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, or any Deemed Liquidation Event. Each delivery of
a notice of conversion by a holder of Series B Preferred Stock will constitute a
representation by such holder that it has evaluated the limitation set forth in
this paragraph and determined that issuance of the full number of shares of
Common Stock requested in such notice of conversion is permitted under this
paragraph. For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.
          4.4 Mechanics of Conversion.
               4.4.1 Notice of Conversion. In order for a holder of Series B
Preferred Stock to voluntarily convert shares of Series B Preferred Stock into
shares of Common Stock, such holder shall surrender the certificate or
certificates for such shares of Series B Preferred

8



--------------------------------------------------------------------------------



 



Stock (or, if such registered holder alleges that such certificate has been
lost, stolen or destroyed, a lost certificate affidavit and agreement reasonably
acceptable to the Corporation to indemnify the Corporation against any claim
that may be made against the Corporation on account of the alleged loss, theft
or destruction of such certificate), at the office of the transfer agent for the
Series B Preferred Stock (or at the principal office of the Corporation if the
Corporation serves as its own transfer agent), together with written notice that
such holder elects to convert all or any number of the shares of the Series B
Preferred Stock represented by such certificate or certificates and, if
applicable, any event on which such conversion is contingent. Such notice shall
state such holder’s name or the names of the nominees in which such holder
wishes the certificate or certificates for shares of Common Stock to be issued.
If required by the Corporation, certificates surrendered for conversion shall be
endorsed or accompanied by a written instrument or instruments of transfer, in
form satisfactory to the Corporation, duly executed by the registered holder or
his, her or its attorney duly authorized in writing. The close of business on
the date of receipt by the transfer agent (or by the Corporation if the
Corporation serves as its own transfer agent) of such certificates (or lost
certificate affidavit and agreement) and notice shall be the time of conversion
(the “Conversion Time”), and the shares of Common Stock issuable upon conversion
of the shares represented by such certificate shall be deemed to be outstanding
of record as of such date. The Corporation shall, as soon as practicable after
the Conversion Time, issue and deliver to such holder of Series B Preferred
Stock, or to his, her or its nominees, a certificate or certificates for the
number of full shares of Common Stock issuable upon such conversion in
accordance with the provisions hereof, a certificate for the number (if any) of
the shares of Series B Preferred Stock represented by the surrendered
certificate that were not converted into Common Stock, and cash as provided in
Subsection 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion and payment of any declared but unpaid dividends
on the shares of Series B Preferred Stock converted.
               4.4.2 Reservation of Shares. The Corporation shall at all times
when the Series B Preferred Stock shall be outstanding, reserve and keep
available out of its authorized but unissued capital stock, for the purpose of
effecting the conversion of the Series B Preferred Stock, such number of its
duly authorized shares of Common Stock as shall from time to time be sufficient
to effect the conversion of all outstanding Series B Preferred Stock; and if at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of all then outstanding shares of the
Series B Preferred Stock, the Corporation shall take such corporate action as
may be necessary to increase its authorized but unissued shares of Common Stock
to such number of shares as shall be sufficient for such purposes, including,
without limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to the Certificate of Incorporation. Before
taking any action which would cause an adjustment reducing the Series B
Conversion Price below the then par value of the shares of Common Stock issuable
upon conversion of the Series B Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and nonassessable
shares of Common Stock at such adjusted Series B Conversion Price.
               4.4.3 Effect of Conversion. All shares of Series B Preferred
Stock which shall have been surrendered for conversion as herein provided shall
no longer be deemed to be outstanding and all rights with respect to such shares
shall immediately cease and

9



--------------------------------------------------------------------------------



 



terminate at the Conversion Time, except only the right of the holders thereof
to receive shares of Common Stock in exchange therefor and to receive payment of
any dividends declared but unpaid thereon and payment of any fractional shares.
Any shares of Series B Preferred Stock so converted shall be retired and
cancelled and may not be reissued as shares of such series, and the Corporation
may thereafter take such appropriate action (without the need for stockholder
action) as may be necessary to reduce the authorized number of shares of
Series B Preferred Stock accordingly.
               4.4.4 No Further Adjustment. Upon any such conversion, no
adjustment to the Series B Conversion Price shall be made for any declared but
unpaid dividends on the Series B Preferred Stock surrendered for conversion or
on the Common Stock delivered upon conversion.
               4.4.5 Taxes. The Corporation shall pay any and all issue and
other similar taxes that may be payable in respect of any issuance or delivery
of shares of Common Stock upon conversion of shares of Series B Preferred Stock
pursuant to this Section 4. The Corporation shall not, however, be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of shares of Common Stock in a name other than that in
which the shares of Series B Preferred Stock so converted were registered, and
no such issuance or delivery shall be made unless and until the person or entity
requesting such issuance has paid to the Corporation the amount of any such tax
or has established, to the satisfaction of the Corporation, that such tax has
been paid.
          4.5 Adjustments to Series B Conversion Price for Diluting Issues.
               4.5.1 Special Definitions. For purposes of this Article Fourth,
the following definitions shall apply:
               (a) “Option” shall mean rights, options or warrants to subscribe
for, purchase or otherwise acquire Common Stock or Convertible Securities.
               (b) “Series B Original Issue Date” shall mean the date on which
the first share of Series B Preferred Stock was issued.
               (c) “Convertible Securities” shall mean any evidences of
indebtedness, shares or other securities directly or indirectly convertible into
or exchangeable for Common Stock, but excluding Options.
               (d) “Additional Shares of Common Stock” shall mean all shares of
Common Stock issued (or, pursuant to Subsection 4.5.3 below, deemed to be
issued) by the Corporation after the Series B Original Issue Date, other than
the following shares of Common Stock, and shares of Common Stock deemed issued
pursuant to the following Options and Convertible Securities (collectively
“Exempted Securities”):

  (i)   shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Series B Preferred Stock;

10



--------------------------------------------------------------------------------



 



  (ii)   shares of Common Stock, Options or Convertible Securities issued by
reason of a dividend, stock split, split-up or other distribution on shares of
Common Stock that is covered by Subsection 4.6, 4.7, 4.8 or 4.9; or     (iii)  
up to 693,613 shares of Common Stock issued upon the exercise of Options
outstanding as of the date hereof, and up to 1,000,000 shares of Common Stock
issued upon exercise of Options issued to employees or directors of, or
consultants or advisors to, the Corporation or any of its subsidiaries pursuant
to a plan, agreement or arrangement approved by the Board of Directors of the
Corporation and the affirmative vote of the holders of a majority of the then
outstanding shares of Series B Preferred Stock, given in writing or by vote at a
meeting, consenting or voting (as the case may be) separately as a class;    
(iv)   shares of Common Stock or rights to purchase Common Stock issued pursuant
to any debt or lease financing arrangement with a bank or similar financial
services company approved by the Board of Directors of the Corporation and the
affirmative vote of the holders of a majority of the then outstanding shares of
Series B Preferred Stock, given in writing or by vote at a meeting, consenting
or voting (as the case may be) separately as a class.

               4.5.2 No Adjustment of Series B Conversion Price. No adjustment
in the Series B Conversion Price shall be made as the result of the issuance or
deemed issuance of Additional Shares of Common Stock if the Corporation receives
written notice from the holders of at least a majority of the then outstanding
shares of Series B Preferred Stock agreeing that no such adjustment shall be
made as the result of the issuance or deemed issuance of such Additional Shares
of Common Stock.
               4.5.3 Deemed Issue of Additional Shares of Common Stock.
                    (a) If the Corporation at any time or from time to time
after the Series B Original Issue Date shall issue any Options or Convertible
Securities (excluding Options or Convertible Securities which are themselves
Exempted Securities) or shall fix a record date for the determination of holders
of any class of securities entitled to receive any such Options or Convertible
Securities, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained

11



--------------------------------------------------------------------------------



 



therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.
                    (b) If the terms of any Option or Convertible Security, the
issuance of which resulted in an adjustment to the Series B Conversion Price
pursuant to the terms of Subsection 4.5.4, are revised as a result of an
amendment to such terms or any other adjustment pursuant to the provisions of
such Option or Convertible Security (but excluding automatic adjustments to such
terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security) to provide for either (1) any increase or decrease in the
number of shares of Common Stock issuable upon the exercise, conversion and/or
exchange of any such Option or Convertible Security or (2) any increase or
decrease in the consideration payable to the Corporation upon such exercise,
conversion and/or exchange, then, effective upon such increase or decrease
becoming effective, the Series B Conversion Price computed upon the original
issue of such Option or Convertible Security (or upon the occurrence of a record
date with respect thereto) shall be readjusted to such Series B Conversion Price
as would have obtained had such revised terms been in effect upon the original
date of issuance of such Option or Convertible Security. Notwithstanding the
foregoing, no readjustment pursuant to this clause  (b) shall have the effect of
increasing the Series B Conversion Price to an amount which exceeds the lower of
(i) the Series B Conversion Price in effect immediately prior to the original
adjustment made as a result of the issuance of such Option or Convertible
Security, or (ii) the Series B Conversion Price that would have resulted from
any issuances of Additional Shares of Common Stock (other than deemed issuances
of Additional Shares of Common Stock as a result of the issuance of such Option
or Convertible Security) between the original adjustment date and such
readjustment date.
                    (c) If the terms of any Option or Convertible Security
(excluding Options or Convertible Securities which are themselves Exempted
Securities), the issuance of which did not result in an adjustment to the
Series B Conversion Price pursuant to the terms of Subsection 4.5.4 (either
because the consideration per share (determined pursuant to Subsection 4.5.5) of
the Additional Shares of Common Stock subject thereto was equal to or greater
than the Series B Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series B Original Issue Date), are
revised after the Series B Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion or
exchange, then such Option or Convertible Security, as so amended or adjusted,
and the Additional Shares of Common Stock subject thereto (determined in the
manner provided in Subsection 4.5.3(a)) shall be deemed to have been issued
effective upon such increase or decrease becoming effective.
                    (d) Upon the expiration or termination of any unexercised

12



--------------------------------------------------------------------------------



 



Option or unconverted or unexchanged Convertible Security (or portion thereof)
which resulted (either upon its original issuance or upon a revision of its
terms) in an adjustment to the Series B Conversion Price pursuant to the terms
of Subsection 4.5.4, the Series B Conversion Price shall be readjusted to such
Series B Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued.
                    (e) If the number of shares of Common Stock issuable upon
the exercise, conversion and/or exchange of any Option or Convertible Security,
or the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Series B Conversion Price provided for in this Subsection
4.5.3 shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.5.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series B Conversion Price that would result under the terms of
this Subsection 4.5.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series B Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.
               4.5.4 Adjustment of Series B Conversion Price Upon Issuance of
Additional Shares of Common Stock. In the event the Corporation shall at any
time after the Series B Original Issue Date issue Additional Shares of Common
Stock (including Additional Shares of Common Stock deemed to be issued pursuant
to Subsection 4.5.3), without consideration or for a consideration per share
less than the Series B Conversion Price in effect immediately prior to such
issue, then the Series B Conversion Price shall be reduced, concurrently with
such issue, to a price (calculated to the nearest one-hundredth of a cent)
determined in accordance with the following formula:
                    CP2 = CP1* (A + B) ÷ (A + C).
For purposes of the foregoing formula, the following definitions shall apply:
                    (a) “CP2” shall mean the Series B Conversion Price in effect
immediately after such issue of Additional Shares of Common Stock
                    (b) “CP1” shall mean the Series B Conversion Price in effect
immediately prior to such issue of Additional Shares of Common Stock;
                    (c) “A” shall mean the number of shares of Common Stock
outstanding immediately prior to such issue of Additional Shares of Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon exercise of Options

13



--------------------------------------------------------------------------------



 



outstanding immediately prior to such issue or upon conversion or exchange of
Convertible Securities (including the Series B Preferred Stock) outstanding
(assuming exercise of any outstanding Options therefor) immediately prior to
such issue);
                    (d) “B” shall mean the number of shares of Common Stock that
would have been issued if such Additional Shares of Common Stock had been issued
at a price per share equal to CP1 (determined by dividing the aggregate
consideration received by the Corporation in respect of such issue by CP1); and
                    (e) “C” shall mean the number of such Additional Shares of
Common Stock issued in such transaction.
               4.5.5 Determination of Consideration. For purposes of this
Subsection 4.5, the consideration received by the Corporation for the issue of
any Additional Shares of Common Stock shall be computed as follows:
                    (a) Cash and Property: Such consideration shall:

  (i)   insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Corporation, excluding amounts paid or payable for accrued
interest and before deducting any reasonable discounts, commissions or other
expenses allowed, paid or incurred by the Corporation for any underwriting or
otherwise in connection with such issuance;     (ii)   insofar as it consists of
property other than cash, be computed at the fair market value thereof at the
time of such issue, as determined in good faith by the Board of Directors of the
Corporation; provided, however, that if the amount involved could reasonably be
determined to exceed $100,000 and the holders of a majority of the then
outstanding shares of Series B Preferred Stock, voting together as a single
class, notify the Board of Directors within fifteen (15) days after receiving
from the Corporation written notification of the determination of such fair
market value that they disagree with such determination, the Board of Directors,
subject to the approval by an affirmative vote of the holders of a majority of
the then outstanding shares of Series B Preferred Stock, given in writing or by
vote at a meeting, consenting or voting (as the case may be) separately as a
class, shall agree upon a fair market value of the relevant property; and

14



--------------------------------------------------------------------------------



 



  (iii)   in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors of the Corporation.

                    (b) Options and Convertible Securities. The consideration
per share received by the Corporation for Additional Shares of Common Stock
deemed to have been issued pursuant to Subsection 4.5.3, relating to Options and
Convertible Securities, shall be determined by dividing

  (i)   the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by     (ii)   the maximum number of
shares of Common Stock (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such number) issuable upon the exercise of such Options or the conversion or
exchange of such Convertible Securities, or in the case of Options for
Convertible Securities, the exercise of such Options for Convertible Securities
and the conversion or exchange of such Convertible Securities.

               4.5.6 Multiple Closing Dates. In the event the Corporation shall
issue on more than one date Additional Shares of Common Stock that are a part of
one transaction or a series of related transactions and that would result in an
adjustment to the Series B Conversion Price pursuant to the terms of Subsection
4.5.4 then, upon the final such issuance, the Series B Conversion Price shall be
readjusted to give effect to all such issuances as if they occurred on the date
of the first such issuance (and without giving effect to any additional
adjustments as a result of any such subsequent issuances within such period).

15



--------------------------------------------------------------------------------



 



          4.6 Adjustment for Stock Splits and Combinations. If the Corporation
shall at any time or from time to time after the Series B Original Issue Date
effect a subdivision of the outstanding Common Stock, the Series B Conversion
Price in effect immediately before that subdivision shall be proportionately
decreased so that the number of shares of Common Stock issuable on conversion of
each share of such series shall be increased in proportion to such increase in
the aggregate number of shares of Common Stock outstanding. If the Corporation
shall at any time or from time to time after the Series B Original Issue Date
combine the outstanding shares of Common Stock, the Series B Conversion Price in
effect immediately before the combination shall be proportionately increased so
that the number of shares of Common Stock issuable on conversion of each share
of such series shall be decreased in proportion to such decrease in the
aggregate number of shares of Common Stock outstanding. Any adjustment under
this subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.
          4.7 Adjustment for Certain Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Series B Original
Issue Date shall make or issue, or fix a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable on the Common Stock in additional shares of Common Stock, then and in
each such event the Series B Conversion Price in effect immediately before such
event shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series B Conversion Price then in effect by a fraction:

  (1)   the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and     (2)   the denominator of
which shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.

Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series B Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series B Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series B Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event.
          4.8 Adjustments for Other Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Series B Original
Issue Date shall make or issue, or fix a record date for the determination of
holders of Common Stock entitled to receive,

16



--------------------------------------------------------------------------------



 



a dividend or other distribution payable in securities of the Corporation (other
than a distribution of shares of Common Stock in respect of outstanding shares
of Common Stock) or in other property and the provisions of Section 1 do not
apply to such dividend or distribution, then and in each such event the holders
of Series B Preferred Stock shall receive, simultaneously with the distribution
to the holders of Common Stock, a dividend or other distribution of such
securities or other property in an amount equal to the amount of such securities
or other property as they would have received if all outstanding shares of
Series B Preferred Stock had been converted into Common Stock on the date of
such event.
     4.9 Adjustment for Merger or Reorganization, etc. Subject to the provisions
of Subsection 2.3, if there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Corporation in which the
Common Stock (but not the Series B Preferred Stock) is converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Subsections 4.5, 4.7 or 4.8), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Series B Preferred Stock shall thereafter be convertible in lieu
of the Common Stock into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock of the Corporation issuable upon conversion of
one share of Series B Preferred Stock immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
Corporation) shall be made in the application of the provisions in this
Section 4 with respect to the rights and interests thereafter of the holders of
the Series B Preferred Stock, to the end that the provisions set forth in this
Section 4 (including provisions with respect to changes in and other adjustments
of the Series B Conversion Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or other property thereafter
deliverable upon the conversion of the Series B Preferred Stock.
     4.10 Certificate as to Adjustments. Upon the occurrence of each adjustment
or readjustment of the Series B Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable but in
any event not later than 10 days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
Series B Preferred Stock a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property into which the Series B Preferred Stock is convertible) and showing in
detail the facts upon which such adjustment or readjustment is based. The
Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series B Preferred Stock (but in any event
not later than 10 days thereafter), furnish or cause to be furnished to such
holder a certificate setting forth (i) the Series B Conversion Price then in
effect, and (ii) the number of shares of Common Stock and the amount, if any, of
other securities, cash or property which then would be received upon the
conversion of Series B Preferred Stock.
     4.11 Notice of Record Date. In the event:
                    (a) the Corporation shall take a record of the holders of
its Common Stock (or other capital stock or securities at the time issuable upon
conversion of the Series B Preferred Stock) for the purpose of entitling or
enabling them to receive any dividend or

17



--------------------------------------------------------------------------------



 



other distribution, or to receive any right to subscribe for or purchase any
shares of capital stock of any class or any other securities, or to receive any
other security; or
          (b) of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or
          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation,
then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series B Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series B Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series B Preferred Stock and the Common Stock. Such notice shall be sent
at least 10 days prior to the record date or effective date for the event
specified in such notice.
     5. Mandatory Conversion.
          5.1 Trigger Events. Upon either (a) the closing of the sale of shares
of Common Stock to the public at a price of at least $5.625 per share (subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock),
in a firm-commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, resulting
in at least $25,000,000 of gross proceeds to the Corporation (a “Qualified IPO”)
or (b) the date and time, or the occurrence of an event, specified by vote or
written consent of the holders of at least a majority of the then outstanding
shares of Series B Preferred Stock (the time of such closing or the date and
time specified or the time of the event specified in such vote or written
consent is referred to herein as the “Mandatory Conversion Time”), (i) all
outstanding shares of Series B Preferred Stock shall automatically be converted
into shares of Common Stock, at the then effective conversion rate and (ii) such
shares may not be reissued by the Corporation.
          5.2 Procedural Requirements. All holders of record of shares of
Series B Preferred Stock shall be sent written notice of the Mandatory
Conversion Time and the place designated for mandatory conversion of all such
shares of Series B Preferred Stock pursuant to this Section 5. Such notice need
not be sent in advance of the occurrence of the Mandatory Conversion Time. Upon
receipt of such notice, each holder of shares of Series B Preferred Stock shall
surrender his, her or its certificate or certificates for all such shares (or,
if such holder alleges that such certificate has been lost, stolen or destroyed,
a lost certificate affidavit and agreement reasonably acceptable to the
Corporation to indemnify the Corporation against any

18



--------------------------------------------------------------------------------



 



claim that may be made against the Corporation on account of the alleged loss,
theft or destruction of such certificate) to the Corporation at the place
designated in such notice. If so required by the Corporation, certificates
surrendered for conversion shall be endorsed or accompanied by written
instrument or instruments of transfer, in form satisfactory to the Corporation,
duly executed by the registered holder or by his, her or its attorney duly
authorized in writing. All rights with respect to the Series B Preferred Stock
converted pursuant to Section 5.1, including the rights, if any, to receive
notices and vote (other than as a holder of Common Stock), will terminate at the
Mandatory Conversion Time (notwithstanding the failure of the holder or holders
thereof to surrender the certificates at or prior to such time), except only the
rights of the holders thereof, upon surrender of their certificate or
certificates (or lost certificate affidavit and agreement) therefor, to receive
the items provided for in the next sentence of this Subsection 5.2. As soon as
practicable after the Mandatory Conversion Time and the surrender of the
certificate or certificates (or lost certificate affidavit and agreement) for
Series B Preferred Stock, the Corporation shall issue and deliver to such
holder, or to his, her or its nominees, a certificate or certificates for the
number of full shares of Common Stock issuable on such conversion in accordance
with the provisions hereof, together with cash as provided in Subsection 4.2 in
lieu of any fraction of a share of Common Stock otherwise issuable upon such
conversion and the payment of any declared but unpaid dividends on the shares of
Series B Preferred Stock converted. Such converted Series B Preferred Stock
shall be retired and cancelled and may not be reissued as shares of such series,
and the Corporation may thereafter take such appropriate action (without the
need for stockholder action) as may be necessary to reduce the authorized number
of shares of Series B Preferred Stock accordingly.
     6. Redemption.
          6.1 Redemption. At any time on or after November 1, 2014, the holders
of the then outstanding shares of Series B Preferred Stock may require the
Corporation to redeem all or a portion of their shares of Series B Preferred
Stock out of funds lawfully available therefor at a price equal to the Series B
Original Issue Price plus any Series B Dividends accrued but unpaid thereon (the
“Redemption Price”). Within five business days of receipt of a Redemption
Notice, the Corporation shall provide written notice (the “Corporation Notice”)
to all holders of Series B Preferred Stock stating that the Corporation has
received a Redemption Notice and inviting each such holder to require redemption
of all or a portion of their shares of Series B Preferred Stock by delivering
notice to the Corporation within twenty business days of receipt of a
Corporation Notice. The Corporation shall within 90 days after receipt by the
Corporation of the Redemption Notice (the “Redemption Date”) be required to
redeem all shares of Series B Preferred Stock requested to be redeemed. On the
Redemption Date, the Corporation shall redeem all shares of Series B Preferred
Stock for which a request for redemption has been made; provided that if the
Corporation does not have sufficient funds legally available to redeem on the
Redemption Date all such shares, the Corporation shall redeem a pro rata portion
of each holder’s redeemable shares of such Series B Preferred Stock (requested
to be redeemed) out of funds legally available therefor, based on the respective
amounts which would otherwise be payable in respect of the shares to be redeemed
if the legally available funds were sufficient to redeem all such shares, and
shall redeem the remaining shares by issuance of a secured note (a “Redemption
Note”), which shall be secured by all of the assets of the Corporation (and
senior to any other indebtedness of the Corporation other than indebtedness owed
to a banking or similar institution which is senior to the Redemption Notes);
provided further that if the legally

19



--------------------------------------------------------------------------------



 



available funds are not sufficient to redeem all of the shares of Series B
Preferred Stock that otherwise would have been redeemed then any holder of
Series B Preferred Stock who so elected to redeem may in its sole and absolute
discretion elect to receive a Redemption Note, in lieu of a cash payment, for
the entire amount of proceeds otherwise payable with respect to such shares that
were to be redeemed (the shares that have not been redeemed for cash, after
giving effect to the foregoing proviso, are referred to as the “Unredeemed
Shares”). For purposes of any consent or approval required under the Certificate
of Determination, including Subsections 3.3 and 3.4, Unredeemed Shares shall be
deemed to be outstanding. Each Redemption Note shall accrue interest at a rate
of 8% per annum (whether or not declared), which shall compound annually. The
Corporation shall pay the Redemption Notes, pro rata among the holders thereof
based on the balance then outstanding, immediately out of funds legally
available therefore. In the event of any liquidation, dissolution or winding up
of the Corporation or any Deemed Liquidation Event while the Redemptions Notes
are outstanding, holders of the Redemption Notes shall be entitled to receive
the greater of (i) an amount that is not less than what they would have
otherwise received had they held all Unredeemed Shares of Series B Preferred
Stock at the time of the Deemed Liquidation Event, and (ii) the face value of
the Redemption Notes (together with accrued interest thereof), such amount to be
paid pari passu with the holders of the Series B Preferred Stock in accordance
with Subsection 2.1.
          6.2 Surrender of Certificates; Payment. On or before the Redemption
Date, each holder of shares of Series B Preferred Stock to be redeemed on the
Redemption Date, unless such holder has exercised his, her or its right to
convert such shares as provided in Section 4, shall surrender the certificate or
certificates representing such shares (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation, in the manner and at the place designated in the Redemption Notice,
and thereupon the Redemption Price for such shares shall be payable to the order
of the person whose name appears on such certificate or certificates as the
owner thereof. In the event less than all of the shares of Series B Preferred
Stock represented by a certificate are redeemed (including shares of Series B
Preferred Stock for which the Redemption Price has not yet been paid), a new
certificate representing the unredeemed shares of Series B Preferred Stock shall
promptly be issued to such holder.
          6.3 Rights Subsequent to Redemption. If the Redemption Notice shall
have been duly given, and if on the applicable Redemption Date the Redemption
Price payable upon redemption of the shares of Series B Preferred Stock to be
redeemed on such Redemption Date is paid or tendered for payment or deposited
with an independent payment agent so as to be available therefor, then
notwithstanding that the certificates evidencing any of the shares of Series B
Preferred Stock so called for redemption shall not have been surrendered,
dividends with respect to such shares of Series B Preferred Stock shall cease to
accrue after such Redemption Date and all rights with respect to such shares
shall forthwith after the Redemption Date terminate, except only the right of
the holders to receive the Redemption Price without interest upon surrender of
their certificate or certificates therefor.
          6.4 Determination of Legally Available Funds. In any determination of
funds legally available for the redemption of shares pursuant to this Section 6,
the Corporation shall at

20



--------------------------------------------------------------------------------



 



all times act in good faith in the determination of such amount including,
without limitation, retaining proper valuation experts and revaluing the
Corporation’s statutory surplus, if appropriate.
          6.5 No Other Redemption. In no event shall the Corporation redeem any
other of its securities while any shares of Series B Preferred Stock or
Redemption Notes are outstanding.
     7. Redeemed or Otherwise Acquired Shares. Any shares of Series B Preferred
Stock that are redeemed or otherwise acquired by the Corporation or any of its
subsidiaries shall be automatically and immediately cancelled and retired and
shall not be reissued, sold or transferred. Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Series B Preferred Stock following redemption.
     8. Waiver. Any of the rights, powers, preferences and other terms of the
Series B Preferred Stock set forth herein may be waived on behalf of all holders
of Series B Preferred Stock by the affirmative written consent or vote of the
holders of at least a majority of the shares of Series B Preferred Stock then
outstanding.
     9. Notices. Any notice required or permitted by the provisions of this
Certificate of Determination to be given to a holder of shares of Series B
Preferred Stock shall be mailed, postage prepaid, to the post office address
last shown on the records of the Corporation, or given by electronic
communication in compliance with the provisions of the General Corporation Law,
and shall be deemed sent upon such mailing or electronic transmission.
Signature Page to Certificate of Determination to Follow

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Determination on November 2, 2007.

         
 
 
 
Ed Steube    
 
  Chief Executive Officer and President    
 
       
 
 
 
Francesca DiNota    
 
  Chief Financial Officer and Secretary    

     Each of the undersigned declares under penalty of perjury under the laws of
the State of California that the matters contained in the foregoing certificate
are true and correct of their own knowledge.

         
 
 
 
Ed Steube    
 
       
 
 
 
Francesca DiNota    

22



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
PLANET BIOPHARMACEUTICALS, INC.
(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)
     Planet Biopharmaceuticals, Inc., a corporation organized and existing under
and by virtue of the provisions of the General Corporation Law of the State of
Delaware (the “General Corporation Law”),
     DOES HEREBY CERTIFY:
          1. That the name of this corporation is Planet Biopharmaceuticals,
Inc., and that this corporation was originally incorporated pursuant to the
General Corporation Law on September 6, 2007 under the name Planet
Biopharmaceuticals, Inc.
          2. That the Board of Directors duly adopted resolutions proposing to
amend and restate the Certificate of Incorporation of this corporation,
declaring said amendment and restatement to be advisable and in the best
interests of this corporation and its stockholders, and authorizing the
appropriate officers of this corporation to solicit the consent of the
stockholders therefor, which resolution setting forth the proposed amendment and
restatement is as follows:
          RESOLVED, that the Certificate of Incorporation of this corporation be
amended and restated in its entirety to read as follows:
          FIRST: The name of this corporation is Planet Biopharmaceuticals, Inc.
(the “Corporation”).
          SECOND: The address of the registered office of the Corporation in the
State of Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801, County of New Castle and the name of its registered agent at
such address is The Corporation Trust Company.
          THIRD: The nature of the business or purposes to be conducted or
promoted is to engage in any lawful act or activity for which corporations may
be organized under the General Corporation Law.
          FOURTH: The total number of shares of all classes of stock which the
Corporation shall have authority to issue is (i) [to be determined by Board
prior to filing, but not less than 15,000,000] shares of Common Stock, $.01 par
value per share (“Common Stock”), and (ii) 5,000,000 shares of Preferred Stock,
$0.1 par value per share (“Preferred Stock”).
     The following is a statement of the designations and the powers, privileges
and rights, and the qualifications, limitations or restrictions thereof in
respect of each class of capital stock of the Corporation.

1



--------------------------------------------------------------------------------



 



A. COMMON STOCK
     1. General. The voting, dividend and liquidation rights of the holders of
the Common Stock are subject to and qualified by the rights, powers and
preferences of the holders of the Preferred Stock set forth herein; provided,
however, that, except as otherwise required by law, holders of Common Stock, as
such, shall not be entitled to vote on any amendment to the Certificate of
Incorporation that relates solely to the terms of one or more outstanding series
of Preferred Stock if the holders of such affected Series are entitled, either
separately or together with the holders of one or more other such series, to
vote thereon pursuant to the Certificate of Incorporation or pursuant to the
General Corporation Law. The number of authorized shares of Common Stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of shares of capital stock
of the Corporation representing a majority of the votes represented by all
outstanding shares of capital stock of the Corporation entitled to vote,
irrespective of the provisions of Section 242(b)(2) of the General Corporation
Law.
     2. Voting. The holders of the Common Stock are entitled to one vote for
each share of Common Stock held at all meetings of stockholders (and written
actions in lieu of meetings). There shall be no cumulative voting.
B. PREFERRED STOCK
     1. Issuance and Reissuance.
     Preferred Stock may be issued from time to time in one or more series, each
of such series to consist of such number of shares and to have such terms,
rights, powers and preferences, and the qualifications and limitations with
respect thereto, as stated or expressed herein.
C. SERIES B PREFERRED STOCK
     5,000,000 shares of the authorized and unissued Preferred Stock of the
Corporation are hereby designated “Series B Preferred Stock” with the following
rights, preferences, powers, privileges and restrictions, qualifications and
limitations. Unless otherwise indicated, references to “Sections” or
“Subsections” in this Part C of this Article Fourth refer to sections and
subsections of Part C of this Article Fourth.
     1. Dividends.
     The holders of outstanding shares of Series B Preferred Stock shall be
entitled to receive dividends, when, as and if declared by the Board of
Directors, out of any assets at the time legally available therefore. The right
to receive dividends on such shares shall be cumulative, and shall accrue to
holders of Series B Preferred Stock from day to day whether or not declared or
paid in any calendar year or other period. Such dividend shall accrue from the
date of

2



--------------------------------------------------------------------------------



 



issuance of any shares of Series B Preferred Stock at a rate per annum of $0.48
per share of Series B Preferred Stock (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to Series B Preferred Stock) (the “Series B
Dividend Preference”). Except as contemplated by the following sentence, the
Series B Dividend Preference shall only be paid in the event of (i) any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or Deemed Liquidation (as defined in Subsection 2.3.1), (ii) upon
any redemption pursuant to Section 6, or (iii) the closing of the sale of shares
of Common Stock to the public (but not including a Qualified IPO (as defined in
Section 5.1) that occurs within eighteen months of the date hereof). Further,
the Corporation shall not declare, pay or set aside any dividends on shares of
any other class or series of capital stock of the Corporation (other than
dividends on shares of Common Stock payable solely in shares of Common Stock)
unless (i) the holders of the Series B Preferred Stock then outstanding shall
first receive the Series B Dividend Preference and (ii) after payment of the
Series B Dividend Preference the remainder of such dividends are declared or
paid pro rata among the holders of the Preferred Stock and Common Stock on a per
share basis (as if all shares of Preferred Stock had been converted into Common
Stock immediately prior to the payment of such dividends) (such amount payable
to the holders of the Series B Preferred, the “Series B Dividends”). At the
option of each holder of Series B Preferred Stock, any Series B Dividends that
become payable hereunder shall be paid in either (i) cash or (ii) shares of
Common Stock (based on the then fair market value of the Common Stock, as
determined in good faith by the Board of Directors (including at least one
Series B Director (as defined in Subsection 3.2), if then serving on the Board
of Directors) and the aggregate amount of the Series B Dividend payable to such
holder). The “Series B Original Issue Price” shall mean $6.00 per share, subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series B
Preferred Stock. Notwithstanding the foregoing, in the event that the
Corporation determines, subject to Section 3.3 and without limitation to
Section 2, including Section 2.3, to distribute the proceeds (cash or otherwise)
resulting from any sale or other transfer of its securities or sale, license
and/or other transfer of its assets (other than any sale, license or other
transfer of its assets effected in the ordinary course of business of the
Corporation for which the Corporation is not required to obtain any consent
pursuant to Section 3.3), the proceeds resulting therefrom (including in respect
of any ongoing payments, such as a royalty or milestone payment) shall be
distributed in accordance with Sections 2.1 and 2.2, and not this Section 1.
     2. Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations
and Asset Sales.
          2.1 Preferential Payments to Holders of Series B Preferred Stock.
Subject to the final sentence of this Subsection 2.1, in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or any Deemed Liquidation Event (as defined in Subsection 2.3.1),
the holders of shares of Series B Preferred Stock then outstanding shall be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders before any payment shall be made to the holders
of any other shares of capital stock of the Company by reason of their ownership
thereof, a cash amount per share equal to the Series B Original Issue Price,
plus any Series B Dividends accrued but unpaid thereon. If upon any

3



--------------------------------------------------------------------------------



 



such liquidation, dissolution or winding up of the Corporation, the assets of
the Corporation available for distribution to its stockholders shall be
insufficient to pay the holders of shares of Series B Preferred Stock the full
amount to which they shall be entitled under this Subsection 2.1, the holders of
shares of Series B Preferred Stock shall share ratably in any distribution of
the assets available for distribution in proportion to the respective amounts
which would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full. Notwithstanding the foregoing, any payment payable pursuant to this
Subsection 2.1 shall be pari passu with any payment payable to the holders of
Redemption Notes (as defined Subsection 6.1) pursuant to Subsection 6.1 upon any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or any Deemed Liquidation Event.
          2.2 Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment of all preferential amounts required to be paid to the holders of shares
of Series B Preferred Stock pursuant to Subsection 2.1, the remaining assets of
the Corporation available for distribution to its stockholders shall be
distributed among the holders of the shares of Series B Preferred Stock and
Common Stock, pro rata based on the number of shares held by each such holder,
treating for this purpose all such securities as if they had been converted to
Common Stock pursuant to the terms of the Certificate of Incorporation
immediately prior to such dissolution, liquidation or winding up of the
Corporation. The aggregate amount which a holder of a share of Series B
Preferred Stock is entitled to receive under Subsections 2.1 and 2.2 is
hereinafter referred to as the “Series B Liquidation Amount”; provided, however,
if the Series B Liquidation Amount exceed the sum of (x) $21.00 (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series B
Preferred Stock) per share of Series B Preferred Stock plus (y) any Series B
Dividends accrued but unpaid thereon (determined on a per share basis) (the sum
of (x) and (y), the “Liquidation Conversion Amount”), then the holders of
outstanding shares of Series B Preferred Stock shall instead receive the amount
such holder of Series B Preferred Stock would have received if the shares of
Series B Preferred Stock were converted to shares of Common Stock prior to the
Liquidation (but in no event less than the Liquidation Conversion Amount).
          2.3 Deemed Liquidation Events.
               2.3.1 Definition. Each of the following events shall be
considered a “Deemed Liquidation Event” unless the holders of sixty percent
(60%) of the outstanding shares of Series B Preferred Stock elect otherwise by
written notice sent to the Corporation at least five (5) days prior to the
effective date of any such event:
                    (a) a merger or consolidation in which

  (i)   the Corporation is a constituent party or     (ii)   a subsidiary of the
Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation,

4



--------------------------------------------------------------------------------



 



except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting corporation
or (2) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation; or
                    (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation or where the holders of the
capital stock immediately prior to such disposition (as such) hold immediately
following such disposition at least a majority of the voting power and economic
interest of the entity to whom the assets were transferred; or
                    (c) any other transaction or series of related transactions
in which at least 60% of the equity or voting power of the capital stock of the
Corporation is transferred.
               2.3.2 Effecting a Deemed Liquidation Event. The Corporation shall
not have the power to effect a Deemed Liquidation Event unless (i) the agreement
relating to such transaction provides that the consideration payable to the
stockholders of the Corporation shall be allocated among the holders of capital
stock of the Corporation in accordance with Subsections 2.1 and 2.2 or (ii) the
holders of both (A) at least sixty percent (60%) of the then outstanding shares
of Series B Preferred Stock and (B) the aggregate principal amount of any then
outstanding Redemption Notes, specifically approve (whether at a duly called
meeting of the Series B Preferred Stockholders or by a valid written consent in
lieu of a meeting) the allocation of such consideration in a manner different
from that provided in Subsections 2.1 and 2.2.
               2.3.3 Amount Deemed Paid or Distributed. The amount deemed paid
or distributed to the holders of capital stock of the Corporation upon any such
liquidation, dissolution or winding up of the Corporation, or Deemed Liquidation
Event, shall be the cash or the value of the property, rights or securities paid
or distributed to such holders by the Corporation or the acquiring person, firm
or other entity. The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation; provided,
however, that if the amount involved could reasonably be determined to exceed
$100,000 and the holders of a majority of the then outstanding shares of
Series B Preferred

5



--------------------------------------------------------------------------------



 



Stock, voting together as a single class, notify the Board of Directors within
fifteen (15) days after receiving from the Corporation written notification of
the determination of such fair market value that they disagree with such
determination, the Board of Directors and the holders of a majority of the then
outstanding shares of Series B Preferred Stock shall have thirty (30) days to
agree upon a fair market value of the relevant property. If, by the end of such
thirty (30) day period no agreement is reached as to the proper fair market
value, the fair market value shall be undertaken by an independent appraiser to
be selected jointly by the Corporation and the holders of a majority of the then
outstanding shares of Series B Preferred Stock with the fees paid by the
Corporation. Absent such an agreement, the appraiser shall be selected by the
American Arbitration Association. Any securities to be distributed to
stockholders in shall be valued as follows:
                    (i) Valuation of Securities Subject to Investment Letter.
Securities not subject to investment letter or other similar restrictions on
free marketability:
                         (a) if the securities are then traded on a national
securities exchange or the NASDAQ National Market (or similar national quotation
system), then the value of the securities shall be deemed to be the average of
the closing prices of the securities on such exchange or system for the ten
(10) consecutive trading days ending five (5) trading days prior to the
distribution; and
                         (b) if the securities are actively traded
over-the-counter, then the value of the securities shall be deemed to be the
average of the closing bid prices of the securities for the ten (10) consecutive
trading days ending five (5) trading days prior to the distribution.
                    (i) Valuation of Securities Not Subject to Investment
Letter. The valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an affiliate or former affiliate) shall be
reduced by an appropriate discount from the market value determined as above in
Subsection 2.3.3 to reflect the approximate fair market value thereof, as
mutually determined by the Board of Directors and the holders of at least a
majority of the voting power of all then outstanding shares of Series B
Preferred Stock.
     For the purposes of this Subsection 2.3, “trading day” shall mean any day
which the exchange or system on which the securities to be distributed are
traded is open and “closing prices” or “closing bid prices” shall be deemed to
be: (i) for securities traded primarily on the New York Stock Exchange, the
American Stock Exchange or NASDAQ, the last reported trade price or sale price,
as the case may be, at 4:00 p.m., New York time, on that day; and (ii) for
securities listed or traded on other exchanges, markets and systems, the market
price as of the end of the regular hours trading period that is generally
accepted as such for such exchange, market or system. If, after the date hereof,
the benchmark times generally accepted in the securities industry for
determining the market price of a stock as of a given trading day shall change
from those set forth above, the fair market value shall be determined as of such
other generally accepted benchmark times.

6



--------------------------------------------------------------------------------



 



     3. Voting.
               3.1 General. On any matter presented to the stockholders of the
Corporation for their action or consideration at any meeting of stockholders of
the Corporation (or by written consent of stockholders in lieu of meeting), each
holder of outstanding shares of Series B Preferred Stock shall be entitled to
cast the number of votes equal to the number of whole shares of Common Stock
into which the shares of Series B Preferred Stock held by such holder are
convertible as of the record date for determining stockholders entitled to vote
on such matter. Except as provided by law or by the other provisions of the
Certificate of Incorporation, holders of Series B Preferred Stock shall vote
together with the holders of Common Stock as a single class.
               3.2 Election of Directors. The Board of Directors shall be
composed of five members; provided that at the election of holders of a majority
of the outstanding Series B Preferred (the “Board Expansion Right”), the Board
of Directors shall be increased by two members (the “Additional Series B
Directors”), for a total of seven members. The holders of record of the shares
of Series B Preferred Stock, exclusively as a separate class, shall be entitled
to elect two directors of the Corporation (or four directors in the event that
they exercise their Board Expansion Right) (including any Additional Series B
Directors, the “Series B Directors”), and the holders of record of the shares of
Common Stock and Series B Preferred Stock, voting together, shall be entitled to
elect three directors of the Corporation. Any director elected as provided in
the preceding sentences may be removed without cause by, and only by, the
affirmative vote of the holders of the shares of the class or series of capital
stock entitled to elect such director or directors, given either at a special
meeting of such stockholders duly called for that purpose or pursuant to a
written consent of stockholders. If the holders of shares of Series B Preferred
Stock or Common Stock, as the case may be, fail to elect a sufficient number of
directors to fill all directorships for which they are entitled to elect
directors, voting exclusively and as a separate class, pursuant to the first
sentence of this Subsection 3.2, then any directorship not so filled shall
remain vacant until such time as the holders of the Series B Preferred Stock or
Common Stock, as the case may be, elect a person to fill such directorship by
vote or written consent in lieu of a meeting; and no such directorship may be
filled by stockholders of the Corporation other than by the stockholders of the
Corporation that are entitled to elect a person to fill such directorship,
voting exclusively and as a separate class. The holders of record of the shares
of Common Stock and of any other class or series of voting stock (including the
Series B Preferred Stock), exclusively and voting together as a single class,
shall be entitled to elect the balance of the total number of directors of the
Corporation. At any meeting held for the purpose of electing a director, the
presence in person or by proxy of the holders of a majority of the outstanding
shares of the class or series entitled to elect such director shall constitute a
quorum for the purpose of electing such director. Except as otherwise provided
in this Subsection 3.2, a vacancy in any directorship filled by the holders of
any class or series shall be filled only by vote or written consent in lieu of a
meeting of the holders of such class or series or by any remaining director or
directors elected by the holders of such class or series pursuant to this
Subsection 3.2.

7



--------------------------------------------------------------------------------



 



               3.3 Series B Preferred Stock Protective Provisions. In addition
to any other consent required by law, at any time when shares of Series B
Preferred Stock and/or Redemption Notes are outstanding, the Corporation shall
not, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without the written consent or affirmative
vote of the holders of sixty percent (60%) of the then outstanding shares of
Series B Preferred Stock (including any Unredeemed Shares (as defined in
Subsection 6.1) as if held instead of Redemption Notes), given in writing or by
vote at a meeting, consenting or voting (as the case may be) separately as a
class:
                         (a) amend, alter or repeal any provision of the
Certificate of Incorporation (including the Certificate of Designations) or
Bylaws of the Corporation;
                         (b) create, or authorize the creation of, or issue or
obligate itself to issue shares of, any additional class or series of capital
stock pari passu or senior to the Series B Preferred Stock or increase or
decrease the authorized number of shares of Series B Preferred Stock or Common
Stock;
                         (c) enter into, or effect, a merger, consolidation,
sale of all or substantially all of the assets of the Corporation (including a
Deemed Liquidation) or otherwise liquidate, dissolve or wind-up the business and
affairs of the Corporation;
                         (d) declare or pay any dividend on the Common Stock or
other junior securities;
                         (e) alter or change the rights, preferences, privileges
or restrictions of the shares of the Series B Preferred Stock (whether by
merger, consolidation or otherwise);
                         (f) redeem, purchase or otherwise acquire (or permit
any subsidiary to purchase or redeem), any shares of capital stock of the
Corporation other than (i) the repurchase of shares of Common Stock pursuant to
a written benefit plan or employment or consulting agreement (approved by the
Board of Directors), (ii) the repurchase of any equity securities in connection
with the Corporation’s right of first offer pursuant to an agreement executed by
the Corporation or (iii) the cash payment for fractional shares upon the
conversion of the Series B Preferred Stock into shares of Common Stock;
                         (g) increase or decrease the authorized number of
directors constituting the Board of Directors;
                         (h) approve any sale, license or other transfer of any
intellectual property of the Corporation, other than licenses made in the
ordinary course of the Corporation’s business;
                         (i) approve material changes to the Corporation’s
business plan; or

8



--------------------------------------------------------------------------------



 



                         (j) amend the Investor Rights Agreement, the Voting
Agreement or the Right of First Refusal and Co-Sale Agreement.
     The foregoing shall be without limitation to any approvals required under
law by the Board of Directors.
          3.4 The Corporation will not permit any of its direct or indirect
subsidiaries to take any of the actions specified in Section 3.3, other than
payment of dividends to the direct or indirect subsidiaries’ parent entity,
absent the written consent or affirmative vote of the holders of sixty percent
(60%) of the then outstanding shares of Series B Preferred Stock (including any
Unredeemed Shares as if held instead of Redemption Notes), given in writing or
by vote at a meeting, consenting or voting (as the case may be) separately as a
class.
     4. Optional Conversion.
          The holders of the Series B Preferred Stock shall have conversion
rights as follows (the “Conversion Rights”):
          4.1 Right to Convert. Each share of Series B Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, and without the payment of additional consideration by the holder thereof,
into such number of fully paid and nonassessable shares of Common Stock as is
determined by dividing the Series B Original Issue Price by the Series B
Conversion Price (as defined in the following sentence) in effect at the time of
conversion. The “Series B Conversion Price” shall initially be equal to $2.25,
so initially each share of Series B Preferred Stock (if convertible on the date
hereof) would be convertible into two and two-thirds shares of Common Stock.
Such initial Series B Conversion Price, and the rate at which shares of Series B
Preferred Stock may be converted into shares of Common Stock, shall be subject
to adjustment as provided below.
          4.2 Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Series B Preferred Stock. In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock as determined in good faith by the Board of
Directors of the Corporation. Whether or not fractional shares would be issuable
upon such conversion shall be determined on the basis of the total number of
shares of Series B Preferred Stock the holder is at the time converting into
Common Stock and the aggregate number of shares of Common Stock issuable upon
such conversion.
          4.3 No Conversion. For so long as the shares of Common Stock remain
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and for a period of 61 days thereafter, the number
of shares of Common Stock that may be acquired by any holder upon any conversion
of Series B Preferred Stock (or otherwise in respect of the Series B Preferred
Stock) shall be limited to the extent necessary to ensure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by all stockholders and their respective Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the

9



--------------------------------------------------------------------------------



 



stockholder’s for purposes of Section 13(d) of the Exchange Act (including,
without limitation, any other members of any “group” (within the meaning of
Rule 13d-5(b) promulgated under the Exchange Act), does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such conversion);
provided, however, that this Section 4.3 shall terminate and be of no further
force and effect upon the first to occur of (i) June 1, 2008, (ii) such earlier
date as the Company shall have no class of securities registered under Section
12(g) of the Exchange Act, and (iii) the consummation of a Qualified IPO, or any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, or any Deemed Liquidation Event. Each delivery of a notice of
conversion by a holder of Series B Preferred Stock will constitute a
representation by such holder that it has evaluated the limitation set forth in
this paragraph and determined that issuance of the full number of shares of
Common Stock requested in such notice of conversion is permitted under this
paragraph. For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.
          4.4 Mechanics of Conversion.
               4.4.1 Notice of Conversion. In order for a holder of Series B
Preferred Stock to voluntarily convert shares of Series B Preferred Stock into
shares of Common Stock, such holder shall surrender the certificate or
certificates for such shares of Series B Preferred Stock (or, if such registered
holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Corporation to
indemnify the Corporation against any claim that may be made against the
Corporation on account of the alleged loss, theft or destruction of such
certificate), at the office of the transfer agent for the Series B Preferred
Stock (or at the principal office of the Corporation if the Corporation serves
as its own transfer agent), together with written notice that such holder elects
to convert all or any number of the shares of the Series B Preferred Stock
represented by such certificate or certificates and, if applicable, any event on
which such conversion is contingent. Such notice shall state such holder’s name
or the names of the nominees in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued. If required by the
Corporation, certificates surrendered for conversion shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or his,
her or its attorney duly authorized in writing. The close of business on the
date of receipt by the transfer agent (or by the Corporation if the Corporation
serves as its own transfer agent) of such certificates (or lost certificate
affidavit and agreement) and notice shall be the time of conversion (the
“Conversion Time”), and the shares of Common Stock issuable upon conversion of
the shares represented by such certificate shall be deemed to be outstanding of
record as of such date. The Corporation shall, as soon as practicable after the
Conversion Time, issue and deliver to such holder of Series B Preferred Stock,
or to his, her or its nominees, a certificate or certificates for the number of
full shares of Common Stock issuable upon such conversion in accordance with the
provisions hereof, a certificate for the number (if any) of the shares of
Series B Preferred Stock represented by the surrendered certificate that were
not converted into Common Stock, and cash as provided in Subsection 4.2 in lieu
of any fraction of a share of Common Stock otherwise

10



--------------------------------------------------------------------------------



 



(issuable upon such conversion and payment of any declared but unpaid dividends
on the shares of Series B Preferred Stock converted.
               4.4.2 Reservation of Shares. The Corporation shall at all times
when the Series B Preferred Stock shall be outstanding, reserve and keep
available out of its authorized but unissued capital stock, for the purpose of
effecting the conversion of the Series B Preferred Stock, such number of its
duly authorized shares of Common Stock as shall from time to time be sufficient
to effect the conversion of all outstanding Series B Preferred Stock; and if at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of all then outstanding shares of the
Series B Preferred Stock, the Corporation shall take such corporate action as
may be necessary to increase its authorized but unissued shares of Common Stock
to such number of shares as shall be sufficient for such purposes, including,
without limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to the Certificate of Incorporation. Before
taking any action which would cause an adjustment reducing the Series B
Conversion Price below the then par value of the shares of Common Stock issuable
upon conversion of the Series B Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and nonassessable
shares of Common Stock at such adjusted Series B Conversion Price.
               4.4.3 Effect of Conversion. All shares of Series B Preferred
Stock which shall have been surrendered for conversion as herein provided shall
no longer be deemed to be outstanding and all rights with respect to such shares
shall immediately cease and terminate at the Conversion Time, except only the
right of the holders thereof to receive shares of Common Stock in exchange
therefor and to receive payment of any dividends declared but unpaid thereon and
payment of any fractional shares. Any shares of Series B Preferred Stock so
converted shall be retired and cancelled and may not be reissued as shares of
such series, and the Corporation may thereafter take such appropriate action
(without the need for stockholder action) as may be necessary to reduce the
authorized number of shares of Series B Preferred Stock accordingly.
               4.4.4 No Further Adjustment. Upon any such conversion, no
adjustment to the Series B Conversion Price shall be made for any declared but
unpaid dividends on the Series B Preferred Stock surrendered for conversion or
on the Common Stock delivered upon conversion.
               4.4.5 Taxes. The Corporation shall pay any and all issue and
other similar taxes that may be payable in respect of any issuance or delivery
of shares of Common Stock upon conversion of shares of Series B Preferred Stock
pursuant to this Section 4. The Corporation shall not, however, be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of shares of Common Stock in a name other than that in
which the shares of Series B Preferred Stock so converted were registered, and
no such issuance or delivery shall be made unless and until the person or entity
requesting such issuance has paid to the Corporation the amount of any such tax
or has established, to the satisfaction of the Corporation, that such tax has
been paid.

11



--------------------------------------------------------------------------------



 



          4.5 Adjustments to Series B Conversion Price for Diluting Issues.
               4.5.1 Special Definitions. For purposes of this Article Fourth,
the following definitions shall apply:
                      (a) “Option” shall mean rights, options or warrants to
subscribe for, purchase or otherwise acquire Common Stock or Convertible
Securities.
                      (b) “Series B Original Issue Date” shall mean the date on
which the first share of Series B Preferred Stock was issued.
                      (c) “Convertible Securities” shall mean any evidences of
indebtedness, shares or other securities directly or indirectly convertible into
or exchangeable for Common Stock, but excluding Options.
                      (d) “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued (or, pursuant to Subsection 4.5.3 below, deemed to
be issued) by the Corporation after the Series B Original Issue Date, other than
the following shares of Common Stock, and shares of Common Stock deemed issued
pursuant to the following Options and Convertible Securities (collectively
“Exempted Securities”):

  (i)   shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Series B Preferred Stock;     (ii)   shares of
Common Stock, Options or Convertible Securities issued by reason of a dividend,
stock split, split-up or other distribution on shares of Common Stock that is
covered by Subsection 4.6, 4.7, 4.8 or 4.9; or     (iii)   up to 693,613 shares
of Common Stock issued upon the exercise of Options outstanding as of the date
hereof, and up to 1,000,000 shares of Common Stock issued upon exercise of
Options issued to employees or directors of, or consultants or advisors to, the
Corporation or any of its subsidiaries pursuant to a plan, agreement or
arrangement approved by the Board of Directors of the Corporation, including at
least one Series B Director.     (iv)   shares of Common Stock or rights to
purchase Common Stock issued pursuant to any debt or lease financing arrangement
with a bank or similar financial services company approved by the Board

12



--------------------------------------------------------------------------------



 



      of Directors of the Corporation, including at least one Series B Director.

               4.5.2 No Adjustment of Series B Conversion Price. No adjustment
in the Series B Conversion Price shall be made as the result of the issuance or
deemed issuance of Additional Shares of Common Stock if the Corporation receives
written notice from the holders of at least sixty percent (60%) of the then
outstanding shares of Series B Preferred Stock agreeing that no such adjustment
shall be made as the result of the issuance or deemed issuance of such
Additional Shares of Common Stock.
               4.5.3 Deemed Issue of Additional Shares of Common Stock.
                      (a) If the Corporation at any time or from time to time
after the Series B Original Issue Date shall issue any Options or Convertible
Securities (excluding Options or Convertible Securities which are themselves
Exempted Securities) or shall fix a record date for the determination of holders
of any class of securities entitled to receive any such Options or Convertible
Securities, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date.
                      (b) If the terms of any Option or Convertible Security,
the issuance of which resulted in an adjustment to the Series B Conversion Price
pursuant to the terms of Subsection 4.5.4, are revised as a result of an
amendment to such terms or any other adjustment pursuant to the provisions of
such Option or Convertible Security (but excluding automatic adjustments to such
terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security) to provide for either (1) any increase or decrease in the
number of shares of Common Stock issuable upon the exercise, conversion and/or
exchange of any such Option or Convertible Security or (2) any increase or
decrease in the consideration payable to the Corporation upon such exercise,
conversion and/or exchange, then, effective upon such increase or decrease
becoming effective, the Series B Conversion Price computed upon the original
issue of such Option or Convertible Security (or upon the occurrence of a record
date with respect thereto) shall be readjusted to such Series B Conversion Price
as would have obtained had such revised terms been in effect upon the original
date of issuance of such Option or Convertible Security. Notwithstanding the
foregoing, no readjustment pursuant to this clause  (b) shall have the effect of
increasing the Series B Conversion Price to an amount which exceeds the lower of
(i) the Series B Conversion Price in effect immediately prior to the original
adjustment made as a result of the issuance of such Option or Convertible
Security, or (ii) the Series B Conversion Price that would have resulted from
any issuances of Additional Shares of Common Stock (other than deemed issuances
of Additional Shares of Common Stock as a result of the issuance of such Option
or Convertible Security) between the original adjustment date and such
readjustment date.

13



--------------------------------------------------------------------------------



 



                      (c) If the terms of any Option or Convertible Security
(excluding Options or Convertible Securities which are themselves Exempted
Securities), the issuance of which did not result in an adjustment to the
Series B Conversion Price pursuant to the terms of Subsection 4.5.4 (either
because the consideration per share (determined pursuant to Subsection 4.5.5) of
the Additional Shares of Common Stock subject thereto was equal to or greater
than the Series B Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series B Original Issue Date), are
revised after the Series B Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion or
exchange, then such Option or Convertible Security, as so amended or adjusted,
and the Additional Shares of Common Stock subject thereto (determined in the
manner provided in Subsection 4.5.3(a)) shall be deemed to have been issued
effective upon such increase or decrease becoming effective.
                      (d) Upon the expiration or termination of any unexercised
Option or unconverted or unexchanged Convertible Security (or portion thereof)
which resulted (either upon its original issuance or upon a revision of its
terms) in an adjustment to the Series B Conversion Price pursuant to the terms
of Subsection 4.5.4, the Series B Conversion Price shall be readjusted to such
Series B Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued.
                      (e) If the number of shares of Common Stock issuable upon
the exercise, conversion and/or exchange of any Option or Convertible Security,
or the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Series B Conversion Price provided for in this Subsection
4.5.3 shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.5.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series B Conversion Price that would result under the terms of
this Subsection 4.5.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series B Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.

14



--------------------------------------------------------------------------------



 



               4.5.4 Adjustment of Series B Conversion Price Upon Issuance of
Additional Shares of Common Stock. In the event the Corporation shall at any
time after the Series B Original Issue Date issue Additional Shares of Common
Stock (including Additional Shares of Common Stock deemed to be issued pursuant
to Subsection 4.5.3), without consideration or for a consideration per share
less than the Series B Conversion Price in effect immediately prior to such
issue, then the Series B Conversion Price shall be reduced, concurrently with
such issue, to a price (calculated to the nearest one-hundredth of a cent)
determined in accordance with the following formula:
CP2 = CP1* (A + B) ÷ (A + C).
For purposes of the foregoing formula, the following definitions shall apply:
                      (a) “CP2” shall mean the Series B Conversion Price in
effect immediately after such issue of Additional Shares of Common Stock
                      (b) “CP1” shall mean the Series B Conversion Price in
effect immediately prior to such issue of Additional Shares of Common Stock;
                      (c) “A” shall mean the number of shares of Common Stock
outstanding immediately prior to such issue of Additional Shares of Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon exercise of Options outstanding immediately prior to such issue or upon
conversion or exchange of Convertible Securities (including the Series B
Preferred Stock) outstanding (assuming exercise of any outstanding Options
therefor) immediately prior to such issue);
                      (d) “B” shall mean the number of shares of Common Stock
that would have been issued if such Additional Shares of Common Stock had been
issued at a price per share equal to CP1 (determined by dividing the aggregate
consideration received by the Corporation in respect of such issue by CP1); and
                      (e) “C” shall mean the number of such Additional Shares of
Common Stock issued in such transaction.
               4.5.5 Determination of Consideration. For purposes of this
Subsection 4.5, the consideration received by the Corporation for the issue of
any Additional Shares of Common Stock shall be computed as follows:
               (a) Cash and Property: Such consideration shall:

  (i)   insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Corporation, excluding amounts paid or payable for accrued
interest and before deducting any reasonable discounts, commissions or other
expenses allowed, paid or incurred by the

15



--------------------------------------------------------------------------------



 



      Corporation for any underwriting or otherwise in connection with such
issuance;     (ii)   insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board of Directors of the Corporation; provided,
however, that if the amount involved could reasonably be determined to exceed
$100,000 and the holders of a majority of the then outstanding shares of
Series B Preferred Stock, voting together as a single class, notify the Board of
Directors within fifteen (15) days after receiving from the Corporation written
notification of the determination of such fair market value that they disagree
with such determination, the Board of Directors and the holders of a majority of
the then outstanding             shares of Series B Preferred Stock shall have
thirty (30) days to agree upon a fair market value of the relevant property. If,
by the end of such thirty (30) day period no agreement is reached as to the
proper fair market value, the fair market value shall be undertaken by an
independent appraiser to be selected jointly by the Corporation and the holders
of a majority of the then outstanding shares of Series B Preferred Stock with
the fees paid by the Corporation. Absent such an agreement, the appraiser shall
be selected by the American Arbitration Association; and     (iii)   in the
event Additional Shares of Common Stock are issued together with other shares or
securities or other assets of the Corporation for consideration which covers
both, be the proportion of such consideration so received, computed as provided
in clauses (i) and (ii) above, as determined in good faith by the Board of
Directors of the Corporation.

               (b) Options and Convertible Securities. The consideration per
share received by the Corporation for Additional Shares of Common Stock deemed
to have been issued pursuant to Subsection 4.5.3, relating to Options and
Convertible Securities, shall be determined by dividing

  (i)   the total amount, if any, received or receivable by the Corporation as
consideration for the issue of

16



--------------------------------------------------------------------------------



 



      such Options or Convertible Securities, plus the minimum aggregate amount
of additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration) payable to the Corporation upon the exercise of such Options
or the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities, by    
(ii)   the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

               4.5.6 Multiple Closing Dates. In the event the Corporation shall
issue on more than one date Additional Shares of Common Stock that are a part of
one transaction or a series of related transactions and that would result in an
adjustment to the Series B Conversion Price pursuant to the terms of Subsection
4.5.4 then, upon the final such issuance, the Series B Conversion Price shall be
readjusted to give effect to all such issuances as if they occurred on the date
of the first such issuance (and without giving effect to any additional
adjustments as a result of any such subsequent issuances within such period).
          4.6 Adjustment for Stock Splits and Combinations. If the Corporation
shall at any time or from time to time after the Series B Original Issue Date
effect a subdivision of the outstanding Common Stock, the Series B Conversion
Price in effect immediately before that subdivision shall be proportionately
decreased so that the number of shares of Common Stock issuable on conversion of
each share of such series shall be increased in proportion to such increase in
the aggregate number of shares of Common Stock outstanding. If the Corporation
shall at any time or from time to time after the Series B Original Issue Date
combine the outstanding shares of Common Stock, the Series B Conversion Price in
effect immediately before the combination shall be proportionately increased so
that the number of shares of Common Stock issuable on conversion of each share
of such series shall be decreased in proportion to such decrease in the
aggregate number of shares of Common Stock outstanding. Any adjustment under
this subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.

17



--------------------------------------------------------------------------------



 



          4.7 Adjustment for Certain Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Series B Original
Issue Date shall make or issue, or fix a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable on the Common Stock in additional shares of Common Stock, then and in
each such event the Series B Conversion Price in effect immediately before such
event shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series B Conversion Price then in effect by a fraction:

  (1)   the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and     (2)   the denominator of
which shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.

Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series B Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series B Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series B Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event.
          4.8 Adjustments for Other Dividends and Distributions. In the event
the Corporation at any time or from time to time after the Series B Original
Issue Date shall make or issue, or fix a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Corporation (other than a distribution of shares of
Common Stock in respect of outstanding shares of Common Stock) or in other
property and the provisions of Section 1 do not apply to such dividend or
distribution, then and in each such event the holders of Series B Preferred
Stock shall receive, simultaneously with the distribution to the holders of
Common Stock, a dividend or other distribution of such securities or other
property in an amount equal to the amount of such securities or other property
as they would have received if all outstanding shares of Series B Preferred
Stock had been converted into Common Stock on the date of such event.
          4.9 Adjustment for Merger or Reorganization, etc. Subject to the
provisions of Subsection 2.3, if there shall occur any reorganization,
recapitalization, reclassification,

18



--------------------------------------------------------------------------------



 



consolidation or merger involving the Corporation in which the Common Stock (but
not the Series B Preferred Stock) is converted into or exchanged for securities,
cash or other property (other than a transaction covered by Subsections 4.5, 4.7
or 4.8), then, following any such reorganization, recapitalization,
reclassification, consolidation or merger, each share of Series B Preferred
Stock shall thereafter be convertible in lieu of the Common Stock into which it
was convertible prior to such event into the kind and amount of securities, cash
or other property which a holder of the number of shares of Common Stock of the
Corporation issuable upon conversion of one share of Series B Preferred Stock
immediately prior to such reorganization, recapitalization, reclassification,
consolidation or merger would have been entitled to receive pursuant to such
transaction; and, in such case, appropriate adjustment (as determined in good
faith by the Board of Directors of the Corporation) shall be made in the
application of the provisions in this Section 4 with respect to the rights and
interests thereafter of the holders of the Series B Preferred Stock, to the end
that the provisions set forth in this Section 4 (including provisions with
respect to changes in and other adjustments of the Series B Conversion Price)
shall thereafter be applicable, as nearly as reasonably may be, in relation to
any securities or other property thereafter deliverable upon the conversion of
the Series B Preferred Stock.
          4.10 Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Series B Conversion Price pursuant to this
Section 4, the Corporation at its expense shall, as promptly as reasonably
practicable but in any event not later than 10 days thereafter, compute such
adjustment or readjustment in accordance with the terms hereof and furnish to
each holder of Series B Preferred Stock a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property into which the Series B Preferred Stock is convertible) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series B Preferred Stock (but in any event
not later than 10 days thereafter), furnish or cause to be furnished to such
holder a certificate setting forth (i) the Series B Conversion Price then in
effect, and (ii) the number of shares of Common Stock and the amount, if any, of
other securities, cash or property which then would be received upon the
conversion of Series B Preferred Stock.
          4.11 Notice of Record Date. In the event:
                    (a) the Corporation shall take a record of the holders of
its Common Stock (or other capital stock or securities at the time issuable upon
conversion of the Series B Preferred Stock) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of capital stock of any class or
any other securities, or to receive any other security; or
                    (b) of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or
                    (c) of the voluntary or involuntary dissolution, liquidation
or winding-up of the Corporation,

19



--------------------------------------------------------------------------------



 



then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series B Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series B Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series B Preferred Stock and the Common Stock. Such notice shall be sent
at least 10 days prior to the record date or effective date for the event
specified in such notice.
     5. Mandatory Conversion.
          5.1 Trigger Events. Upon either (a) the closing of the sale of shares
of Common Stock to the public at a price of at least $5.625 per share (subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock),
in a firm-commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, resulting
in at least $25,000,000 of gross proceeds to the Corporation (a “Qualified IPO”)
or (b) the date and time, or the occurrence of an event, specified by vote or
written consent of the holders of at least sixty percent (60%) of the then
outstanding shares of Series B Preferred Stock (the time of such closing or the
date and time specified or the time of the event specified in such vote or
written consent is referred to herein as the “Mandatory Conversion Time”),
(i) all outstanding shares of Series B Preferred Stock shall automatically be
converted into shares of Common Stock, at the then effective conversion rate and
(ii) such shares may not be reissued by the Corporation.
          5.2 Procedural Requirements. All holders of record of shares of
Series B Preferred Stock shall be sent written notice of the Mandatory
Conversion Time and the place designated for mandatory conversion of all such
shares of Series B Preferred Stock pursuant to this Section 5. Such notice need
not be sent in advance of the occurrence of the Mandatory Conversion Time. Upon
receipt of such notice, each holder of shares of Series B Preferred Stock shall
surrender his, her or its certificate or certificates for all such shares (or,
if such holder alleges that such certificate has been lost, stolen or destroyed,
a lost certificate affidavit and agreement reasonably acceptable to the
Corporation to indemnify the Corporation against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
such certificate) to the Corporation at the place designated in such notice. If
so required by the Corporation, certificates surrendered for conversion shall be
endorsed or accompanied by written instrument or instruments of transfer, in
form satisfactory to the Corporation, duly executed by the registered holder or
by his, her or its attorney duly authorized in writing. All rights with respect
to the Series B Preferred Stock converted pursuant to Section 5.1, including the
rights, if any, to receive notices and vote (other than as a holder of

20



--------------------------------------------------------------------------------



 



Common Stock), will terminate at the Mandatory Conversion Time (notwithstanding
the failure of the holder or holders thereof to surrender the certificates at or
prior to such time), except only the rights of the holders thereof, upon
surrender of their certificate or certificates (or lost certificate affidavit
and agreement) therefor, to receive the items provided for in the next sentence
of this Subsection 5.2. As soon as practicable after the Mandatory Conversion
Time and the surrender of the certificate or certificates (or lost certificate
affidavit and agreement) for Series B Preferred Stock, the Corporation shall
issue and deliver to such holder, or to his, her or its nominees, a certificate
or certificates for the number of full shares of Common Stock issuable on such
conversion in accordance with the provisions hereof, together with cash as
provided in Subsection 4.2 in lieu of any fraction of a share of Common Stock
otherwise issuable upon such conversion and the payment of any declared but
unpaid dividends on the shares of Series B Preferred Stock converted. Such
converted Series B Preferred Stock shall be retired and cancelled and may not be
reissued as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series B Preferred Stock
accordingly.
     6. Redemption.
          6.1 Redemption. At any time on or after November 1, 2014, the holders
of the then outstanding shares of Series B Preferred Stock may require the
Corporation to redeem all or a portion of their shares of Series B Preferred
Stock out of funds lawfully available therefor at a price equal to the Series B
Original Issue Price plus any Series B Dividends accrued but unpaid thereon (the
“Redemption Price”). Within five business days of receipt of a Redemption
Notice, the Corporation shall provide written notice (the “Corporation Notice”)
to all holders of Series B Preferred Stock stating that the Corporation has
received a Redemption Notice and inviting each such holder to require redemption
of all or a portion of their shares of Series B Preferred Stock by delivering
notice to the Corporation within twenty business days of receipt of a
Corporation Notice. The Corporation shall within 90 days after receipt by the
Corporation of the Redemption Notice (the “Redemption Date”) be required to
redeem all shares of Series B Preferred Stock requested to be redeemed. On the
Redemption Date, the Corporation shall redeem all shares of Series B Preferred
Stock for which a request for redemption has been made; provided that if the
Corporation does not have sufficient funds legally available to redeem on the
Redemption Date all such shares, the Corporation shall redeem a pro rata portion
of each holder’s redeemable shares of such Series B Preferred Stock (requested
to be redeemed) out of funds legally available therefor, based on the respective
amounts which would otherwise be payable in respect of the shares to be redeemed
if the legally available funds were sufficient to redeem all such shares, and
shall redeem the remaining shares by issuance of a secured note (a “Redemption
Note”), which shall be secured by all of the assets of the Corporation (and
senior to any other indebtedness of the Corporation other than indebtedness owed
to a banking or similar institution which is senior to the Redemption Notes);
provided further that if the legally available funds are not sufficient to
redeem all of the shares of Series B Preferred Stock that otherwise would have
been redeemed then any holder of Series B Preferred Stock who so elected to
redeem may in its sole and absolute discretion elect to receive a Redemption
Note, in lieu of a cash payment, for the entire amount of proceeds otherwise
payable with respect to such shares that were to be redeemed (the shares that
have not been redeemed for cash, after giving effect to

21



--------------------------------------------------------------------------------



 



the foregoing proviso, are referred to as the “Unredeemed Shares”). For purposes
of any consent or approval required under the Certificate of Incorporation,
including Subsections 3.3 and 3.4, Unredeemed Shares shall be deemed to be
outstanding. Each Redemption Note shall accrue interest at a rate of 8% per
annum (whether or not declared), which shall compound annually. The Corporation
shall pay the Redemption Notes, pro rata among the holders thereof based on the
balance then outstanding, immediately out of funds legally available therefore.
In the event of any liquidation, dissolution or winding up of the Corporation or
any Deemed Liquidation Event while the Redemptions Notes are outstanding,
holders of the Redemption Notes shall be entitled to receive the greater of
(i) an amount that is not less than what they would have otherwise received had
they held all Unredeemed Shares of Series B Preferred Stock at the time of the
Deemed Liquidation Event, and (ii) the face value of the Redemption Notes
(together with accrued interest thereof), such amount to be paid pari passu with
the holders of the Series B Preferred Stock in accordance with Subsection 2.1.
          6.2 Surrender of Certificates; Payment. On or before the Redemption
Date, each holder of shares of Series B Preferred Stock to be redeemed on the
Redemption Date, unless such holder has exercised his, her or its right to
convert such shares as provided in Section 4, shall surrender the certificate or
certificates representing such shares (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation, in the manner and at the place designated in the Redemption Notice,
and thereupon the Redemption Price for such shares shall be payable to the order
of the person whose name appears on such certificate or certificates as the
owner thereof. In the event less than all of the shares of Series B Preferred
Stock represented by a certificate are redeemed (including shares of Series B
Preferred Stock for which the Redemption Price has not yet been paid), a new
certificate representing the unredeemed shares of Series B Preferred Stock shall
promptly be issued to such holder.
          6.3 Rights Subsequent to Redemption. If the Redemption Notice shall
have been duly given, and if on the applicable Redemption Date the Redemption
Price payable upon redemption of the shares of Series B Preferred Stock to be
redeemed on such Redemption Date is paid or tendered for payment or deposited
with an independent payment agent so as to be available therefor, then
notwithstanding that the certificates evidencing any of the shares of Series B
Preferred Stock so called for redemption shall not have been surrendered,
dividends with respect to such shares of Series B Preferred Stock shall cease to
accrue after such Redemption Date and all rights with respect to such shares
shall forthwith after the Redemption Date terminate, except only the right of
the holders to receive the Redemption Price without interest upon surrender of
their certificate or certificates therefor.
          6.4 Determination of Legally Available Funds. In any determination of
funds legally available for the redemption of shares pursuant to this Section 6,
the Corporation shall at all times act in good faith in the determination of
such amount including, without limitation, retaining proper valuation experts
and revaluing the Corporation’s statutory surplus, if appropriate.

22



--------------------------------------------------------------------------------



 



          6.5 No Other Redemption. In no event shall the Corporation redeem any
other of its securities while any shares of Series B Preferred Stock or
Redemption Notes are outstanding.
     7. Redeemed or Otherwise Acquired Shares. Any shares of Series B Preferred
Stock that are redeemed or otherwise acquired by the Corporation or any of its
subsidiaries shall be automatically and immediately cancelled and retired and
shall not be reissued, sold or transferred. Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Series B Preferred Stock following redemption.
     8. Waiver. Any of the rights, powers, preferences and other terms of the
Series B Preferred Stock set forth herein may be waived on behalf of all holders
of Series B Preferred Stock by the affirmative written consent or vote of the
holders of at least a majority of the shares of Series B Preferred Stock then
outstanding.
     9. Notices. Any notice required or permitted by the provisions of this
Article Fourth to be given to a holder of shares of Series B Preferred Stock
shall be mailed, postage prepaid, to the post office address last shown on the
records of the Corporation, or given by electronic communication in compliance
with the provisions of the General Corporation Law, and shall be deemed sent
upon such mailing or electronic transmission.
          FIFTH: Subject to any additional vote required by the Certificate of
Incorporation, in furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to make, repeal, alter,
amend and rescind any or all of the Bylaws of the Corporation.
          SIXTH: Subject to any additional vote required by the Certificate of
Incorporation, the number of directors of the Corporation shall be determined in
the manner set forth in the Bylaws of the Corporation.
          SEVENTH: Elections of directors need not be by written ballot unless
the Bylaws of the Corporation shall so provide.
          EIGHTH: Meetings of stockholders may be held within or without the
State of Delaware, as the Bylaws of the Corporation may provide. The books of
the Corporation may be kept outside the State of Delaware at such place or
places as may be designated from time to time by the Board of Directors or in
the Bylaws of the Corporation.
          NINTH: To the fullest extent permitted by law, a director of the
Corporation shall not be personally liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director. If
the General Corporation Law or any other law of the State of Delaware is amended
after approval by the stockholders of this Article Ninth to authorize corporate
action further eliminating or limiting the personal liability of directors, then
the liability of a director of the Corporation shall be eliminated or limited to
the fullest extent permitted by the General Corporation Law as so amended.

23



--------------------------------------------------------------------------------



 



          Any repeal or modification of the foregoing provisions of this
Article Ninth by the stockholders of the Corporation shall not adversely affect
any right or protection of a director of the Corporation existing at the time
of, or increase the liability of any director of the Corporation with respect to
any acts or omissions of such director occurring prior to, such repeal or
modification.
          TENTH: The following indemnification provisions shall apply to the
persons enumerated below.
     1. Right to Indemnification of Directors and Officers. The Corporation
shall indemnify and hold harmless, to the fullest extent permitted by applicable
law as it presently exists or may hereafter be amended, any person (an
“Indemnified Person”) who was or is made or is threatened to be made a party or
is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that such person, or a person for whom such person is the legal
representative, is or was a director or officer of the Corporation or, while a
director or officer of the Corporation, is or was serving at the request of the
Corporation as a director, officer, employee or agent of another Corporation or
of a partnership, joint venture, limited liability company, trust, enterprise or
nonprofit entity, including service with respect to employee benefit plans,
against all liability and loss suffered and expenses (including attorneys’ fees)
reasonably incurred by such Indemnified Person in such Proceeding.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 3 of this Article Tenth, the Corporation shall be required to indemnify
an Indemnified Person in connection with a Proceeding (or part thereof)
commenced by such Indemnified Person only if the commencement of such Proceeding
(or part thereof) by the Indemnified Person was authorized in advance by the
Board of Directors.
     2. Prepayment of Expenses of Directors and Officers. The Corporation shall
pay the expenses (including attorneys’ fees) incurred by an Indemnified Person
in defending any Proceeding in advance of its final disposition, provided,
however, that, to the extent required by law, such payment of expenses in
advance of the final disposition of the Proceeding shall be made only upon
receipt of an undertaking by the Indemnified Person to repay all amounts
     advanced if it should be ultimately determined that the Indemnified Person
is not entitled to be indemnified under this Article Tenth or otherwise.
     3. Claims by Directors and Officers. If a claim for indemnification or
advancement of expenses under this Article Tenth is not paid in full within
30 days after a written claim therefor by the Indemnified Person has been
received by the Corporation, the Indemnified Person may file suit to recover the
unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim. In any such action
the Corporation shall have the burden of proving that the Indemnified Person is
not entitled to the requested indemnification or advancement of expenses under
applicable law.
     4. Indemnification of Employees and Agents. The Corporation may indemnify
and advance expenses to any person who was or is made or is threatened to be
made or is otherwise involved in any Proceeding by reason of the fact that such
person, or a person for whom such

24



--------------------------------------------------------------------------------



 



person is the legal representative, is or was an employee or agent of the
Corporation or, while an employee or agent of the Corporation, is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, limited liability
company, trust, enterprise or nonprofit entity, including service with respect
to employee benefit plans, against all liability and loss suffered and expenses
(including attorney’s fees) reasonably incurred by such person in connection
with such Proceeding. The ultimate determination of entitlement to
indemnification of persons who are non-director or officer employees or agents
shall be made in such manner as is determined by the Board of Directors in its
sole discretion. Notwithstanding the foregoing sentence, the Corporation shall
not be required to indemnify a person in connection with a Proceeding initiated
by such person if the Proceeding was not authorized in advance by the Board of
Directors.
     5. Advancement of Expenses of Employees and Agents. The Corporation may pay
the expenses (including attorney’s fees) incurred by an employee or agent in
defending any Proceeding in advance of its final disposition on such terms and
conditions as may be determined by the Board of Directors.
     6. Non-Exclusivity of Rights. The rights conferred on any person by this
Article Tenth shall not be exclusive of any other rights which such person may
have or hereafter acquire under any statute, provision of the certificate of
incorporation, by-laws, agreement, vote of stockholders or disinterested
directors or otherwise.
     7. Other Indemnification. The Corporation’s obligation, if any, to
indemnify any person who was or is serving at its request as a director, officer
or employee of another Corporation, partnership, limited liability company,
joint venture, trust, organization or other enterprise shall be reduced by any
amount such person may collect as indemnification from such other corporation,
partnership, limited liability company, joint venture, trust, organization or
other enterprise.
     8. Insurance. The Board of Directors may, to the full extent permitted by
applicable law as it presently exists, or may hereafter be amended from time to
time, authorize an appropriate officer or officers to purchase and maintain at
the Corporation’s expense insurance: (a) to indemnify the Corporation for any
obligation which it incurs as a result of the indemnification of directors,
officers and employees under the provisions of this Article Tenth; and (b) to
indemnify or insure directors, officers and employees against liability in
instances in which they may not otherwise be indemnified by the Corporation
under the provisions of this Article Tenth.
     9. Amendment or Repeal. Any repeal or modification of the foregoing
provisions of this Article Tenth shall not adversely affect any right or
protection hereunder of any person in respect of any act or omission occurring
prior to the time of such repeal or modification. The rights provided hereunder
shall inure to the benefit of any Indemnified Person and such person’s heirs,
executors and administrators.
               Any amendment, repeal or modification of the foregoing provisions
of this Article

25



--------------------------------------------------------------------------------



 



Tenth shall not adversely affect any right or protection of any director,
officer or other agent of the Corporation existing at the time of such
amendment, repeal or modification.
          ELEVENTH: The Corporation renounces any interest or expectancy of the
Corporation in, or in being offered an opportunity to participate in, any
Excluded Opportunity. An “Excluded Opportunity” is any matter, transaction or
interest that is presented to, or acquired, created or developed by, or which
otherwise comes into the possession of, (i) any director of the Corporation or
(ii) any holder of Series B Preferred Stock or any partner, member, director,
stockholder, employee or agent of any such holder, other than someone who is an
employee of the Corporation or any of its subsidiaries (collectively, “Covered
Persons”), unless such matter, transaction or interest is presented to, or
acquired, created or developed by, or otherwise comes into the possession of, a
Covered Person expressly and solely in such Covered Person’s capacity as a
director of the Corporation.
          TWELFTH: The Corporation is to have perpetual existence.
          THIRTEENTH: The Corporation elects not to be governed by Section 203
of the General Corporation Law.
* * *
          3. That the foregoing amendment and restatement was approved by the
holders of the requisite number of shares of this corporation in accordance with
Section 228 of the General Corporation Law.
          4. That this Amended and Restated Certificate of Incorporation, which
restates and integrates and further amends the provisions of this corporation’s
Certificate of Incorporation, has been duly adopted in accordance with
Sections 242 and 245 of the General Corporation Law.

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amended and Restated Certificate of
Incorporation has been executed by a duly authorized officer of this corporation
on this [                    ]th day of [                    ],
200[                    ].

                  By:   _________________________                    

27



--------------------------------------------------------------------------------



 



         

INDEMNIFICATION AGREEMENT
          THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered
into as of November [                    ], 2007 between Planet Technologies,
Inc., a California corporation (including its predecessors, successors and
assigns, the “Company”), and [ ] (“Indemnitee”).
     WITNESSETH THAT:
     WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of California (“CGCL”). The By-laws and the CGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between the Company and
members of the board of directors, officers and other persons with respect to
indemnification;
     WHEREAS, the uncertainties relating to such insurance and to
indemnification have increased the difficulty of attracting and retaining such
persons;
     WHEREAS, the Board has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;
     WHEREAS, this Agreement is a supplement to and in furtherance of the
By-laws of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;
     WHEREAS, Indemnitee does not regard the protection available under the
Company’s

 



--------------------------------------------------------------------------------



 



By-laws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified; and
     NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
director after the date hereof, the parties hereto agree, to the fullest extent
permitted by California law, as follows:
          1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
               (a) Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section l(a) if, by reason of his Corporate Status (as hereinafter
defined), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), Indemnitee
shall be indemnified against all Expenses (as hereinafter defined), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him, or on his behalf, in connection with such Proceeding or any claim, issue
or matter therein, if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.
               (b) Proceedings by or in the Right of the Company. Indemnitee
shall be entitled to the rights of indemnification provided in this Section 1(b)
if, by reason of his Corporate Status, the Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Courts of the State of California shall determine that such
indemnification may be made.
               (c) Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without

 



--------------------------------------------------------------------------------



 



limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
          2. Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company shall and hereby does indemnify and hold harmless Indemnitee against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to or participant
in any Proceeding (including a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the negligence or
active or passive wrongdoing of Indemnitee. The only limitation that shall exist
upon the Company’s obligations pursuant to this Agreement shall be that the
Company shall not be obligated to make any payment to Indemnitee that is finally
determined (under the procedures, and subject to the presumptions, set forth in
Sections 6 and 7 hereof) to be unlawful.
          3. Contribution.
               (a) Whether or not the indemnification provided in Sections 1 and
2 hereof is available, in respect of any threatened, pending or completed
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
               (b) Without diminishing or impairing the obligations of the
Company set forth in the preceding subparagraph, if, for any reason, Indemnitee
shall elect or be required to pay all or any portion of any judgment or
settlement in any threatened, pending or completed action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), the Company shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the Law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated

 



--------------------------------------------------------------------------------



 



by intent to gain personal profit or advantage, the degree to which their
liability is primary or secondary and the degree to which their conduct is
active or passive.
               (c) The Company hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Company, other than Indemnitee, who may
be jointly liable with Indemnitee.
               (d) To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
          4. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
          5. Advancement of Expenses. Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest free.
          6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the CGCL and
public policy of the State of California. Accordingly, the parties agree that
the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:
               (a) To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.

 



--------------------------------------------------------------------------------



 



               (b) Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 6(a) hereof, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following four methods, which
shall be at the election of the board: (1) by a majority vote of the
disinterested directors, even though less than a quorum, by a committee of
disinterested directors designated by a majority vote of the disinterested
directors, even though less than a quorum, (2) if there are no disinterested
directors or if the disinterested directors so direct, by independent legal
counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee, or (3) if so directed by the Board of Directors, by
the stockholders of the Company. For purposes hereof, disinterested directors
are those members of the board of directors of the Company who are not parties
to the action, suit or proceeding in respect of which indemnification is sought
by Indemnitee.
               (c) If the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be selected as provided in this Section 6(c). The Independent
Counsel shall be selected by the Board of Directors. Indemnitee may, within
10 days after such written notice of selection shall have been given, deliver to
the Company, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 13 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within 20 days after submission by Indemnitee of a written
request for indemnification pursuant to Section 6(a) hereof, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition the Courts of the State of California or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Company’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b) hereof. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed.
               (d) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including by its directors or independent
legal counsel) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
independent legal counsel) that Indemnitee has not met

 



--------------------------------------------------------------------------------



 



such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.
               (e) Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise (as hereinafter defined) in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
               (f) If the person, persons or entity empowered or selected under
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(g) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination, the Board of Directors or
the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.
               (g) Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors or stockholder of the
Company shall act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this Agreement.
Any costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the

 



--------------------------------------------------------------------------------



 



determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
               (h) The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
               (i) The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
     7. Remedies of Indemnitee.
               (a) In the event that (i) a determination is made pursuant to
Section 6 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 5 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section 6(b) of this Agreement within
90 days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within ten
(10) days after receipt by the Company of a written request therefor or
(v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of California, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification. Indemnitee
shall commence such proceeding seeking an adjudication within 180 days following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 7(a). The Company shall not oppose Indemnitee’s right
to seek any such adjudication.
               (b) In the event that a determination shall have been made
pursuant to Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).
               (c) If a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 7, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to

 



--------------------------------------------------------------------------------



 



make Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
               (d) In the event that Indemnitee, pursuant to this Section 7,
seeks a judicial adjudication of his rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
his behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 13 of this Agreement) actually and reasonably
incurred by him in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.
               (e) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.
               (f) Notwithstanding anything in this Agreement to the contrary,
no determination as to entitlement to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding.
          8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
               (a) The rights of indemnification as provided by this Agreement
shall not be deemed exclusive of any other rights to which Indemnitee may at any
time be entitled under applicable law, the certificate of incorporation of the
Company, the Bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in the CGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
               (b) To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents or fiduciaries of

 



--------------------------------------------------------------------------------



 



the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise that such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
               (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
               (d) The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
               (e) The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.
          9. Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:
               (a) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or
               (b) for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law; or
               (c) in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board of Directors of
the Company authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 



--------------------------------------------------------------------------------



 



          10. Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of his Corporate Status,
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives.
          11. Security. To the extent requested by Indemnitee and approved by
the Board of Directors of the Company, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee.
          12. Enforcement.
               (a) The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
               (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
          13. Definitions. For purposes of this Agreement:
               (a) “Corporate Status” describes the status of a person who is or
was a director (or a person entitled to designate a director), officer,
employee, agent or fiduciary of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that such person is or was serving at the express written request of the
Company.
               (b) “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
               (c) “Enterprise” means the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of the Company
as a director, officer, employee, agent or fiduciary.

 



--------------------------------------------------------------------------------



 



               (d) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.
               (e) “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
               (f) “Proceeding” includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was an officer or director of the Company (or
designated a director), by reason of any action taken by him or of any inaction
on his part while acting as an officer or director of the Company (or equity
holder of the Company), or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other Enterprise;
in each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the date of
this Agreement, but excluding one initiated by an Indemnitee pursuant to
Section 7 of this Agreement to enforce his rights under this Agreement.
          14. Severability. The invalidity of unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
          15. Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties

 



--------------------------------------------------------------------------------



 



hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
          16. Notice By Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.
          17. Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:
               (a) To Indemnitee at the address set forth below Indemnitee
signature hereto.
               (b) To the Company at:
Planet Technologies, Inc.
96 Danbury Road
Ridgefield, Connecticut 06877
Attention: Chief Executive Officer
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
          18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
          19. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
          20. Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court

 



--------------------------------------------------------------------------------



 



of the State of California, San Diego County, (the “California Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the California Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the California Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the California Court has been brought in an improper or inconvenient
forum.
SIGNATURE PAGE TO FOLLOW

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

            COMPANY

Planet Technologies, Inc.
      By:           Ed Steube, President and CEO             

         
 
  INDEMNITEE    
 
       
 
       
 
  [                                                             ]    

 



--------------------------------------------------------------------------------



 



INVESTORS’ RIGHTS AGREEMENT
          This INVESTORS’ RIGHTS AGREEMENT is made as of the [___]th day of
November, 2007, by and among Planet Technologies, Inc., a California corporation
(the “Company”), and each of the investors listed on Schedule A hereto, each of
which is referred to in this Agreement as an “Investor”.
RECITALS
          WHEREAS, the Company and the Investors are parties to the Series B
Preferred Stock Purchase Agreement of even date herewith (the “Purchase
Agreement”); and
          WHEREAS, in order to induce the Company to enter into the Purchase
Agreement and to induce the Investors to invest funds in the Company pursuant to
the Purchase Agreement, the Investors and the Company hereby agree that this
Agreement shall govern the rights of the Investors to cause the Company to
register shares of Common Stock issuable to the Investors, to receive certain
information from the Company, and to participate in future equity offerings by
the Company, and shall govern certain other matters as set forth in this
Agreement;
          NOW, THEREFORE, the parties hereby agree as follows:
     1. Definitions. For purposes of this Agreement:
          1.1 “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.
          1.2 “Articles” means the Articles of Incorporation of the Company as
in effect on the date hereof, and as amended from time to time.
          1.3 “Board of Directors” means the board of the directors of the
Company.
          1.4 “Charter” means the Articles, including the Certificate of
Determination for the Series B Preferred Stock attached to the Purchase
Agreement as Exhibit B, and By-Laws of the Company, in each case as in effect on
the date hereof and as amended from time to time, and from and after the
reincorporation of the Company in Delaware and adoption of that certain Amended
and Restated Certificate of Incorporation attached to the Purchase Agreement as
Exhibit C, in each case in accordance with the Purchase Agreement, the Amended
and Restated Certificate of Incorporation (as defined in the Purchase Agreement)
and By-Laws of the Company (as reincorporated in Delaware).
          1.5 “Common Stock” means shares of the Company’s common stock, no par
value per share.

1



--------------------------------------------------------------------------------



 



          1.6 “Company” has the meaning set forth in the preamble hereto, and
shall include its predecessors, successors and assigns, including the successor
of the Company resulting from the Company’s reincorporation in Delaware.
          1.7 “Damages” means any loss, damage, or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such loss, damage, or
liability (or any action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.
          1.8 “Derivative Securities” means any securities or rights convertible
into, or exercisable or exchangeable for (in each case, directly or indirectly),
Common Stock, including options and warrants.
          1.9 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          1.10 “Excluded Registration” means (i) a registration relating to the
sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration relating to
an SEC Rule 145 transaction; (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.
          1.11 “Form S-1” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
          1.12 “Form S-2” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
          1.13 “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
          1.14 “GAAP” means generally accepted accounting principles in the
United States.

2



--------------------------------------------------------------------------------



 



          1.15 “Holder” means any holder of Registrable Securities who is a
party to this Agreement.
          1.16 “Immediate Family Member” means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
          1.17 “Initiating Holders” means, collectively, Holders who properly
initiate a registration request under this Agreement.
          1.18 “IPO” means the Company’s first underwritten public offering of
its Common Stock following the date hereof under the Securities Act.
          1.19 “Key Employee” means any executive-level employee (including
division director and vice president-level positions) as well as any employee
who, either alone or in concert with others, develops, invents, programs, or
designs any Company Intellectual Property (as defined in the Purchase
Agreement).
          1.20 “Major Investor” means any Investor that, individually or
together with such Investor’s Affiliates, holds at least 15% of the then
outstanding shares of Series B Preferred Stock (as adjusted for any stock split,
stock dividend, combination, or other recapitalization or reclassification
effected after the date hereof).
          1.21 “New Securities” means, collectively, equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.
          1.22 “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          1.23 “Preferred Stock” means shares of the Company’s Series B
Preferred Stock.
          1.24 “Qualified IPO” means an IPO with aggregate proceeds of at least
$25,000,000 and a per share price of at least $5.625 (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the Common Stock).
          1.25 “Registrable Securities” means the Common Stock issuable or
issued upon conversion of the Series B Preferred Stock; excluding in all cases,
however, any Registrable Securities sold by a Person in a transaction in which
the applicable rights under this Agreement are not assigned pursuant to
Section 6.1, and excluding for purposes of Section 2 any shares for which
registration rights have terminated pursuant to Section 2.13 of this Agreement.
          1.26 “Registrable Securities then outstanding” means the number of
shares determined by adding the number of shares of outstanding Common Stock
that are Registrable

3



--------------------------------------------------------------------------------



 



Securities and the number of shares of Common Stock issuable (directly or
indirectly) pursuant to then exercisable and/or convertible securities that are
Registrable Securities.
          1.27 “Restricted Securities” means the securities of the Company
required to bear the legend set forth in Section 2.12(b) hereof.
          1.28 “SEC” means the Securities and Exchange Commission.
          1.29 “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
          1.30 “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under
the Securities Act.
          1.31 “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.
          1.32 “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          1.33 “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Section 2.6.
          1.34 “Series B Director” means any director of the Company that the
holders of record of the Series B Preferred Stock are entitled to elect pursuant
to the Charter.
          1.35 “Series B Preferred Stock” means shares of the Company’s Series B
Preferred Stock, no par value per share.
     2. Registration Rights. The Company covenants and agrees as follows:
          2.1 Demand Registration.
               (a) Form S-1 Demand. If at any time after the earlier of (i) the
third anniversary of the date hereof or (ii) one hundred eighty (180) days after
the effective date of the registration statement for the IPO, the Company
receives a request from Holders of sixty percent (60%) of the Registrable
Securities then outstanding that the Company file a Form S-1 (or equivalent
small business issuer form, if approved by such Holders) registration statement
with respect to the Registrable Securities then outstanding, then the Company
shall (i) within ten (10) days after the date such request is given, give notice
thereof (the “Demand Notice”) to all Holders other than the Initiating Holders.
As soon as practicable, and in any event within sixty (60) days after the date
such request is given by the Initiating Holders, file a Form S-1 registration
statement under the Securities Act covering all Registrable Securities that the
Initiating Holders requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Holders
having an anticipated aggregate offering price, net of Selling Expenses, of at
least $2,000,000, as specified by notice given by each such

4



--------------------------------------------------------------------------------



 



Holder to the Company within twenty (20) days of the date the Demand Notice is
given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.
               (b) Form S-3 Demand. If at any time when it is eligible to use a
Form S-3 registration statement, the Company receives a request from Holders of
Registrable Securities that the Company file a Form S-3 registration statement
with respect to outstanding Registrable Securities of such Holders having an
anticipated aggregate offering price, net of Selling Expenses, of at least
$500,000, then the Company shall (i) within ten (10) days after the date such
request is given, give a Demand Notice to all Holders other than the Initiating
Holders; and (ii) as soon as practicable, and in any event within forty-five
(45) days after the date such request is given by the Initiating Holders, file a
Form S-3 registration statement under the Securities Act covering all
Registrable Securities requested to be included in such registration by any
other Holders, as specified by notice given by each such Holder to the Company
within twenty (20) days of the date the Demand Notice is given, and in each
case, subject to the limitations of Section 2.1(c) and Section 2.3.
               (c) Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to this Section 2.1 a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Company’s Board of Directors it would be materially
detrimental to the Company and its stockholders for such registration statement
to either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing for a period of not more than sixty (60) days after the request of
the Initiating Holders is given; provided, however, that the Company may not
invoke this right more than once in any twelve (12) month period; and provided
further that the Company shall not register any securities for its own account
or that of any other stockholder during such sixty (60) day period.
               (d) The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(a)(i) (i) after the
Company has effected three registrations pursuant to Section 2.1(a)(i) or
(ii) if the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 2.1(b). The Company shall not be obligated to effect,
or to take any action to effect, any registration pursuant to Section 2.1(a) or
Section 2.1(b) during any period in which the Company has effected a
registration pursuant to Section 2.1(a) or Section 2.1(b) within the six
(6) month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Section 2.1(d) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Initiating Holders withdraw their request for such
registration, elect not to pay the registration expenses therefor, and forfeit
their right to one demand registration statement pursuant to Section 2.6, in
which case such withdrawn registration statement shall be counted as “effected”
for purposes of this Section 2.1(d).

5



--------------------------------------------------------------------------------



 



          2.2 Company Registration. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Holders) any of its securities under the Securities
Act in connection with the public offering of such securities solely for cash
(other than in an Excluded Registration), the Company shall, at such time,
promptly give each Holder notice of such registration. Upon the request of each
Holder given within twenty (20) days after such notice is given by the Company,
the Company shall, subject to the provisions of Section 2.3, cause to be
registered all of the Registrable Securities that each such Holder has requested
to be included in such registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
before the effective date of such registration, whether or not any Holder has
elected to include Registrable Securities in such registration. The expenses
(other than Selling Expenses) of such withdrawn registration shall be borne by
the Company in accordance with Section 2.6.
          2.3 Underwriting Requirements.
               (a) If, pursuant to Section 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1, and the Company shall include such information in the
Demand Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Holders included in such
registration. In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.3, if
the managing underwriter(s) advise(s) the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting.
               (b) In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 2.2, the Company shall
not be required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities,

6



--------------------------------------------------------------------------------



 



including Registrable Securities, which the underwriters and the Company in
their sole discretion determine will not jeopardize the success of the offering.
If the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, and (ii) the number of Registrable Securities included in the
offering be reduced below thirty percent (30%) of the total number of securities
included in such offering, unless such offering is the IPO, in which case the
selling Holders may be excluded further if the underwriters make the
determination described above and no other stockholder’s securities are included
in such offering. For purposes of the provision in this Section 2.3(b)
concerning apportionment, for any selling Holder that is a partnership, limited
liability company, or corporation, the partners, members, retired partners,
retired members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.
               (c) For purposes of Section 2.1, a registration shall not be
counted as “effected” if, as a result of an exercise of the underwriter’s
cutback provisions in Section 2.3(a), fewer than fifty percent (50%) of the
total number of Registrable Securities that Holders have requested to be
included in such registration statement are actually included.
               (d) Without limitation to anything herein set forth, in
connection with an IPO, the underwriter(s) shall be reasonably acceptable to a
majority in interest of the outstanding Registrable Securities.
          2.4 Obligations of the Company. Whenever required under this Section 2
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
               (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for a period of up to one
hundred twenty (120) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that (i) such
one hundred twenty (120) day period shall be extended for a period of time equal
to the period the Holder refrains, at the request of an underwriter of Common
Stock (or other securities) of the Company, from selling any securities included
in such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day

7



--------------------------------------------------------------------------------



 



period shall be extended for up to sixty (60) days, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold;
               (b) prepare and file with the SEC such amendments and supplements
to such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
               (c) furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;
               (d) use its commercially reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
               (e) in the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the underwriter(s) of such offering;
               (f) use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;
               (g) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
               (h) promptly make available for inspection by the selling
Holders, any underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;
               (i) notify each selling Holder, promptly after the Company
receives notice thereof, of the time when such registration statement has been
declared effective or a supplement to any prospectus forming a part of such
registration statement has been filed; and

8



--------------------------------------------------------------------------------



 



               (j) after such registration statement becomes effective, notify
each selling Holder of any request by the SEC that the Company amend or
supplement such registration statement or prospectus.
          2.5 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.
          2.6 Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Section 2.1 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one registration pursuant to Section 2.1(a) or Section 2.1(b), as
the case may be; provided further that if, at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness after
learning of such information then the Holders shall not be required to pay any
of such expenses and shall not forfeit their right to one registration pursuant
to Section 2.1(a) or Section 2.1(b). All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.
          2.7 Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 2.
          2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:
               (a) To the extent permitted by law, the Company will indemnify
and hold harmless each selling Holder, and the partners, members, officers,
directors, employees and stockholders of each such Holder; legal counsel,
accountants and other agents for each such Holder; any underwriter (as defined
in the Securities Act) for each such Holder; and each Person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against any Damages, and the Company will pay to each such
Holder, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses

9



--------------------------------------------------------------------------------



 



reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.8(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.
               (b) To the extent permitted by law, each selling Holder,
severally and not jointly, will indemnify and hold harmless the Company, and
each of its directors, each of its officers who has signed the registration
statement, each Person (if any), who controls the Company within the meaning of
the Securities Act, legal counsel, accountants and other agents for the Company,
any underwriter (as defined in the Securities Act), any other Holder selling
securities in such registration statement, and any controlling Person of any
such underwriter or other Holder, against any Damages, in each case only to the
extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of such selling Holder expressly for use in connection with such
registration; and each such selling Holder will pay to the Company and each
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 2.8(b) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Holder, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by any Holder by way of indemnity or contribution under
Sections 2.8(b) and 2.8(d) exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud or willful misconduct by such Holder.
               (c) Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.8, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 2.8, to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action. The failure
to give notice to

10



--------------------------------------------------------------------------------



 



the indemnifying party will not relieve it of any liability that it may have to
any indemnified party otherwise than under this Section 2.8.
               (d) To provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Section 2.8 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case, notwithstanding the fact
that this Section 2.8 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
party hereto for which indemnification is provided under this Section 2.8, then,
and in each such case, such parties will contribute to the aggregate losses,
claims, damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Section 2.8(d), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.8(b),
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses) paid by such Holder), except in the case of willful misconduct
or fraud by such Holder.
               (e) Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.
               (f) Unless otherwise superseded by an underwriting agreement
entered into in connection with the underwritten public offering, the
obligations of the Company and Holders under this Section 2.8 shall survive the
completion of any offering of Registrable Securities in a registration under
this Section 2, and otherwise shall survive the termination of this Agreement.
          2.9 Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:

11



--------------------------------------------------------------------------------



 



               (a) make and keep available adequate current public information,
as those terms are understood and defined in SEC Rule 144, at all times after
the effective date of the registration statement filed by the Company for the
IPO;
               (b) use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
               (c) furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon request (i) to the extent accurate, a
written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144 (at any time after ninety (90) days after the
effective date of the registration statement filed by the Company for the IPO),
the Securities Act, and the Exchange Act (at any time after the Company has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).
          2.10 Limitations on Subsequent Registration Rights. As of the date
hereof, no other holder of any Common Stock or Derivative Securities has the
right to register its securities. From and after the date of this Agreement, the
Company shall not, without the prior written consent of the Holders of sixty
percent (60%) of the Registrable Securities then outstanding, enter into any
agreement with any holder or prospective holder of any securities of the Company
that (i) would provide to such holder the right to include securities in any
registration on other than a subordinate basis after all Holders have had the
opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include or (ii) allow such holder or
prospective holder to initiate a demand for registration of any securities held
by such holder or prospective holder.
          2.11 “Market Stand-off” Agreement. Each Holder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the “effective date” of the registration statement for
the IPO and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days, which
period may be extended upon the request of the managing underwriter, to the
extent required by any NASD rules, for an additional period of up to fifteen
(15) days if the Company issues or proposes to issue an earnings or other public
release within fifteen (15) days of the expiration of the 180-day lockup
period), (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock (whether
such shares or any such securities are then owned by the Holder or are
thereafter acquired) or (ii) enter into any swap or

12



--------------------------------------------------------------------------------



 



other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash, or otherwise. The foregoing
provisions of this Section 2.11 shall apply only to the IPO, shall not apply to
the sale of any shares to an underwriter pursuant to an underwriting agreement,
and shall be applicable to the Holders only if all officers, directors and
holders of more than one percent (1%) of the outstanding Common Stock (after
giving effect to the conversion into Common Stock of all outstanding Series B
Preferred Stock) are subject to the same restrictions. The underwriters in
connection with such registration are intended third-party beneficiaries of this
Section 2.11 and shall have the right, power, and authority to enforce the
provisions hereof as though they were a party hereto. Each Holder further agrees
to execute such agreements as may be reasonably requested by the underwriters in
connection with such registration that are consistent with this Section 2.11 or
that are necessary to give further effect thereto. Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the underwriters shall apply pro rata to all Holders subject to such
agreements, based on the number of shares subject to such agreements.
          2.12 Restrictions on Transfer.
               (a) The Series B Preferred Stock and the Registrable Securities
shall not be sold, pledged, or otherwise transferred, and the Company shall not
recognize and shall issue stop-transfer instructions to its transfer agent with
respect to any such sale, pledge, or transfer, except upon the conditions
specified in this Agreement, which conditions are intended to ensure compliance
with the provisions of the Securities Act. A transferring Holder will cause any
proposed purchaser, pledgee, or transferee of the Registrable Securities held by
such Holder to agree to take and hold such securities subject to the provisions
and upon the conditions specified in this Agreement.
               (b) Each certificate or instrument representing (i) the Series B
Preferred Stock, (ii) the Registrable Securities, and (iii) any other securities
issued in respect of the securities referenced in clauses (i) and (ii), upon any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.12(c))
be stamped or otherwise imprinted with a legend substantially in the following
form:
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

13



--------------------------------------------------------------------------------



 



The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.12.
               (c) The holder of each certificate representing Restricted
Securities, by acceptance thereof, agrees to comply in all respects with the
provisions of this Section 2. Before any proposed sale, pledge, or transfer of
any Restricted Securities, unless there is in effect a registration statement
under the Securities Act covering the proposed transaction, the Holder thereof
shall give notice to the Company of such Holder’s intention to effect such sale,
pledge, or transfer. Each such notice shall describe the manner and
circumstances of the proposed sale, pledge, or transfer in sufficient detail
and, if reasonably requested by the Company, shall be accompanied at such
Holder’s expense by either (i) a written opinion of legal counsel who shall, and
whose legal opinion shall, be reasonably satisfactory to the Company, addressed
to the Company, to the effect that the proposed transaction may be effected
without registration under the Securities Act; (ii) a “no action” letter from
the SEC to the effect that the proposed sale, pledge, or transfer of such
Restricted Securities without registration will not result in a recommendation
by the staff of the SEC that action be taken with respect thereto; or (iii) any
other evidence reasonably satisfactory to counsel to the Company to the effect
that the proposed sale, pledge, or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon the Holder of
such Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.12. Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC
Rule 144, the appropriate restrictive legend set forth in Section 2.12(b),
except that such certificate shall not bear such restrictive legend if, in the
opinion of counsel for such Holder and the Company, such legend is not required
in order to establish compliance with any provisions of the Securities Act.
               2.13 Termination of Registration Rights. The right of any Holder
to request registration or inclusion of Registrable Securities in any
registration pursuant to Section 2.1 or Section 2.2 shall terminate when all of
such Holder’s Registrable Securities could be sold without restriction under SEC
Rule 144(k).
     3. Information and Observer Rights.
          3.1 Delivery of Financial Statements. The Company shall deliver to the
Major Investor:
          (a) as soon as practicable, but in any event within one hundred and
twenty (120) days after the end of each fiscal year of the Company, (i) an
audited balance sheet as of the end of such year, (ii) audited statements of
income and of cash flows for such year and (iii) a statement of stockholders’
equity as of the end of such year, all such financial statements audited and
certified by independent public accountants of nationally recognized standing
selected by the Company;

14



--------------------------------------------------------------------------------



 



          (b) as soon as practicable, but in any event within forty five
(45) days after the end of each of the first three (3) quarters of each fiscal
year of the Company, unaudited statements of income and of cash flows for such
fiscal quarter, and an unaudited balance sheet as of the end of such fiscal
quarter, all prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP);
          (c) as soon as practicable, but in any event within twenty-five
(25) days of the end of each month, an unaudited income statement and statement
of cash flows for such month, and an unaudited balance sheet as of the end of
such month, all prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP);
          (d) as soon as practicable, but in any event thirty (30) days before
the end of each fiscal year, a budget and business plan for the next fiscal year
(collectively, the “Budget”), approved by the Board of Directors and prepared on
a monthly basis, including balance sheets, income statements, and statements of
cash flow for such months and, promptly after prepared, any other budgets or
revised budgets prepared by the Company; and
          (e) such other information relating to the financial condition,
business, prospects, or corporate affairs of the Company as any Major Investor
may from time to time reasonably request; provided, however, that the Company
shall not be obligated under this Section 3.1 to provide information (i) that
the Company reasonably determines in good faith to be a trade secret or
confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company) or (ii) the disclosure of which
would adversely affect the attorney-client privilege between the Company and its
counsel.
          If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.
          Notwithstanding anything else in this Section 3.1 to the contrary, the
Company may cease providing the information set forth in this Section 3.1 during
the period starting with the date thirty (30) days before the Company’s
good-faith estimate of the date of filing of a registration statement if it
reasonably concludes it must do so to comply with the SEC rules applicable to
such registration statement and related offering; provided that the Company’s
covenants under this Section 3.1 shall be reinstated at such time as the Company
is no longer actively employing its commercially reasonable efforts to cause
such registration statement to become effective.
          3.2 Inspection; Other Information. The Company shall permit the Major
Investor, so long as the Major Investor is not a competitor of the Company (but
in no event will a private equity or venture capital firm or investor (or other
financial investment firm), or any Affiliate thereof, be deemed to be a
competitor of the Company), at such Major Investor’s expense, to visit and
inspect the Company’s properties; examine its books of account and

15



--------------------------------------------------------------------------------



 



records; and discuss the Company’s affairs, finances, and accounts with its
officers, during normal business hours of the Company as may be reasonably
requested by the Major Investor. In addition, the Company shall provide to each
of the Major Investors a (i) copy of any reports, including any communications
with shareholders or the financial community, the Company’s accountants and
business consultants may prepare, or which any governmental agencies and
authorities may prepare in respect of the Company (if the Company receives
copies of any such reports), (ii) copy of any reports filed by the Company or
its officers, directors and representatives with any securities exchange or the
SEC and (iii) notice of any event which might have a significant effect on the
Company’s business or financial condition or on the Major Investors’ investment
in the Company, including the initiation of any legal action against the
Company. Notwithstanding the foregoing, the Company shall not be obligated
pursuant to this Section 3.2 to provide access to any information that it
reasonably and in good faith considers to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or the disclosure of which would adversely affect the
attorney-client privilege between the Company and its counsel.
          3.3 Observer Rights. The Company shall invite a representative of
Aisling Capital II, LP to attend all meetings of its Board of Directors in a
nonvoting observer capacity and, in this respect, shall give such representative
copies of all notices, minutes, consents, and other materials that it provides
to its directors at the same time and in the same manner as provided to such
directors, so long as Aisling Capital II, LP beneficially owns at least 10% of
the shares of Series B Preferred Stock that it beneficially owns as of the date
hereof (as adjusted for any stock split, stock dividend, combination, or other
recapitalization or reclassification effected after the date hereof). Aisling
Capital II, LP may unilaterally terminate its rights under this Section 3.3 upon
notice to the Company. In addition, the Company shall invite Scott Glenn (if not
then a member of the Board of Directors) to attend all meetings of its Board of
Directors in a nonvoting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors, so long as Scott Glenn beneficially owns at least
10% of the shares of Common Stock that he beneficially owns as of the date
hereof (as adjusted for any stock split, stock dividend, combination, or other
recapitalization or reclassification effected after the date hereof).
          3.4 Termination of Information and Observer Rights. The covenants set
forth in Section 3.1 shall terminate and be of no further force or effect
immediately before the consummation of a Qualified IPO.
     4. Rights to Future Stock Issuances.
          4.1 Right of First Offer. Subject to the terms and conditions of this
Section 4.1 and applicable securities laws, if the Company proposes to offer or
sell any New Securities, the Company shall first offer such New Securities to
each Investor. An Investor shall be entitled to apportion the right of first
offer hereby granted to it among itself and its Affiliates in such proportions
as it deems appropriate.
               (a) The Company shall give notice (the “Offer Notice”) to each
Investor, stating (i) its bona fide intention to offer such New Securities,
(ii) the number of such

16



--------------------------------------------------------------------------------



 



New Securities to be offered, and (iii) the price and terms, if any, upon which
it proposes to offer such New Securities.
               (b) By notification to the Company within twenty (20) days after
the Offer Notice is given, each Investor may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such New Securities which equals the proportion that the Common Stock
issued and held, or issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of the Series B Preferred Stock and any other
Derivative Securities then held, by such Investor bears to the total number of
shares of Common Stock of the Company then outstanding (assuming full conversion
and/or exercise, as applicable, of all Series B Preferred Stock and other
Derivative Securities). At the expiration of such twenty (20) day period, the
Company shall promptly notify each Investor that elects to purchase or acquire
all the shares available to it (each, a “Fully Exercising Investor”) of any
other Investor’s failure to do likewise. During the ten (10) day period
commencing after the Company has given such notice, each Fully Exercising
Investor may, by giving notice to the Company, elect to purchase or acquire, in
addition to the number of shares specified above, up to that portion of the New
Securities for which Investors were entitled to subscribe but that were not
subscribed for by the Investors which is equal to the proportion that the Common
Stock issued and held, or issuable (directly or indirectly) upon conversion
and/or exercise, as applicable, of Series B Preferred Stock and any other
Derivative Securities then held, by such Fully Exercising Investor bears to the
total number of shares of Common Stock issued and held, or issuable (directly or
indirectly) upon conversion and/or exercise, as applicable, of the Series B
Preferred Stock and any other Derivative Securities then held, by all Fully
Exercising Investors who wish to purchase such unsubscribed shares. The closing
of any sale pursuant to this Section 4.1(b) shall occur within the later of
ninety (90) days of the date that the Offer Notice is given and the date of
initial sale of New Securities pursuant to Section 4.1(c).
               (c) If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 4.1(b), the Company
may, during the ninety (90) day period following the expiration of the periods
provided in Section 4.1(b), offer and sell the remaining unsubscribed portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Investors in accordance with this Section 4.1.
               (d) The right of first offer in this Section 4.1 shall not be
applicable to Exempted Securities (as defined in the Charter) or shares of
Common Stock issued in the IPO.
               (e) Notwithstanding anything in this Agreement to the contrary,
any Investor may assign its rights under this Section 4.1 to any other Person,
whether or not a shareholder of the Company.
          4.2 Termination. The covenants set forth in Section 4.1 shall
terminate and be of no further force or effect immediately before the
consummation of a Qualified IPO.

17



--------------------------------------------------------------------------------



 



     5. Additional Covenants.
          5.1 Insurance. The Company shall use its commercially reasonable
efforts to obtain, within sixty (60) days of the date hereof, from financially
sound and reputable insurers Directors and Officers liability insurance, and
term “key-person” insurance on Edward J. Steube in an amount and on terms and
conditions satisfactory to the Board of Directors (including the Series B
Directors), and will use commercially reasonable efforts to cause the insurance
policy to be maintained until such time as the Board of Directors (including the
Series B Directors) determines that such insurance should be discontinued. The
key-person policy shall name the Company as loss payee, and neither policy shall
be cancelable by the Company without prior approval by the Board of Directors
(including the Series B Directors) and holders of a majority of the Series B
Preferred Stock.
          5.2 Employee Agreements. The Company will cause (i) each person now or
hereafter employed by it or by any subsidiary (or engaged by the Company or any
subsidiary as a consultant/independent contractor) with access to confidential
information and/or trade secrets to enter into a nondisclosure and proprietary
rights assignment agreement and (ii) each Key Employee to enter into a two
(2) year non-competition and non-solicitation agreement.
          5.3 Employee Stock. Unless otherwise approved by the Board of
Directors (including the Series B Directors), all future employees and
consultants of the Company who purchase, receive options to purchase, or receive
awards of shares of the Company’s capital stock after the date hereof shall be
required to execute restricted stock or option agreements, as applicable,
providing for (i) vesting of shares over a four (4) year period, with the first
twenty-five percent (25%) of such shares vesting following twelve (12) months of
continued employment or service, and the remaining shares vesting in equal
Quarterly installments over the following thirty-six (36) months, but will not
automatically vest upon a change in control, (ii) a market stand-off provision
substantially similar to that in Section 2.11, and (iii) a repurchase right in
favor of the Company upon termination of employment (at the lower of cost or
fair market value). In addition, unless otherwise approved by the Board of
Directors (including the Series B Directors), the Company shall retain a “right
of first refusal” on employee transfers until the IPO and shall have the right
to repurchase unvested shares at a price equal to the lower of cost or fair
market value upon termination of employment of a holder of restricted stock. The
Company shall not grant any options absent the approval of its compensation
committee.
          5.4 Board Matters. The Board of Directors shall meet at least
quarterly in accordance with an agreed-upon schedule. The Company shall
reimburse the non-employee directors (and observers appointed pursuant to
Section 3.3) for all reasonable travel and out-of-pocket expenses incurred in
connection with attending meetings of the Board of Directors. The Company shall
cause to be established, as soon as practicable after such request, and will
maintain, an audit and compensation committee, each of which shall consist
solely of non-management directors. Each Series B Director shall be entitled to
be a member of any Board committee. The composition of the board of directors
(or similar governing body) of each direct and indirect subsidiary of the
Company shall be identical to the Board of Directors. The Company shall enter
into a customary indemnification agreement with each of its directors.

18



--------------------------------------------------------------------------------



 



          5.5 Other Actions. In addition to any other consent required by law,
at any time when shares of Series B Preferred Stock and/or Redemption Notes (as
defined in the Charter) are outstanding, the Company shall not, either directly
or indirectly by amendment, merger, consolidation or otherwise, do any of the
following without the written consent or affirmative vote of the holders of
sixty percent (60%) of the then outstanding shares of Series B Preferred Stock
(including any Unredeemed Shares (as defined in the Charter) as if held instead
of Redemption Notes), given in writing or by vote at a meeting, consenting or
voting (as the case may be) separately as a class:
               (a) incur indebtedness in excess of $250,000; or
               (b) acquire another business entity.
          5.7 Successor Indemnification. If the Company or any of its successors
or assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, its Charter, or elsewhere, as the case may
be.
          5.8 Termination of Covenants. The covenants set forth in this
Section 5, except for Section 5.7, shall terminate and be of no further force or
effect immediately before the consummation of a Qualified IPO.
     6. Miscellaneous.
          6.1 Successors and Assigns. The rights under this Agreement may be
assigned (but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s
Immediate Family Member or trust for the benefit of an individual Holder or one
or more of such Holder’s Immediate Family Members; or (iii) after such transfer,
holds at least 20,000 shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations, and other
recapitalizations); provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement, including the provisions of
Section 2.11. For the purposes of determining the number of shares of
Registrable Securities held by a transferee, the holdings of a transferee
(1) that is an Affiliate or stockholder of a Holder; (2) who is a Holder’s
Immediate Family Member; or (3) that is a trust for the benefit of an individual
Holder or such Holder’s Immediate Family Member shall be aggregated together and
with those of the transferring Holder; provided further that all transferees who
would not qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer

19



--------------------------------------------------------------------------------



 



upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.
          6.2 Governing Law. This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of Delaware.
          6.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or PDF signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          6.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
          6.5 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after the business day of deposit
with a nationally recognized overnight courier, freight prepaid, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their addresses as set forth on
Schedule A or Schedule B (as applicable) hereto, or to the principal office of
the Company and to the attention of the Chief Executive Officer, in the case of
the Company, or to such email address, facsimile number, or address as
subsequently modified by written notice given in accordance with this
Section 6.5. If notice is given to the Company, a copy shall also be sent to
Robert W. Blanchard, Blanchard, Krasner & French, 800 Silverado Street, Second
Floor, La Jolla, CA 92037, as counsel to the Company, and if notice is given to
the Investors, a copy shall also be given to Todd A. Finger, McKee Nelson LLP,
One Battery Park Plaza, 34th Floor, New York, NY, 10004, as counsel to Aisling
Capital II, LP.
          6.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding; provided that the Company may in its
sole discretion waive compliance with Section 2.12(c) (and the Company’s failure
to object promptly in writing after notification of a proposed assignment
allegedly in violation of Section 2.12(c) shall be deemed to be a waiver); and
provided further that any provision hereof may be waived by any waiving party on
such party’s own behalf, without the consent of any other party. Notwithstanding
the foregoing, this Agreement may not

20



--------------------------------------------------------------------------------



 



be amended or terminated and the observance of any term hereof may not be waived
with respect to any Investor without the written consent of such Investor,
unless such amendment, termination, or waiver applies to all Investors in the
same fashion (it being agreed that a waiver of the provisions of Section 4 with
respect to a particular transaction shall be deemed to apply to all Investors in
the same fashion if such waiver does so by its terms, notwithstanding the fact
that certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction). The Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Section 6.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.
          6.7 Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.
          6.8 Aggregation of Stock. All shares of Registrable Securities held or
acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.
          6.9 Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.
          6.10 Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of the United States District Court for
the State of Delaware, Wilmington County, for the purpose of any suit, action or
other proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the federal and state courts located within the geographic
boundaries of the United States District Court for the State of Delaware,
Wilmington County, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court. Each of the
parties to this Agreement consents to personal jurisdiction for any equitable
action sought in the U.S. District Court for the State of Delaware or any court
of the State of Delaware, Wilmington County, having subject matter jurisdiction.

21



--------------------------------------------------------------------------------



 



          6.12 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.
          6.13 Acknowledgment. The Company acknowledges that the Investors are
in the business of venture capital investing and therefore review the business
plans and related proprietary information of many enterprises, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company. Nothing in this Agreement shall preclude
or in any way restrict the Investors from investing or participating in any
particular enterprise whether or not such enterprise has products or services
which compete with those of the Company.
          6.14 Unredeemed Shares. Whenever any action may be taken by the
holders of Series B Preferred Stock pursuant to this Agreement, including
without limitation any consent, waiver or approval of the holders of Series B
Preferred Stock necessary to take any action pursuant to this Agreement or waive
compliance with any provision of this Agreement, any shares of Unredeemed Stock
(as defined in the Restated Certificate) shall be deemed to be outstanding for
all purposes, and such action may be taken, and consent, waiver or approval
made, by the consent of the holders of a majority in interest of the then
outstanding Series B Preferred Stock (including the Unredeemed Shares).
[Remainder of Page Intentionally Left Blank]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PLANET TECHNOLOGIES, INC.
      By:           Name:   Edward J. Steube        Title:   President and Chief
Executive Officer     

         
 
  [                                                                 
                   ]    

                  By:           Name:           Title:        

     
 
   

23



--------------------------------------------------------------------------------



 



         
 
  [                                                                             
        ]    

                  By:           Name:           Title:        

24



--------------------------------------------------------------------------------



 



SCHEDULE A
Investors
Name and Address:
[ ]
[ ]
[ ]

 



--------------------------------------------------------------------------------



 



PLANET TECHNOLOGIES, INC.
Aisling Capital II, L.P.
888 Seventh Avenue, 30th Floor
New York, NY 10106
Attn: Andrew Schiff
     Re: Management Rights
Ladies and Gentlemen:
     This letter will confirm our agreement that pursuant to and effective as of
your purchase of shares of Series B Preferred Stock of Planet Technologies, Inc.
(including its successors and assigns, including the successor of the Company
resulting from the Company’s reincorporation in Delaware, the “Company”),
Aisling Capital II, L.P. (the “Investor”) shall be entitled to the following
contractual management rights, in addition to any rights to non-public financial
information, inspection rights, and other rights specifically provided to all
investors in the current financing:
     1. If Investor is not represented on Company’s Board of Directors, Investor
shall be entitled to consult with and advise management of the Company on
significant business issues, including management’s proposed annual operating
plans, and management will meet with Investor regularly during each year at the
Company’s facilities at mutually agreeable times for such consultation and
advice and to review progress in achieving said plans.
     2. Investor may examine the books and records of the Company and inspect
its facilities and may request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations, provided that access to highly confidential proprietary information
and facilities need not be provided.
     3. If Investor is not represented on the Company’s Board of Directors, the
Company shall, concurrently with delivery to the Board of Directors, give a
representative of Investor copies of all notices, minutes, consents and other
material that the Company provides to its directors, except that the
representative may be excluded from access to any material or meeting or portion
thereof if the Board of Directors determines in good faith, upon advice of
counsel, that such exclusion is reasonably necessary to preserve the
attorney-client privilege, to protect highly confidential proprietary
information, or for other similar reasons. Upon reasonable notice and at a
scheduled meeting of the Board or such other time, if any, as the Board may
determine in its sole discretion, such representative may address the Board with
respect to Investor’s concerns regarding significant business issues facing the
Company.
     Investor agrees that any confidential information provided to or learned by
it in connection with its rights under this letter shall be subject to the
confidentiality

 



--------------------------------------------------------------------------------



 



provisions set forth in that certain Investors’ Rights Agreement of even date
herewith by and among the Company, the Investor and other investors.
     The rights described herein shall terminate and be of no further force or
effect upon (a) such time as no shares of the Company’s stock are held by the
Investor or its affiliates; (b) the consummation of the sale of the Company’s
securities pursuant to a registration statement filed by the Company under the
Securities Act of 1933, as amended, in connection with the firm commitment
underwritten offering of its securities to the general public or (c) the
consummation of a merger or consolidation of the Company that is effected
(i) for independent business reasons unrelated to extinguishing such rights and
(ii) for purposes other than (A) the reincorporation of the Company in a
different state or (B) the formation of a holding company that will be owned
exclusively by the Company’s stockholders and will hold all of the outstanding
shares of capital stock of the Company’s successor. The confidentiality
obligations referenced herein will survive any such termination.
     The Investor may unilaterally terminate this letter at anytime upon written
notice to the Company.

                      Very truly yours,       Agreed and Accepted:
 
                    Planet Technologies, Inc.       Aisling Capital II, L.P.
 
                   
By:
          By:                           Ed Steube, President and CEO       Name:
 
                                Title:                  

2



--------------------------------------------------------------------------------



 



RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT
     This RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT is made as of the ___day
of November, 2007 by and among Planet Technologies, Inc., a California
corporation (the “Company”), the Investors listed on Schedule A and the Common
Holders listed on Schedule B.
     WHEREAS, each Common Holder is the beneficial owner of the number of shares
of Capital Stock, or of options to purchase Common Stock, set forth opposite the
name of such Common Holder on Schedule B;
     WHEREAS, the Company and the Investors are parties to the Series B
Preferred Stock Purchase Agreement, of even date herewith (the “Purchase
Agreement”), pursuant to which the Investors have agreed to purchase shares of
the Series B Preferred Stock of the Company, no par value per share, (“Series B
Preferred Stock”); and
     WHEREAS, the Common Holders and the Company desire to further induce the
Investors to purchase the Series B Preferred Stock.
     NOW, THEREFORE, the Company, the Common Holders and the Investors, each
hereby agree as follows:
     1. Definitions.
     “Affiliate” means, with respect to any specified Investor, any other
Investor who directly or indirectly, controls, is controlled by or is under
common control with such Investor, including without limitation any general
partner, managing member, officer or director of such Investor, or any venture
capital fund now or hereafter existing which is controlled by one or more
general partners or managing members of, or shares the same management company
with, such Investor.
     “Articles” means the Articles of Incorporation of the Company as in effect
on the date hereof, and as amended from time to time.
     “Capital Stock” means (a) shares of Common Stock and Series B Preferred
Stock (whether now outstanding or hereafter issued in any context), (b) shares
of Common Stock issued or issuable upon conversion of Series B Preferred Stock
and (c) shares of Common Stock issued or issuable upon exercise or conversion,
as applicable, of stock options, warrants or other convertible securities of the
Company, in each case now owned or subsequently acquired by any Common Holder,
any Investor, or their respective successors or permitted transferees or
assigns. For purposes of the number of shares of Capital Stock held by an
Investor or Common Holder (or any other calculation based thereon), all shares
of Series B Preferred Stock shall be deemed to have been converted into Common
Stock at the then-applicable conversion ratio.
     “Charter” means the Articles, including the Certificate of Determination
for the Series B Preferred Stock attached to the Purchase Agreement as
Exhibit B, and By-Laws of the Company, in each case as in effect on the date
hereof and as amended from time to time, and from and after the reincorporation
of the Company in Delaware and adoption of that certain Amended and Restated
Certificate of Incorporation attached to the Purchase Agreement as Exhibit C, in
each

 



--------------------------------------------------------------------------------



 



case in accordance with the Purchase Agreement, the Amended and Restated
Certificate of Incorporation (as defined in the Purchase Agreement) and By-Laws
of the Company (as reincorporated in Delaware).
     “Common Holders” means the persons named on Schedule B hereto, each person
to whom the rights of a Common Holder are assigned pursuant to Section 3.1, each
person who hereafter becomes a signatory to this Agreement pursuant to
Section 6.11 or 6.17 and any one of them, as the context may require.
     “Common Stock” means shares of Common Stock of the Company, no par value
per share.
     “Company” has the meaning set forth in the preamble hereto, and shall
include its predecessors, successors and assigns, including the successor of the
Company resulting from the Company’s reincorporation in Delaware
     “Investor Notice” means written notice from an Investor notifying the
Company and the Transferring Holder that such Investor intends to exercise its
Right of First Refusal as to all or a portion of the Transfer Stock with respect
to any Proposed Transfer.
     “Investors” means the persons named on Schedule A hereto, each person to
whom the rights of an Investor are assigned pursuant to Section 6.11, and any
one of them, as the context may require.
     “Proposed Transfer Notice” means written notice from a Transferring Holder
setting forth the terms and conditions of any Proposed Transfer.
     “Prospective Transferee” means any person to whom a Transferring Holder
proposes to make a transfer any Capital Stock owned by them.
     “Qualified IPO” shall mean the closing of an underwritten initial public
offering of Common Stock after the date hereof pursuant to a registration
statement under the Securities Act of 1933, as amended with aggregate proceeds
of at least $25,000,000 and a per share price of at least $5.625 per share
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization with respect to the Common
Stock).
     “Right of Co-Sale” means the right, but not an obligation, of an Investor
to participate in a Proposed Transfer on the terms and conditions specified in
the Proposed Transfer Notice.
     “transfer” means, with respect to any Capital Stock, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer whether or not for value such security or any participation
or interest therein, whether directly or indirectly, or agree or commit to do
any of the foregoing and (ii) when used as a noun, a direct or indirect sale,
assignment disposition, exchange, pledge, encumbrance, hypothecation or other
transfer whether or not for value of such security or any participation or
interest therein or any agreement or commitment to do any of the foregoing.

2



--------------------------------------------------------------------------------



 



     “Transfer Stock” means shares of Capital Stock owned and proposed to be
transferred by a Transferring Holder.
     “Undersubscription Notice” means written notice from an Investor notifying
the Company and the Transferring Holder that such Investor intends to exercise
its option to purchase all or any portion of the Transfer Stock not purchased
pursuant to the Right of First Refusal.
     2. Agreement Among the Company, the Investors and the Common Holders.
          2.1 Right of First Refusal.
               (a) Grant. Subject to the terms of Section 3 below, including,
with respect to the Common Holders, Section 3.3, each Common Holder and Investor
hereby unconditionally and irrevocably grants to the Investors (other than the
transferring Investor) the right to purchase all or any portion of Transfer
Stock that a Common Holder or Investor may propose to transfer (a “Transferring
Holder”), at the same price and on the same terms and conditions as those
offered to the Prospective Transferee (the “Right of First Refusal”).
               (b) Notice. Each Transferring Holder must deliver a Proposed
Transfer Notice to the Company and each Investor (other than the Transferring
Holder) not later than forty-five (45) days prior to the consummation of the
proposed transfer (a “Proposed Transfer”). Such Proposed Transfer Notice shall
contain the material terms and conditions (including price and form of
consideration) of the Proposed Transfer and the identity of the Prospective
Transferee. To exercise its Right of First Refusal under this Section 2, the
Investor must deliver an Investor Notice to the Transferring Holder within
thirty (30) days after delivery of the Proposed Transfer Notice. In the event of
a conflict between this Agreement and any other agreement that may have been
entered into by a Transferring Holder that contains a preexisting right of first
refusal, the Company, Investor and the Common Holder acknowledge and agree that
the terms of this Agreement shall control and the preexisting right of first
refusal shall be deemed satisfied by compliance with Section 2.1(a) and this
Section 2.1 (b).
               (c) Undersubscription of Transfer Stock. If options to purchase
have been exercised by the Investors with respect to some but not all of the
Transfer Stock by the end of the 30-day period specified in Section 2.1(b)) (the
“Investor Notice Period”), then the Company shall, immediately after the
expiration of the Investor Notice Period, send written notice (the “Company
Undersubscription Notice”) to those Investors who fully exercised their Right of
First Refusal within the Investor Notice Period (the “Exercising Investors”).
Each Exercising Investor shall, subject to the provisions of this Section 2.1,
have an additional option to purchase all or any part of the balance of any such
remaining unsubscribed shares of Transfer Stock on the terms and conditions set
forth in the Proposed Transfer Notice. To exercise such option, an Exercising
Investor must deliver an Undersubscription Notice to the Transferring Holder and
the Company within ten (10) days after the expiration of the Investor Notice
Period. In the event there are two or more such Exercising Investors that choose
to exercise the last-mentioned option for a total number of remaining shares in
excess of the number available, the remaining shares available for purchase
under this Section 2.1(c) shall be allocated to such Exercising Investors pro
rata based on the number of shares of Transfer Stock such Exercising

3



--------------------------------------------------------------------------------



 



Investors have elected to purchase pursuant to the Right of First Refusal
(without giving effect to any shares of Transfer Stock that any such Exercising
Investor has elected to purchase pursuant to the Company Undersubscription
Notice). If the options to purchase the remaining shares are exercised in full
by the Exercising Investors, the Company shall immediately notify all of the
Exercising Investors and the Transferring Holder of that fact.
               (e) Consideration; Closing. If the consideration proposed to be
paid for the Transfer Stock is in property, services or other non-cash
consideration, the fair market value of the consideration shall be as determined
in good faith by the Company’s Board of Directors. If any Investor cannot for
any reason pay for the Transfer Stock in the same form of non-cash
consideration, such Investor may pay the cash value equivalent thereof, as
determined in good faith by the Board of Directors. The closing of the purchase
of Transfer Stock by the Investors shall take place, and all payments from the
Investors shall have been delivered to the Transferring Holder, by the later of
(i) the date specified in the Proposed Transfer Notice as the intended date of
the proposed transfer and (ii) forty-five (45) days after delivery of the
Proposed Transfer Notice.
          2.2 Right of Co-Sale.
               (a) Exercise of Right. If any Transfer Stock subject to a
Proposed Transfer is not purchased pursuant to Section 2.1 above and thereafter
is to be sold to a Prospective Transferee, each respective Investor may elect to
exercise its Right of Co-Sale and participate on a pro rata basis in the
Proposed Transfer as set forth in Section 2.2(b) below and otherwise on the same
terms and conditions specified in the Proposed Transfer Notice (provided that if
an Investor wishes to sell Series B Preferred Stock, the price set forth in the
Proposed Transfer Notice shall be appropriately adjusted based on the conversion
ratio of the Series B Preferred Stock into Common Stock). Each Investor who
desires to exercise its Right of Co-Sale must give the Transferring Holder
written notice to that effect within fifteen (15) days after the deadline for
delivery of the notice described above in Section 2.1(b), and upon giving such
notice such Investor shall be deemed to have effectively exercised the Right of
Co-Sale.
               (b) Shares Includable. Each Investor who timely exercises such
Investor’s Right of Co-Sale by delivering the written notice provided for above
in Section 2.2(a) may include in the Proposed Transfer all or any part of such
Investor’s Capital Stock equal to the product obtained by multiplying (i) the
aggregate number of shares of Transfer Stock subject to the Proposed Transfer
(excluding shares purchased by the Investors pursuant to the Right of First
Refusal) by (ii) a fraction, the numerator of which is the number of shares of
Capital Stock owned by such Investor immediately before consummation of the
Proposed Transfer and the denominator of which is the total number of shares of
Capital Stock owned, in the aggregate, by all Investors immediately prior to the
consummation of the Proposed Transfer, plus the number of shares of Transfer
Stock held by the Transferring Holders. To the extent one or more of the
Investors exercise such right of participation in accordance with the terms and
conditions set forth herein, the number of shares of Transfer Stock that the
Transferring Holder may sell in the Proposed Transfer shall be correspondingly
reduced.
               (c) Delivery of Certificates. Each Investor shall effect its
participation in the Proposed Transfer by delivering to the Transferring Holder,
no later than fifteen (15) days

4



--------------------------------------------------------------------------------



 



after such Investor’s exercise of the Right of Co-Sale, one or more stock
certificates, properly endorsed for transfer to the Prospective Transferee,
representing:
                    (i) the number of shares of Common Stock that such Investor
elects to include in the Proposed Transfer; or
                    (ii) the number of shares of Series B Preferred Stock that
is at such time convertible into the number of shares of Common Stock that such
Investor elects to include in the Proposed Transfer; provided, however, that if
the Prospective Transferee objects to the delivery of convertible Series B
Preferred Stock in lieu of Common Stock, such Investor shall first convert the
Series B Preferred Stock into Common Stock and deliver Common Stock as provided
above. The Company agrees to make any such conversion concurrent with and
contingent upon the actual transfer of such shares to the Prospective
Transferee.
               (d) Purchase Agreement. The parties hereby agree that the terms
and conditions of any sale pursuant to this Section 2.2 will be memorialized in,
and governed by, a written purchase and sale agreement with customary terms and
provisions for such a transaction and the parties further covenant and agree to
enter into such an agreement as a condition precedent to any sale or other
transfer pursuant to this Section 2.2.
               (e) Deliveries. Each stock certificate an Investor delivers to
the Transferring Holder pursuant to Section 2.2(c) above will be transferred to
the Prospective Transferee against payment therefor in consummation of the sale
of the Transfer Stock pursuant to the terms and conditions specified in the
Proposed Transfer Notice and the purchase and sale agreement, and the
Transferring Holder shall concurrently therewith remit or direct payment to each
Investor the portion of the sale proceeds to which such Investor is entitled by
reason of its participation in such sale. If any Prospective Transferee or
Transferees refuse(s) to purchase securities subject to the Right of Co-Sale
from any Investor exercising its Right of Co-Sale hereunder, no Transferring
Holder may sell any Transfer Stock to such Prospective Transferee or Transferees
unless and until, simultaneously with such sale, such Transferring Holder
purchases all securities subject to the Right of Co-Sale from such Investor on
the same terms and conditions (including the proposed purchase price) as set
forth in the Proposed Transfer Notice.
               (f) Additional Compliance. If any Proposed Transfer is not
consummated within ninety (90) days after receipt of the Proposed Transfer
Notice by the Company, the Transferring Holder proposing the Proposed Transfer
may not sell any Transfer Stock unless they first comply in full with each
provision of this Section 2. The exercise or election not to exercise any right
by any Investor hereunder shall not adversely affect its right to participate in
any other sales of Transfer Stock subject to this Section 2.2.
          2.3 Effect of Failure to Comply.
               (a) Transfer Void; Equitable Relief. Any Proposed Transfer not
made in compliance with the requirements of this Agreement shall be null and
void ab initio, shall not be recorded on the books of the Company or its
transfer agent and shall not be recognized by the Company. Each party hereto
acknowledges and agrees that any breach of this Agreement would result in
substantial harm to the other parties hereto for which monetary damages alone
could not

5



--------------------------------------------------------------------------------



 



adequately compensate. Therefore, the parties hereto unconditionally and
irrevocably agree that any non-breaching party hereto shall be entitled to seek
protective orders, injunctive relief and other remedies available at law or in
equity (including, without limitation, seeking specific performance or the
rescission of purchases, sales and other transfers of Transfer Stock not made in
strict compliance with this Agreement).
               (b) Violation of First Refusal Right. If any Transferring Holder
becomes obligated to sell any Transfer Stock to any Investor under this
Agreement and fails to deliver such Transfer Stock in accordance with the terms
of this Agreement, such Investor may, at its option, in addition to all other
remedies it may have, send to such Transferring Holder the purchase price for
such Transfer Stock as is herein specified and transfer to the name of such
Investor (or request that the Company effect such transfer in the name of an
Investor) on the Company’s books the certificate or certificates representing
the Transfer Stock to be sold.
               (c) Violation of Co-Sale Right. If any Transferring Holder
purports to sell any Transfer Stock in contravention of the Right of Co-Sale (a
“Prohibited Transfer”), each Investor who desires to exercise its Right of
Co-Sale under Section 2.2 may, in addition to such remedies as may be available
by law, in equity or hereunder, require such Transferring Holder to purchase
from such Investor the type and number of shares of Capital Stock that such
Investor would have been entitled to sell to the Prospective Transferee under
Section 2.2 had the Prohibited Transfer been effected pursuant to and in
compliance with the terms of Section 2.2. The sale will be made on the same
terms and subject to the same conditions as would have applied had the
Transferring Holder not made the Prohibited Transfer, except that the sale
(including, without limitation, the delivery of the purchase price) must be made
within ninety (90) days after the Investor learns of the Prohibited Transfer, as
opposed to the timeframe proscribed in Section 2.2. Such Transferring Holder
shall also reimburse each Investor for any and all reasonable and documented
out-of-pocket fees and expenses, including reasonable legal fees and expenses,
incurred pursuant to the exercise or the attempted exercise of the Investor’s
rights under Section 2.2.
          3. Exempt Transfers.
               3.1 Exempted Transfers. Notwithstanding the foregoing or anything
to the contrary herein, the provisions of Sections 2.1, 2.2 and 3.3 shall not
apply: (a) in the case of a Common Holder or Investor that is an entity, upon a
transfer by such Common Holder or Investor to its stockholders, members,
partners or other equity holders, or other Affiliates, (b) to a repurchase of
Capital Stock from a Common Holder or Investor by the Company at a price no
greater than the lower of (i) the price originally paid by such Common Holder or
Investor for such Capital Stock and (ii) the current fair market value of such
Capital Stock, as determined in good faith by the Company’s Board of Directors,
and pursuant to an agreement containing vesting and/or repurchase provisions
approved by a majority of the Board of Directors (not including any directors
Affiliated with the Common Holder), or (c) in the case of a Common Holder that
is a natural person, upon a transfer of Capital Stock by such Common Holder made
for bona fide estate planning purposes, either during his or her lifetime or on
death by will or intestacy to his or her spouse, child (natural or adopted), or
any other direct lineal descendant of such Common Holder (or his or her spouse)
(all of the foregoing collectively referred to as “family members”), or any
other relative/person approved by unanimous consent of the Board

6



--------------------------------------------------------------------------------



 



of Directors of the Company, or any custodian or trustee of any trust,
partnership or limited liability company for the benefit of, or the ownership
interests of which are owned wholly by, such Common Holder or any such family
members, or to a charitable remainder trust; provided that in the case the
transferring Common Holder or Investor shall deliver prior written notice to the
Company and the other Investors of such transfer and such shares of Capital
Stock shall at all times remain subject to the terms and restrictions set forth
in this Agreement and such transferee shall, as a condition to such issuance,
deliver a counterpart signature page to this Agreement as confirmation that such
transferee shall be bound by all the terms and conditions of this Agreement in
the same capacity as the transferring shareholder (but only with respect to the
securities so transferred to the transferee), including the obligations with
respect to proposed transfers of Capital Stock pursuant to Section 2 and, with
respect to the Common Holders, pursuant to Section 3.3; and provided, further,
in the case of any transfer pursuant to clause (a) or (c) above, that such
transfer is made pursuant to a transaction in which there is no consideration
actually paid for such transfer.
               3.2 Exempted Offerings. Notwithstanding the foregoing or anything
to the contrary herein, the provisions of Section 2 and Section 3.3 shall not
apply to the sale of any Transfer Stock (a) to the public in an offering
pursuant to an effective registration statement under the Securities Act of
1933, as amended (a “Public Offering”) or (b) pursuant to a Deemed Liquidation
Event (as defined in the Charter).
               3.3 Prohibited Transferees. Notwithstanding the foregoing, no
Common Holder shall transfer any Transfer Stock to any entity which, in the
determination of the Company’s Board of Directors, directly or indirectly
competes with the Company (but in no event will a private equity or venture
capital firm or investor (or other financial investment firm), or any Affiliate
thereof, be deemed to be a competitor of the Company).
          4. Legend. Each certificate representing shares of Transfer Stock held
by the Common Holders or issued to any permitted transferee in connection with a
transfer permitted by Section 3(a) hereof shall be endorsed with the following
legend:
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND
AMONG THE STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.
Each Common Holder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Section 4 above to enforce the provisions of this
Agreement, and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Agreement at the request of the holder.

7



--------------------------------------------------------------------------------



 



     5. Lock-Up.
          5.1 Agreement to Lock-Up. Each Common Holder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the date of the final prospectus relating to the
Company’s initial public offering (the “IPO”) and ending on the date specified
by the Company and the managing underwriter (such period not to exceed l80 days)
or, if required by such underwriter, such longer period of time as is necessary
to enable such underwriter to issue a research report or make a public
appearance that relates to an earnings release or announcement by the Company
within 15 days prior to or after the date that is one hundred eighty (180) days
after the effective date of the registration statement relating to such
offering, but in any event not to exceed two hundred ten (210) days following
the effective date of the registration statement relating to such offering
(a) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Capital Stock held immediately prior to the
effectiveness of the registration statement for the IPO or (b) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Capital Stock, whether any such
transaction described in clause (a) or (b) above is to be settled by delivery of
Capital Stock or other securities, in cash or otherwise. The foregoing
provisions of this Section 5 shall not apply to the sale of any shares to an
underwriter pursuant to an underwriting agreement. The underwriters in
connection with the IPO are intended third-party beneficiaries of this Section 5
and shall have the right, power and authority to enforce the provisions hereof
as though they were a party hereto. Each Common Holder further agrees to execute
such agreements as may be reasonably requested by the underwriters in the IPO
that are consistent with this Section 5 or that are necessary to give further
effect thereto.
          5.2 Stop Transfer Instructions. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to the
shares of Capital Stock of each Common Holder (and transferees and assignees
thereof) until the end of such restricted period.
     6. Miscellaneous.
          6.1 Term. This Agreement shall automatically terminate upon the
earlier of (a) immediately prior to the consummation of a Qualified IPO and
(b) a Deemed Liquidation Event.
          6.2 Stock Split. All references to numbers of shares in this Agreement
shall be appropriately adjusted to reflect any stock dividend, split,
combination or other recapitalization affecting the Capital Stock occurring
after the date of this Agreement.
          6.3 Ownership. Each Common Holder represents and warrants that such
Common Holder is the sole legal and beneficial owner of the shares of Transfer
Stock subject to this Agreement and that no other person or entity has any
interest in such shares (other than a community property interest as to which
the holder thereof has acknowledged and agreed in writing to the restrictions
and obligations hereunder).

8



--------------------------------------------------------------------------------



 



          6.4 Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Delaware,
Wilmington County, and to the jurisdiction of the United States District Court
for the State of Delaware for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the state courts of Delaware, Wilmington County, or the
United States District Court for the State of Delaware, and (c) hereby waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court. Each of the parties to this Agreement
consents to personal jurisdiction for any equitable action sought in the U.S.
District Court for the State of Delaware or any court of the State of Delaware,
Wilmington County, having subject matter jurisdiction.
          6.5 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on Schedule A or Schedule B
hereof, as the case may be, or to such email address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Section 6.7. If notice is given to the Company or any Common Holder, it shall be
sent to Planet Technologies, Inc., 96 Danbury Rd, Ridgefield, CT 06877,
Attention: Chief Executive Officer; and a copy (which shall not constitute
notice) shall also be sent to Robert W. Blanchard, Blanchard, Krasner & French,
800 Silverado Street, Second Floor, La Jolla, CA 92037, as counsel to the
Company; and if notice is given to the Investors, a copy shall also be given to
Todd Finger, McKee Nelson, LLP, One Battery Park Plaza, 34th Floor, New York,
NY, 10004, as counsel to Aisling Capital II, L.P.
          6.6 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties are expressly canceled.
          6.7 Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or

9



--------------------------------------------------------------------------------



 



character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
          6.8 Amendment; Waiver and Termination. This Agreement may be amended,
modified or terminated (other than pursuant to Section 6.1 above) and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by (a) the Company, (b) the Common Holders and Investors holding a
majority of the shares of Common Stock then held by all of the Common Holders
and Investors and (c) the holders of a majority of the shares of Common Stock
issued or issuable upon conversion of the then outstanding shares of Series B
Preferred Stock held by the Investors (voting as a single class and on an
as-converted basis). Any amendment, modification, termination or waiver so
effected shall be binding upon the Company, the Investors, the Common Holders
and all of their respective successors and permitted assigns whether or not such
party, assignee or other shareholder entered into or approved such amendment,
modification, termination or waiver. Notwithstanding the foregoing, (i) this
Agreement may not be amended, modified or terminated and the observance of any
term hereunder may not be waived with respect to any Investor or Common Holder
without the written consent of such Investor or Common Holder unless such
amendment, modification, termination or waiver applies to all Investors and
Common Holders, respectively, in the same fashion and (ii) the consent of the
Common Holders shall not be required for any amendment, modification,
termination or waiver if such amendment, modification, termination or waiver
does not apply to the Common Holders. The Company shall give prompt written
notice of any amendment, modification or termination hereof or waiver hereunder
to any party hereto that did not consent in writing to such amendment,
modification, termination or waiver. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
          6.9 Assignment of Rights. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
               (b) Any successor or permitted assignee of any Common Holder,
including any Prospective Transferee who purchases shares of Transfer Stock in
accordance with the terms hereof, shall deliver to the Company and the
Investors, as a condition to any transfer or assignment, a counterpart signature
page hereto pursuant to which such successor or permitted assignee shall confirm
their agreement to be subject to and bound by all of the provisions set forth in
this Agreement that were applicable to the predecessor or assignor of such
successor or permitted assignee.

10



--------------------------------------------------------------------------------



 



               (c) The rights of the Investors hereunder are not assignable
without the Company’s written consent (which shall not be unreasonably withheld,
delayed or conditioned), except (i) by an Investor to any Affiliate or (ii) to
an assignee or transferee who acquires at least 20,000 shares of Capital Stock
(as adjusted for any stock combination, stock split, stock dividend,
recapitalization or other similar transaction), it being acknowledged and agreed
that any such assignment, including an assignment contemplated by the preceding
clauses (i) or (ii) shall be subject to and conditioned upon any such assignee’s
delivery to the Company and the other Investors of a counterpart signature page
hereto pursuant to which such assignee shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the assignor of such assignee.
               (d) Except in connection with an assignment by the Company by
operation of law to the acquirer of the Company, the rights and obligations of
the Company hereunder may not be assigned under any circumstances.
          6.10 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
          6.11 Governing Law. This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of Delaware.
          6.12 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          6.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or PDF signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          6.14 Specific Performance. In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
Investor shall be entitled to specific performance of the agreements and
obligations of the Company and the Common Holders hereunder and to such other
injunction or other equitable relief as may be granted by a court of competent
jurisdiction.
          6.15 Additional Common Holders. In the event that after the date of
this Agreement, the Company issues shares of Common Stock, or options to
purchase Common Stock, to any employee or consultant, which shares or options
would collectively constitute with respect to such employee or consultant
(taking into account all shares of Common Stock, options and other purchase
rights held by such employee or consultant) one percent (1%) or more of the
Company’s then outstanding Common Stock (treating for this purpose all shares of
Common

11



--------------------------------------------------------------------------------



 



Stock issuable upon exercise of or conversion of outstanding options, warrants
or convertible securities, as if exercised or converted), the Company shall, as
a condition to such issuance, cause such employee or consultant to execute a
counterpart signature page hereto as a Common Holder, and such person shall
thereby be bound by, and subject to, all the terms and provisions of this
Agreement applicable to a Common Holder.
          6.16 Unredeemed Shares. Whenever any action may be taken by the
holders of Series B Preferred Stock pursuant to this Agreement, including
without limitation any consent, waiver or approval of the holders of Series B
Preferred Stock necessary to take any action pursuant to this Agreement or waive
compliance with any provision of this Agreement, any shares of Unredeemed Stock
(as defined in the Charter) shall be deemed to be outstanding for all purposes,
and such action may be taken, and consent, waiver or approval made, by the
consent of the holders of a majority in interest of the then outstanding
Series B Preferred Stock (including the Unredeemed Shares).
          6.17 Effectiveness. Sections 2 and 5 shall not be effective for so
long as the shares of Common Stock remain registered pursuant to Section 12(g)
of the Securities Exchange Act of 1934, as amended, and for a period of 61 days
thereafter.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Right of First Refusal
and Co-Sale Agreement as of the date first written above.

              PLANET TECHNOLOGIES, INC.
 
       
 
  By:    
 
       
 
  Name:   Edward J. Steube
 
  Title:   President and Chief Executive Officer
 
            FOG CITY FUND, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            GLENN HOLDINGS, LP
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            WINDAMERE III, LLC
 
       
 
  By:    
 
       
 
  Name:   Scott Glenn
 
  Title:   Managing Member
 
                  William Barkett
 
                  Lisa Barkett
 
                  Ellen Preston
 
                  Scott Glenn
 
                  Tm Willoughby

13



--------------------------------------------------------------------------------



 



              AISLING CAPITAL II, L.P.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

14



--------------------------------------------------------------------------------



 



SCHEDULE A
INVESTORS

      Name and Address:   Number of Series B Preferred Stock Held:
Aisling Capital II, L.P.
  3,000,000
[                                        ]

   
 
   
Windamere III, LLC
  83,333
c/o Windamere Venture Partners
[                                        ]

   
 
   
Tom Willoughby
  233,333
[                                        ]

   

15



--------------------------------------------------------------------------------



 



SCHEDULE B
COMMON HOLDERS

          Name and Address:   Number of Shares Held:  
William and Lisa Barkett
    308,456  
[                                        ]
[                                        ]
       
 
       
Fog City Fund, LLC
    500,000  
[                                        ]
[                                        ]
       
 
       
Glenn Holdings, LP
    679,814  
[                                        ]
[                                        ]
       
 
       
Ellen Preston
    26,565  
[                                        ]
[                                        ]
       
 
       
Windamere III, LLC
    886,000  
c/o Windamere Venture Partners
[                                        ]
       

 



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
     This VOTING AGREEMENT is made and entered into as of this [___]th day of
November, 2007, by and among Planet Technologies, Inc., a California corporation
(including its predecessors, successors and assigns, including the successor of
the Company resulting from the Company’s reincorporation in Delaware, the
“Company”), each holder of the Company’s Series B Preferred Stock no par value
per share (“Series B Preferred Stock”) as listed on Schedule A, (together with
any subsequent stockholders, or any transferees, who become parties hereto as
holders of Series B Preferred Stock pursuant to Sections 6.1 or 6.2 below, the
“Investors”) and the holders of record of the shares of common stock of the
Company, no par value (“Common Stock”) listed on Schedule B (together with any
subsequent stockholders, or any transferees, who become parties hereto as
holders of Common Stock pursuant to Sections 6.1 or 6.2 below, the “Common
Holders”, and together collectively with the Investors, the “Stockholders”).
RECITALS
     Concurrently with the execution of this Agreement, the Company and the
Investors are entering into a Series B Preferred Stock Purchase Agreement (the
“Purchase Agreement”) providing for the sale of shares of the Series B Preferred
Stock, and in connection with that agreement the parties desire to provide the
Investors with the right, among other rights, to designate the election of
certain members of the board of directors of the Company (the “Board”) in
accordance with the terms of this Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. Voting Provisions Regarding Board of Directors.
          1.1 Size of the Board. Each Stockholder agrees to vote, or cause to be
voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be set and remain at five directors; provided that at the election of holders of
a majority of the outstanding Series B Preferred Stock (the “Board Expansion
Right”), the Board shall be increased by two members, for a total of seven
members. For purposes of this Agreement, the term “Shares” shall mean and
include any securities of the Company the holders of which are entitled to vote
for members of the Board, including without limitation, all shares of Common
Stock and Series B Preferred Stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.
          1.2 Board Composition. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, the following persons shall be elected to the Board:

 



--------------------------------------------------------------------------------



 



          (a) Scott Glenn;
          (b) One individual nominated by Scott Glenn, which individual shall
initially be Edward J. Steube;
          (c) One individual nominated by Scott Glenn and who is reasonably
acceptable to the holders of record of the shares of Series B Preferred Stock,
which individual shall initially be Tom Willoughby; and
          (d) Two persons designated by the holders of a majority of the
Series B Preferred Stock (acting through Aisling Capital II, L.P.), which
individuals shall initially be Andrew Schiff and Brett Zbar; provided that in
the event that the Board Expansion Right is exercised, the foregoing will be
increased to four persons, all of whom will be designated by the holders of a
majority of the Series B Preferred Stock (acting through Aisling Capital II,
L.P.).
          To the extent that any of clauses (a) through (d) above shall not be
applicable, any member of the Board who would otherwise have been designated in
accordance with the terms thereof shall instead be voted upon by all the
stockholders of the Company entitled to vote thereon in accordance with, and
pursuant to, the Company’s organizational documents.
          During the term of this Agreement, the Company shall cause the board
of directors (or similar governing body) of each direct or indirect subsidiary
of the Company to be identical to the Board.
          For purposes of this Agreement, an individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
(collectively, a “Person”) shall be deemed an “Affiliate” of another Person who,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
          The Board Expansion Right may be exercised at any time by the holders
of a majority of the Series B Preferred Stock (acting through Aisling Capital
II, L.P.) by delivering a written notice to the Company. In the event that any
such notice is delivered, the Company and each Stockholder shall use their best
efforts for the Board to be expanded to seven members, and to cause the two
additional persons designated by the holders of a majority of the Series B
Preferred Stock (acting through Aisling Capital II, L.P.) to become members of
the Board.
          1.3 Failure to Designate a Board Member. In the absence of any
designation from the Persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be reelected if still eligible to serve as provided herein.
          1.4 Removal of Board Members. Each Stockholder also agrees to vote, or
cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has

2



--------------------------------------------------------------------------------



 



voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that:
          (a) no director elected pursuant to Sections 1.2 or 1.3 of this
Agreement may be removed from office other than for cause unless (i) such
removal is directed or approved by the affirmative vote of the Person, or of the
holders of at least a majority of the shares of stock, entitled under
Section 1.2 to designate that director or (ii) the Person(s) originally entitled
to designate or approve such director or occupy such Board seat pursuant to
Section 1.2 is no longer so entitled to designate or approve such director or
occupy such Board seat;
          (b) any vacancies created by the resignation, removal or death of a
director elected pursuant to Sections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1; and
          (c) upon the request of any party entitled to designate a director as
provided in Section 1.2(a) or 1.2(b) to remove such director, such director
shall be removed.
All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.
          1.5 No Liability for Election of Recommended Directors. No
Stockholder, nor any Affiliate of any Stockholder, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.
     2. Additional Voting.
          2.1 Each Stockholder agrees to vote or cause to be voted all Shares
owned by such Stockholder, or over which such Stockholder has voting control,
from time to time and at all times, in whatever manner as shall be necessary to
increase the number of authorized shares of Common Stock from time to time to
ensure that there will be sufficient shares of Common Stock available for
conversion of all of the shares of Series B Preferred Stock outstanding at any
given time.
          2.2 Each Stockholder agrees to vote or cause to be voted all Shares
owned by such Stockholder, or over which such Stockholder has voting control,
from time to time and at all times, in whatever manner as shall be necessary to
approve the Company’s first underwritten public offering of its Common Stock
under the Securities Act o f 1933, as amended, with aggregate proceeds of at
least $25,000,000 and a per share price of at least $5.625 (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock),
so long as such registration (i) is to be underwritten by a reputable
underwriter with a national reputation, and (ii) has been approved by a majority
of the Board.

3



--------------------------------------------------------------------------------



 



          2.3 Notwithstanding anything to the contrary contained in Section 3.1
of the Certificate of Determination of Preferences of the Series B Preferred
Stock, for so long as the shares of Series B Preferred Stock are not convertible
pursuant to Section 4.3 therein, the holders of the Series B Preferred Stock
shall vote as a separate class on all matters on which holders of Common Stock
are entitled to vote and the consent of the holders of a majority of the
outstanding shares of Series B Stock shall be required, in addition to the
consent of the holders of a majority of the outstanding shares of Common Stock,
on all matters on which the holders of Common Stock are entitled to vote;
provided, however, that upon the written consent of the holders of a majority of
the outstanding shares of Series B Stock, this sentence shall terminate and be
of no further force and effect. For the avoidance of doubt, in no event shall
the rights pursuant to the immediately preceding sentence for the Series B
Preferred Stock to vote as a separate class extend beyond such time as when
shares of Series B Preferred Stock are convertible pursuant to Section 4.3 of
the Certificate of Determination of Preferences of the Series B Preferred Stock.
     3. Bring-Along Right.
          3.1 Sale of the Company. A “Sale of the Company” shall mean a
transaction or series of related transactions in which a Person, or a group of
related Persons, acquires from stockholders of the Company, in an arms-length
transaction, shares representing more than fifty percent (50%) of the
outstanding voting power of the Company (a “Stock Sale”).
          3.2 Actions to be Taken. In the event that at any time on or after the
third (3rd) anniversary of the date hereof, the holders representing at least
fifty percent (50%) of the then outstanding shares of the Series B Preferred
Stock (the “Selling Investors”) approves a Sale of the Company, specifying that
this Section 3 shall apply to such transaction, then each Stockholder, hereby
agrees:
          (a) if such transaction requires stockholder approval, with respect to
all Shares that such Stockholder owns or over which such Stockholder otherwise
exercises voting power, to vote (in person, by proxy or by action by written
consent, as applicable) all Shares in favor of, and adopt, such Sale of the
Company (together with any related amendment to the Company’s organizational
documents required in order to implement such Sale of the Company) and to vote
in opposition to any and all other proposals that could reasonably be expected
to delay or impair the ability of the Company to consummate such Sale of the
Company;
          (b) if such transaction is a Stock Sale, to sell the same proportion
of shares of capital stock of the Company beneficially held by such Stockholder
as is being sold by the Selling Investors to the Person to whom the Selling
Investors propose to sell their Shares, and, except as permitted in Section 3.3
below, on the same terms and conditions as the Selling Investors;
          (c) to execute and deliver all related documentation and take such
other action in support of the Sale of the Company as shall reasonably be
requested by the Company or the Selling Investors in order to carry out the
terms and provision of this Section 3, including without limitation executing
and delivering instruments of conveyance

4



--------------------------------------------------------------------------------



 



and transfer, and any purchase agreement, merger agreement, indemnity agreement,
escrow agreement, consent, waiver, governmental filing, share certificates duly
endorsed for transfer (free and clear of impermissible liens, claims and
encumbrances) and any similar or related documents;
          (d) not to deposit, and to cause their Affiliates not to deposit,
except as provided in this Agreement, any Shares of the Company owned by such
party or Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquiror in connection with the Sale of the Company;
          (e) to refrain from exercising any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to such Sale of the
Company; and
          (f) if the consideration to be paid in exchange for the Shares
pursuant to this Section 3 includes any securities and due receipt thereof by
any Stockholder would require under applicable law (x) the registration or
qualification of such securities or of any person as a broker or dealer or agent
with respect to such securities or (y) the provision to any Stockholder of any
information other than such information as a prudent issuer would generally
furnish in an offering made solely to “accredited investors” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, the
Company may cause to be paid to any such Stockholder in lieu thereof, against
surrender of the Shares which would have otherwise been sold by such
Stockholder, an amount in cash equal to the fair value (as determined in good
faith by the Company) of the securities which such Stockholder would otherwise
receive as of the date of the issuance of such securities in exchange for the
Shares.
          3.3 Exceptions. Notwithstanding the foregoing, a Stockholder will not
be required to comply with Section 3.2 above in connection with any proposed
Sale of the Company (the “Proposed Sale”) unless:
          (a) any representations and warranties to be made by such Stockholder
in connection with the Proposed Sale are limited to representations and
warranties related to authority, ownership and the ability to convey title to
such Shares, including but not limited to representations and warranties that
(i) the Stockholder holds all right, title and interest in and to the Shares
such Stockholder purports to hold, free and clear of all liens and encumbrances,
(ii) the obligations of the Stockholder in connection with the transaction have
been duly authorized, if applicable, (iii) the documents to be entered into by
the Stockholder have been duly executed by the Stockholder and delivered to the
acquirer and are enforceable against the Stockholder in accordance with their
respective terms and (iv) neither the execution and delivery of documents to be
entered into in connection with the transaction, nor the performance of the
Stockholder’s obligations thereunder, will cause a breach or violation of the
terms of any agreement, law or judgment, order or decree of any court or
governmental agency;
          (b) the Stockholder shall not be liable for the inaccuracy of any
representation or warranty made by any other Person in connection with the
Proposed

5



--------------------------------------------------------------------------------



 



Sale, other than the Company (except to the extent that funds may be paid out of
an escrow established to cover breach of representations, warranties and
covenants of the Company as well as breach by any stockholder of any of
identical representations, warranties and covenants provided by all
stockholders);
          (c) the liability for indemnification, if any, of such Stockholder in
the Proposed Sale and for the inaccuracy of any representations and warranties
made by the Company in connection with such Proposed Sale, is several and not
joint with any other Person (except to the extent that funds may be paid out of
an escrow established to cover breach of representations, warranties and
covenants of the Company as well as breach by any stockholder of any of
identical representations, warranties and covenants provided by all
stockholders), and is pro rata in proportion to the amount of consideration paid
to such Stockholder in connection with such Proposed Sale (in accordance with
the provisions of the Company’s organizational documents;
          (d) liability shall be limited to such Stockholder’s applicable share
(determined based on the respective proceeds payable to each Stockholder in
connection with such Proposed Sale in accordance with the provisions of the
Company’s organizational documents) of a negotiated aggregate indemnification
amount that applies equally to all Stockholders but that in no event exceeds the
amount of consideration otherwise payable to such Stockholder in connection with
such Proposed Sale, except with respect to claims related to fraud by such
Stockholder, the liability for which need not be limited as to such Stockholder;
          (e) upon the consummation of the Proposed Sale, (i) each holder of
each class or series of the Company’s stock will receive the same form of
consideration for their shares of such class or Series as is received by other
holders in respect of their shares of such same class or series of stock,
(ii) each holder of Series B Preferred Stock will receive the same amount of
consideration per share of such Series B Preferred Stock as is received by other
holders in respect of their shares of such same series, (iii) each holder of
Common Stock will receive the same amount of consideration per share of Common
Stock as is received by other holders in respect of their shares of Common
Stock, and (iv) unless the holders of at least sixty percent (60%) of the
Series B Preferred Stock elect otherwise by written notice given to the Company
at least five (5) days prior to the effective date of any such Proposed Sale,
the aggregate consideration receivable by all holders of the Series B Preferred
Stock and Common Stock shall be allocated among the holders of Series B
Preferred Stock and Common Stock on the basis of the relative liquidation
preferences to which the holders of Series B Preferred Stock and the holders of
Common Stock are entitled in a Deemed Liquidation Event (assuming for this
purpose that the Proposed Sale is a Deemed Liquidation Event) in accordance with
the Company’s organizational documents of Incorporation in effect immediately
prior to the Proposed Sale; and
          (f) subject to clause (e) above, requiring the same form of
consideration to be available to the holders of any single class or series of
capital stock, if any holders of any capital stock of the Company are given an
option as to the form and

6



--------------------------------------------------------------------------------



 



amount of consideration to be received as a result of the Proposed Sale, all
holders of such capital stock will be given the same option.
          3.4 Restrictions on Sales of Control of the Company. No Stockholder
shall be a party to any Stock Sale unless all holders of Series B Preferred
Stock are allowed to participate in such transaction and the consideration
received pursuant to such transaction is allocated among the parties thereto in
the manner specified in the Company’s organizational documents in effect
immediately prior to the Stock Sale, unless the holders of at least sixty
percent (60%) of the then outstanding Series B Preferred Stock elect otherwise
by written notice given to the Company at least 30 days prior to the effective
date of any such transaction or series of related transactions.
     4. Remedies.
          4.1 Covenants of the Company. The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s best efforts to cause the nomination and election of the directors
as provided in this Agreement.
          4.2 Irrevocable Proxy. Each party to this Agreement hereby constitutes
and appoints the President and Treasurer of the Company, and a designee of the
Selling Investors, and each of them, with full power of substitution, as the
proxies of the party with respect to the matters set forth herein, including
without limitation, election of persons as members of the Board in accordance
with Section 1 hereto, votes to increase authorized shares pursuant to Section 2
hereof and votes regarding any Sale of the Company pursuant to Section 3 hereof,
and hereby authorizes each of them to represent and to vote, if and only if the
party (i) fails to vote or (ii) attempts to vote (whether by proxy, in person or
by written consent), in a manner which is inconsistent with the terms of this
Agreement (including in connection with the expansion of the Board in connection
with an exercise of the Board Expansion Right), all of such party’s Shares in
favor of the election of persons as members of the Board determined pursuant to
and in accordance with the terms and provisions of this Agreement or the
increase of authorized shares or approval of any Sale of the Company pursuant to
and in accordance with the terms and provisions of Sections 2 and 3,
respectively, of this Agreement. The proxy granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
Section 5 hereof. Each party hereto hereby revokes any and all previous proxies
with respect to the Shares and shall not hereafter, unless and until this
Agreement terminates or expires pursuant to Section 5 hereof, purport to grant
any other proxy or power of attorney with respect to any of the Shares, deposit
any of the Shares into a voting trust or enter into any agreement (other than
this Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.
          4.3 Specific Enforcement. Each party acknowledges and agrees that each
party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are

7



--------------------------------------------------------------------------------



 



not performed by the parties in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each of the Company and the
Stockholders shall be entitled to an injunction to prevent breaches of this
Agreement, and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction.
          4.4 Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
     5. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earliest to occur of
(a) the occurrence of a Qualified IPO (as defined in the Company’s
organizational documents); (b) the consummation of a Sale of the Company and
distribution of proceeds to or escrow for the benefit of the Stockholders in
accordance with the Company’s organizational documents, provided that the
provisions of Section 3 hereof will continue after the closing of any Sale of
the Company to the extent necessary to enforce the provisions of Section 3 with
respect to such Sale of the Company; and (c) termination of this Agreement in
accordance with Section 6.7 below.
     6. Miscellaneous.
          6.1 Transfers. Each transferee or assignee of any Shares subject to
this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognizing such transfer, each transferee
or assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Common Holder and Stockholder, as
applicable. The Company shall not permit the transfer of the Shares subject to
this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
this Section 6.1. Each certificate representing the Shares subject to this
Agreement if issued on or after the date of this Agreement shall be endorsed by
the Company with the legend set forth in Section 6.11.
          6.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
          6.3 Governing Law. This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the

8



--------------------------------------------------------------------------------



 



State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.
          6.4 Counterparts. This Agreement may be executed and delivered by
facsimile or PDF signature and in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
          6.5 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          6.6 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on
Schedule A or Schedule B hereto, or to such email address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Section 6.7. If notice is given to the Company or any Common Holder, a copy
shall also be sent to Robert W. Blanchard, Blanchard, Krasner & French, 800
Silverado Street, Second Floor, La Jolla, CA 92037, as counsel to the Company,
and if notice is given to the Investor, a copy shall also be given to Todd A.
Finger, McKee Nelson LLP, 34th Floor, One Battery Park Plaza, New York, NY,
10004.
          6.7 Consent Required to Amend, Terminate or Waive. This Agreement may
be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company; (b) the
holders of a majority of the shares of Common Stock held by the Common Holders;
and (c) the holders of a majority of the shares of the Common Stock issued or
issuable upon conversion of the shares of Series B Preferred Stock held by the
Investors (voting as a single class and on an as-converted basis).
Notwithstanding the foregoing:
     (i) this Agreement may not be amended or terminated and the observance of
any term of this Agreement may not be waived with respect to any Investor or
Common Holder without the written consent of such Investor or Common Holder
unless such amendment, termination or waiver applies to all Investors or Common
Holders, as the case may be, in the same fashion;
     (ii) the consent of the Common Holders shall not be required for any
amendment or waiver if such amendment or waiver either (A) is not directly
applicable to the rights of the Common Holders hereunder or (B) does not
adversely affect the rights of the Common Holders in a manner that is different
than the effect on the rights of the other parties hereto;

9



--------------------------------------------------------------------------------



 



     (iii) any provision hereof may be waived by the waiving party on such
party’s own behalf, without the consent of any other party; and
     (iv) Section 1.2(a) of this Agreement shall not be amended or waived
without the written consent of the holders of a majority of shares of Common
Stock and Section 1.2(b) of this Agreement shall not be amended or waived
without the written consent of a majority of the shares of the Common Stock
issued or issuable upon conversion of the shares of Series B Preferred Stock
held by the Investors.
The Company shall give prompt written notice of any amendment, termination or
waiver hereunder to any party that did not consent in writing thereto. Any
amendment, termination or waiver effected in accordance with this Section 6.7
shall be binding on each party and all of such party’s successors and permitted
assigns, whether or not any such party, successor or assignee entered into or
approved such amendment, termination or waiver.
          6.8 Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
          6.9 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
          6.10 Entire Agreement. This Agreement (including the Exhibits hereto),
and the Company’s organizational documents and the other Transaction Agreements
(as defined in the Purchase Agreement) constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties is expressly canceled.
          6.11 Legend on Share Certificates. Each certificate representing any
Shares issued after the date hereof shall be endorsed by the Company with a
legend reading substantially as follows:
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

10



--------------------------------------------------------------------------------



 



The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 6.11 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 6.11 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.
          6.12 Stock Splits, Stock Dividends, etc. In the event of any issuance
of Shares of the Company’s voting securities hereafter to any of the
Stockholders (including, without limitation, in connection with any stock split,
stock dividend, recapitalization, reorganization, or the like), such Shares
shall become subject to this Agreement and shall be endorsed with the legend set
forth in Section 6.11.
          6.13 Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.
          6.14 Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
          6.15 Dispute Resolution. The parties hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographical boundaries of the United States District Court
for the State of Delaware, Wilmington County, for the purpose of any suit,
action or other proceeding arising out of or based upon this Agreement,
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the federal and state courts located within
the geographical boundaries of the United States District Court for the State of
Delaware, Wilmington County, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
Each of the parties to this Agreement consents to personal jurisdiction for any
equitable action sought in the U.S. District Court for the State of Delaware or
any court of the State of Delaware, Wilmington County, having subject matter
jurisdiction.
          6.16 Aggregation of Stock. All Shares held or acquired by a
Stockholder and/or its Affiliates shall be aggregated together for the purpose
of determining the availability

11



--------------------------------------------------------------------------------



 



of any rights under this Agreement, and such Affiliated persons may apportion
such rights as among themselves in any manner they deem appropriate.
          6.17 Unredeemed Shares. Whenever any action may be taken by the
holders of Series B Preferred Stock pursuant to this Agreement, including
without limitation any consent, waiver or approval of the holders of Series B
Preferred Stock necessary to take any action pursuant to this Agreement or waive
compliance with any provision of this Agreement, any shares of Unredeemed Stock
(as defined in the Company’s organizational documents) shall be deemed to be
outstanding for all purposes, and such action may be taken, and consent, waiver
or approval made, by the consent of the holders of a majority in interest of the
then outstanding Series B Preferred Stock (including the Unredeemed Shares).
          6.18 Effectiveness. Sections 1.2, 1.3, 1.4, 2.1, 2.2, 3 and 4.2 shall
not be effective for so long as the shares of Common Stock remain registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended,
and for a period of 61 days thereafter.
Signature Page to Follow

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

              PLANET TECHNOLOGIES, INC.
 
       
 
  By:    
 
       
 
  Name:   Edward J. Steube
 
  Title:   President and Chief Executive Officer
 
            FOG CITY FUND, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            GLENN HOLDINGS, LP
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            WINDAMERE III, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
                  William Barkett
 
                  Lisa Barkett
 
                  Ellen Preston
 
                  Scott Glenn
 
                  Tom Willoughby

13



--------------------------------------------------------------------------------



 



              AISLING CAPITAL II, L.P.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

14



--------------------------------------------------------------------------------



 



SCHEDULE A
INVESTORS

      Name and Address:   Number of Series B Preferred Stock Held:
Aisling Capital II, L.P.

  3,000,000
[                                        ]

   
 
   
Windamere III, LLC

  83,333
c/o Windamere Venture Partners
[                                        ]

   
 
   
Tom Willoughby

  233,333
[                                        ]

   

15



--------------------------------------------------------------------------------



 



SCHEDULE B
COMMON HOLDERS

        Name and Address:   Number of Shares Held:
William and Lisa Barkett

    308,456
[                                        ]

     
 
     
Fog City Fund, LLC

    500,000
[                                        ]

     
 
     
Glenn Holdings, LP

    679,814
[                                        ]

     
 
     
Ellen Preston

    26,565
[                                        ]

     
 
     
Windamere III, LLC

    886,000
c/o Windamere Venture Partners
[                                        ]

     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADOPTION AGREEMENT
     This Adoption Agreement (“Adoption Agreement”) is executed on ___, 2007, by
the undersigned (the “Holder”) pursuant to the terms of that certain Voting
Agreement dated as of [___] [___], 2007 (the “Agreement”), by and among the
Company and certain of its Stockholders, as such Agreement may be amended or
amended and restated hereafter. Capitalized terms used but not defined in this
Adoption Agreement shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Adoption Agreement, the Holder agrees as
follows.
     1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain
shares of the capital stock of the Company (the “Stock”), for one of the
following reasons (Check the correct box):

     
o
  as a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Holder shall be
considered an “Investor” and a “Stockholder” for all purposes of the Agreement.
 
   
o
  as a transferee of Shares from a party in such party’s capacity as a “Common
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Common Holder” and a “Stockholder” for all purposes of the
Agreement.
 
   
o
  as a new Investor in accordance with Section 6.1 of the Agreement, in which
case Holder will be an “Investor” and a “Stockholder” for all purposes of the
Agreement.
 
   
o
  in accordance with Section 6.1 of the Agreement, as a new party who is not a
new Investor, in which case Holder will be a “Stockholder” for all purposes of
the Agreement.

     1.2 Agreement. Holder hereby (a) agrees that the Stock, and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.
     1.3 Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address or facsimile number listed below Holder’s
signature hereto.

     
HOLDER:                                                             
  ACCEPTED AND AGREED:
 
   
By:                                                                         
  [                                        ]
Name and Title of Signatory
   
 
   
Address:                                                                
  By:
                                                                              
     
 
   
                                                                      
          
  Title:                                                                        
         
 
   
Facsimile Number:                                                 
   

 



--------------------------------------------------------------------------------



 



Blanchard, Krasner & French

         
TELEPHONE: (858) 551-2440
  A PROFESSIONAL CORPORATION   ALAN W. FRENCH
FACSIMILE: (858) 551-2434
      (Deceased)
E-MAIL: bblanchard@bkflaw.com
  800 SILVERADO STREET, SECOND FLOOR    
WEB: http://www.bkflaw.com
  LA JOLLA, CALIFORNIA 92037      
 
  November 8, 2007    

     
Aisling Capital II, L.P.
  Windamere III, LLC
Attn: Andrew Schiff
  c/o Windamere Venture Partners
888 Seventh Avenue, 30th Floor
  Attn: Scott L. Glenn
New York, New York 10106
  6402 Cardeno Drive
 
  La Jolla, California 92037
 
   
Thomas Willoughby
   
Polsinelli Shalton
   
c/o William Mahood, Esq.
   
700 West 47th Street, Suite 1000
   
Kansas City, Missouri 64112
   

          RE: Planet Technologies, Inc.
Ladies and Gentlemen:
     This opinion is furnished with respect to the stock purchase agreement, and
accompanying documents, (collectively, the “Transaction Documents”) entered into
by and between Planet Technologies, Inc. (the “Company”), a California
Corporation, Aisling Capital II, L.P., Windamere III, LLC, and Thomas Willoughby
on November 8, 2007. Terms with initial letters capitalized and not otherwise
defined herein shall have the meanings ascribed to such terms by the Transaction
Documents.
I. Introductory Matters
     A. Scope of Review
          We have acted as counsel to the Company on matters relating to the
transaction.
     In the preparation of this opinion, we have examined originals or copies of
the following Transaction Documents:

  1.   the California Articles of Incorporation, as amended, and the Certificate
of Determination (collectively referred to as the “Charter”)     2.   the
Series B Preferred Stock Purchase Agreement;

 



--------------------------------------------------------------------------------



 



Aisling Capital II, L.P.
Thomas Willoughby
Windamere III, LLC
November 8, 2007
Page 2

  3.   the Disclosure Schedule to the Series B Preferred Stock Purchase
Agreement;     4.   the Investor Rights Agreement;     5.   the Right of First
Refusal and Co-Sale Agreement;     6.   the Voting Agreement;     7.   the Lock
Up Letters;     8.   the Side Letter;     9.   the Management Rights Letter
Agreement;     10.   the Indemnification Agreement;     11.   the minutes of the
various meetings of the Board of Directors of the Company addressing the issue,
along with the corresponding resolutions and written consents;     12.   the
Good Standing Certificates and certified organization documents of the Company;
    13.   the Form 15, Post-effective Amendment to Form S-8, and Form 3’s to be
filed by the Company with the SEC;     14.   the Employment Agreements of the
various key employees of the Company;     15.   the 2000 Stock Incentive Plan,
and amendments thereto;     16.   All other documents we deemed necessary and
appropriate to render the opinions below.

     B. Assumptions
     In rendering the opinion set forth below, we have assumed:
          1. The genuineness of all signatures, the authenticity of all
documents submitted to us as originals, the conformity to the originals of all
documents submitted to us as copies, the authenticity of all such originals and
the accuracy of the English translations thereof.

 



--------------------------------------------------------------------------------



 



Aisling Capital II, L.P.
Thomas Willoughby
Windamere III, LLC
November 8, 2007
Page 3
          2. The due authorization, execution and delivery of the Transaction
Documents, and the documents and instruments referred to therein by and on
behalf of all parties thereto.
          3. That the Transaction Documents are the legal, valid and binding
obligations of all parties thereto, other than the company, and that each such
party has all requisite power and authority and has taken any and all action
necessary to be taken by such party to execute and deliver the Transaction
Documents and perform such party’s obligations thereunder.
          4. The legal capacity of each party to the Transaction Documents who
is a natural person to execute and deliver and perform such person’s obligations
under the Transaction Documents.
          5. The truth and accuracy of all warranties and representations as to
factual matters of all parties under the Transaction Documents and the documents
and instruments referred to therein.
II. Opinion
     On the basis of the foregoing and subject to the qualifications and
limitations set forth below, we are of the opinion that:
          (a) The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of California.
          (b) The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents.
          (c) The authorized capital stock of the Company consists of 20,000,000
shares of Common Stock, no par value, 3,968,368 of which are issued and
outstanding of record prior to the Closing, and 5,000,000 shares of preferred
stock, no par value, 3,316,667 shares of which have been designated Series B
Preferred Stock (the “Preferred Stock”) and none of which are issued and
outstanding of record prior to the Closing. The Company has reserved 3,316,667
shares of Common Stock for conversion of the Preferred Stock, and 1,693,613
shares of Common Stock for issuance under the Company’s 2000 Stock Incentive
Plan (the “Option Plan”) as amended, 693,613 of which options are outstanding,
and 1,000,000 options are available to issue. To our knowledge, except as
described above or in the Disclosure Schedule to the Stock Purchase Agreement,
there are no other presently outstanding preemptive rights, options, warrants,
conversion privileges or rights to purchase from the Company any of the
authorized but unissued stock of the Company other than (i) the conversion
privileges of the Preferred Stock, and (ii) any options that may have been
granted under the Option Plan, and (iii) the rights of first refusal set forth
in the Right of First Refusal and Co-Sale Agreement.

 



--------------------------------------------------------------------------------



 



Aisling Capital II, L.P.
Thomas Willoughby
Windamere III, LLC
November 8, 2007
Page 4
          (d) All corporate action necessary for the authorization, execution,
delivery of the Transaction Documents by the Company, and the performance of the
obligations to be performed by the Company as of the date hereof under the
Transaction Documents has been taken on the part of the Company’s directors and
stockholders.
          (e) Each of the Transaction Documents constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms. Each of the Transaction Documents has been duly executed
and delivered by the Company.
          (f) The Preferred Stock to be issued on the date hereof, when issued
against payment therefor in compliance with the provisions of the Stock Purchase
Agreement, will be duly authorized, validly issued, fully paid and
nonassessable. The Common Stock issuable upon conversion of such Shares has been
duly authorized and validly reserved for issuance.
          (g) The Company’s execution, delivery and performance of its
obligations under the Transaction Documents will not, as of the Closing, result
in (i) a violation of the Company’s Charter or Bylaws, (ii) a material violation
of the California Corporations Code, or any statute, rule or regulation of
United States applicable to the Company, (iii) a violation of any judgment or
order specifically identified in the Disclosure Schedule to the Stock Purchase
Agreement, if any, or (iv) a default by the Company under any Contractual
Obligation. For purposes of this opinion, “Contractual Obligations” shall mean
only those contracts to which the Company is a party and which are specifically
identified in the Disclosure Schedule to the Stock Purchase Agreement.
          (h) No consent, approval or authorization of or designation,
declaration or filing with any United States federal, or California state,
governmental authority is required on the part of the Company as a condition to
the Company’s valid execution, delivery and performance of its obligations under
the Transaction Documents.
          (i) Based in part upon the representations made by you in the Stock
Purchase Agreement, the offer, sale, and issuance of the Shares to be issued in
conformity with the terms of the Stock Purchase Agreement and the issuance of
the Common Stock, if any, to be issued upon conversion thereof, constitute
transactions exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended.
III. Qualifications
     Our opinion expressed above is subject to the following qualifications and
limitations:
          1. The effects of bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws relating to or affecting the rights of
creditors generally.
          2. Limitations of law or equity upon the availability of specific
enforcement, injunctive relief or other equitable remedies.

 



--------------------------------------------------------------------------------



 



Aisling Capital II, L.P.
Thomas Willoughby
Windamere III, LLC
November 8, 2007
Page 5
          3. The effects of equitable principles of general application, whether
considered in a proceeding at law or in equity.
          4. The effects of implied covenants of good faith and fair dealing and
any requirement or requirements that a party seek to enforce its rights only
reasonably, only in circumstances and in a manner in which it is commercially
reasonable to do so, or only in the event of a material breach of a material
covenant.
          5. The effects of any amendments, reinterpretations, or similar
changes in applicable law.
     Our opinion speaks only as of the date hereof and is based solely upon the
existing laws of the United States and the States of California, and we express
no opinion, and none should be inferred, as to any other laws.
     This opinion is provided at your request and solely to you for use in
connection with this transaction. This opinion may not be relied upon by any
other person or for any other purpose, nor may it be quoted from or referred to,
or copies delivered to any other person, without our prior written consent.
Very truly yours,
BLANCHARD, KRASNER & FRENCH

 